Se Vientos
GP Neuquinos
—— Parques Edlicos —
pcuenr. Vientos Neuquinos | S.A.
Location. Bajada Colorada - Neuquén Province
Date: March 21st , 2014

Report. EIA PEBC 001/-14

Environmental Impact Study
Wind Energy Park Vientos

Y Scudelati & Asociados

Asesores

e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | Y Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

ENVIRONMENTAL IMPACT STUDY WIND
ENERGY PARK VIENTOS NEUQUINOS |

INDEX

1 EIA PROFESSIONALS INVOLVED 6
1.1 DATA OF THE PROFESSIONAL INVOLVED 6
1.2 COLLABORATORS 6

2 GENERAL INFORMATION OF THE PROJECT 7
2.1 DATA OF THE REPRESENTATIVES OF THE PROJECT 7
2.2 COMPANY MAIN ACTIVITY 7
2.3 TECHNICAL, ECONOMIC AND SOCIAL JUSTIFICATION OF PROJECT 8

3 DESCRIPTIVE MEMORY OF THE PROJECT 11
3.1 LOCATION AND LOCALIZATION AREA 11
3.2 SPECIFICATION OF THE SITE SURFACE 17
3.3 ACTIVITY TO BE DEVELOPED 17
3.4 WORK SCHEDULE 22

4 CONSTRUCTION STAGE 23
4.1 OPERATIONS AND PROCESSES 25
4,2 TECHNOLOGY USED 49
4.3 SOLID WASTE, EFFLUENTS AND EMISSIONS 51
4.4 STAFF AFFECTED TO THE PROJECT 56
4.5 SERVICE LIFE OF THE PROJECT 56
4.6 OTHER ASPECTS 57

5 OPERATIVE STAGE AND MAINTENANCE _ 63
5.1 STAFF AND OPERATION SCHEME 63
5.2 ELECTRIC ENERGY GENERATION PROCESS 67
5.3 SUPPLIES FOR MAINTAINING TASKS 68
5.4 TRAFFIC FLOW GIVEN FOR THE PROJECT 68
5.5 SOLID WASTE, EFFLUENTS AND EMISSIONS 68

March 2tst , 2014 Page 2 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

[\S Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

6 DEPARTURE STAGE 72
6.1DISMANTLING OF THE EXISTING FACILITIES

6.2 MANPOWER RECRUITMENT 72

6.3 DISMANTLING OF WIND ENERGY TURBINES

6.4 BASES AND FOUNDATIONS REMOVAL

6.5RESTITUTION OF THE GEOFORMS IN THE SITE ZONE OF THE PROJECT
6.6 SHUT DOWN AND CLOSURE OF THE FACILITIES 73

6.7 SOLID WASTE, EFFLUENTS AND EMISSIONS 73

72

72

6.8 SCARIFICATION AND RECOMPOSITION OF THE LANDSCAPE 75

7 BASE INFORMATION 76

7.1 PHYSICAL OR INERT MEDIUM 76

7.2BIOTIC MEDIUM 91

7.3 PERCEPTIVE MEDIUM 103

7.4 CULTURAL AND SOCIOECONOMIC MEDIUM

8 LEGAL FRAME 130

115

8.1 NATIONAL ENVIRONMENTAL AND LABOR LEGISLATION 130

8.2 PROVINCIAL ENVIRONMENTAL AND LABOR LEGISLATION 134

8.3 LEGISLATION SPECIFIC OF THE ENERGETIC SECTOR 136

9 IDENTIFICATION,

ENVIRONMENTAL IMPACT 142

9.1 PERMANENT IMPACT

142

DESCRIPTION AND ESTIMATION OF

9.2 POTENTIALLY IMPACTING ACTIONS OF THE PROJECT = 142

9.3 ENVIRONMENTAL FACTORS POTENTIALLY IMPACTED 145

9.4 METHODOLOGY FOR IMPACT ESTIMATION

148

9.5 MATRIX RESULTS OF THE ENVIRONMENTAL ANALYSIS 153

9.6 MATRIX RESULTS OF PERMANENT ENVIRONMENTAL ANALYSIS 165

10 ENVIRONMENTAL MANAGEMENT 170

10.1 IMPACT PREVENTION AND MITIGATION MEASURES

10.2 RESTORATION MEASURES. 175

170

March 21st , 2014

Page 3 of 216

e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | F Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

10.3 RECOMPOSING MEASURES OF THE ENVIRONMENTAL PASSIVE 175
11 ENVIRONMENTAL MONITORING PLAN 176

11.1 CONSTRUCTION STAGE 176
11.2 OPERATIVE STAGE AND MAINTENANCE 181
11.1 DEPARTURE STAGE 182

12 BIRD MONITORING PLAN 183
12.1 GENERAL OBJECTIVE 183
12.2 GENERAL OBJECTIVE 183
12.3 MONITORING METHODOLOGY 183
12.4 LOCATION OF THE MONITORING SITES 185
12.5 MONITORING PERIOD 187

13 COMMUNICATION ACTIONS 188
14 CONTINGENCY PLAN 189

15 EXECUTIVE SUMMARY 190

16 BIBLIOGRAPHY = _.215

Annex I- Wind Energy Station Plan.

Annex II- Location Plan of Permanent and Temporary
constructions. Annex IIl- Foundation Detail.

Annex IV - Technical Specifications V90-2.0.

Annex V- Topography map.

Annex VI - Soil Map. Annex

VII - Vegetation Map.

Annex VIII- Biota Baseline Annex IX -

Anthropic affectation Map.

Annex X- Soil Department Report.

March 2tst , 2014 Page 4 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Annex XI — Hydrography Map

Annex XII - Files of Sub factors Impact Annex

Xiii- Impact Matrices of the EIA.

March 21st , 2014

Page 5 of 216

tY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos |

@ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

1 EIA PROFESSIONALS INVOLVED

16.1 DATA OF THE PROFESSIONAL INVOLVED

The present Environmental Impact Study was elaborated by the company Scudelati and
Associates S.R.L.

16.2 COLLABORATORS

‘w Albouy, René. Doctor in Geology.
ID 13.750.899.
Aspects related to geology, hydrology and hydrogeology.

‘” Esquiaga, Juan. Chemical Engineer
ID 24.785.785.
Project Audit and Approval

‘w Juarez, Fernando. Lawyer
ID 27.908.853.
Legal aspects

‘w Roldan, Ana. Environmental Management Specialist.
ID 32.423.181.

Field Coordination tasks and related aspects to the physiical
and perceptive medium.

‘w Scudelati, Mariela. Magister in Economics.
ID 17.472.792.
Aspects related to the socioeconomic medium.

‘@ Scudelati, Rolando Arnaldo. Chemical Engineer
ID 24.233.893.
Aspects related to productive processes.

‘@ Torrero, Daiana Soledad. Environmental Management Technician
ID 33.176.686.
Field Inventory tasks

March 21st , 2014 Page 6 of 216

e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | F Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

2 GENERAL INFORMATION OF THE PROJECT

2.1 DATA OF THE REPRESENTATIVES OF THE PROJECT
Business Name Vientos Neuquinos | S.A.
CUIT. 30713122005
Legal address. 1245 Antartida Argentina - Building 4 - Floor 3
City Neuquén Capital
Province. Neuquén
CP.8300
Telephone/Fax (54) 299 4495755 int. 1863. 299-4495179

E-mail. vn@vientosneuquinos.com.ar

Legal Representative Pedro Salvatori
Identity card n°: 7.300.510

E-mail. psalvatori@vientosneuquinos.com.ar
City Neuquén Capital

Province Neuquén

CP. 8.300

Telephone/Fax 299 — 4495147 / 299 - 4495179

2.2 Company Main Activity

Vientos Neuquinos | S.A. (VNI) is a corporation created specifically for the development of
the wind energy farm to be installed in Bajada Colorada, national route 237, km 1391.
This company is performing all the investigations and managements according to the
requirements of the Mercado Eléctrico Mayorista (MEM), CAMMESA, ENRE, EPEN and

the Environmental and Sustainable Development Department.

March 2tst , 2014 Page 7 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Once obtained all the permits and approvals , VNI, will start the management stage of the

purchase contract of energy, the integration of capital needed for the installation,

construction, operation and maintenance of the wind energy park; thus fulfilling its social

goal.

2.3 TECHNICAL, ECONOMIC AND SOCIAL JUSTIFICATION OF PROJECT

The recent economic and social development of the region has generated the need of
energy originated in the regional productive sector (petrol, services companies and
industries related with the activity) and in the consumption of the population as well. In
parallel, the growth of warning in the population about the environment indicates the need
of developing new clean inexhaustible energy sources, that contribute to improving the

current energetic matrix ensuring the sustainable and maintainable provision in time.

The Argentine Republic, in accordance to derived compromises from the Kyoto Protocol,
has been supporting an energetic model respectful with the environment, that ensures the
supply and quality in the provision of energy. The following laws are part of this policy:

‘@ National Law N° 25.019. “Régimen de Fomento Nacional para el Uso de Fuentes
de Energia Renovables destinada a la Produccion de Energia Eléctrica’.
Year 1988.

‘@ National Law N° 26.190. “Régimen de Fomento Nacional para el Uso de Fuentes
de Energia Renovables destinada a la Produccién de Energia Eléctrica’.
Year 2006.

Keeping with the objective of Law N° 26.190 to reach in 2016 the 8% in the consumption
of primary energies through renewable sources, all the opportunities of the local-generated
capital in Argentina derived from its territory, climate and wind energy are promoted.

From the provincial point of view, it is important to indicate that the wind energy station is
framed in the Governmental Policy of the Neuquen Province, called Wind Energy
Program, which by Decree N° 1837/09, set aside permanently and for public use ends,
fiscal property lots selected by ADI-NQN for the development of investment plans

contemplating the generation, transport and distribution of electric energy of wind source.

March 2tst , 2014 Page 8 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

As part of the rationale of this type of energy, it is important to indicate that the generation
of wind energy is an endless resource. The use of this renewable and sustainable
resource has several benefits to society , like: (i) reduction in the use of fossil fuels; (ii) the
possibility of being an alternative of energy use coming from hydroelectric source, in
particular during dry seasons like the one suffered recently; (iii) the contribution of a new
source of energy to the national system allowing the State to earn in the import of energy.
There are also external topics related to the project like the CO2 emission reduction, as
well as the contribution to the development of local manpower, with regard to the

consolidation of an industry associated to renewable energy market growth.

Given that Neuquen Province is in a process of industrial and social development,
sustainable energetic sources like wind energy will enable the Provincial Government to
extend the current energetic matrix strengthening the model of economic and social
industrial growth, varying generation sources and aiming to mitigate risks which implies the

use of hydroelectric sources.

Purposefully, in the different stages, the project will enable to increase the local and
regional demand of services (hosting for the staff, food consumption, soil movement, staff
transportation, renting of vehicles, vehicle repairing, water provision, among others);
supplies (materials for the work, electric materials, fuels and oils, among others);
manpower: specialized workers (welders, electricians, engineers, mechanics, etc) and
technical personnel for permanent facility mounting (CONSTRUCTION STAGE).

It is important to indicate that this type of project reduces the risk of generating

Environmental Passives that may be harmful for the heath of future generations.

It must be mentioned that wind energy projects are compatible with the soil use of the
project site (intensive breeding of cattle and hydrocarbon activity), in a way that they do not
modify or affect the population micro-economy, but reappraise soil use through employing
the wind resource which is generally underused with only water extraction (water mills).

It must be mentioned as well that the increase of more projects to the regional scale will
enable the development of supply service companies of wind energy parks maintenance

with the subsequent creation of new jobs and specialties.

March 2tst , 2014 Page 9 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Finally, the Project will keep to the norms and requirements related to social impacts and
will consider the participation of the community in regards the promotion of information
about the technological characteristics and its affectation to the environment. These topics

have been already taken into consideration during the preparation of the present report.

2.3.1 OBJETIVES

The objectives of the present project of wind energy generation are these:

‘% Obtain a more variety of energetic sources, to ensure less dependence of fossil
and hydroelectric resources.

‘@ Ensure satisfaction of the energetic demand reducing costs in the long turn.

‘% Guarantee a reliable supply through adequate energetic infrastructure.

‘@ Develop an energetic plan respectful of the environment.

‘@ Favor the development of synergy between the competitive objectives, security of
supply and environmental safety.

‘“@ Creating jobs in the region during the Construction Stage (engineering,
infrastructure, civil and electric works and installation) and during the Operation
Stage (maintenance, service, management).

‘% Collaborate in the reduction of environmental impact replacing more
contaminating energies of worse effects in the environment.

‘@ Mitigate the generation of Environmental Passives once the service life of the
project has finished.

‘@ Collaborate in the strengthening of ecologic and environmentl conscience of the

people considering the use of sustainable energy supply systems.

March 2tst , 2014 Page 10 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

3 DESCRIPTIVE MEMORY OF THE PROJECT

3.1 LOCATION AND LOCALIZATION AREA

The Project is located over an area of fiscal property in the Neuquén Province. The Fiscal
Lot has been set apart by the Neuquén Province , so that Vientos Neuquinos ISA
develops its project.

Such area is located North of the town Piedra del Aguila, within the Department Collén
Cura of the Neuquén

A 5.601.561.01 | 2.427.123.76 | 5.601.357.46 | 2.427.034.53
B 5.603.398.04 | 2.430.408.83 | 5.603.194.48 | 2.430.319.59
c 5.602.068.45 | 2.431.730.17 | 5.601.864.90| 2.431.640.93
D 5.601.412.13 | 2.434.400.01 | 5.601.208.58| 2.434.310.76
E 5.599.420.47 | 2.432.361.42 | 5.599.216.92 | 2.432.272.18
F 5.600.072.13 | 2.429.372.91| 5.599.868.58 | 2.429.283.67
G 5.600.485.85 | 2.433.554.51 | 5.600.282.30| 2.433.465.26
H 5.602.232.07 | 2.435.342.76 | 5.602.028.51| 2.435.253.50
| 5.600.988.54 | 2.436.564.07 | 5.600.784.99| 2.436.474.81
J 5.599.386.53 | 2.434.639.60 | 5.599.182.98| 2.434.550.35
K 5.599.168.35 | 2.434.855.64 | 5.598.964.80| 2.434.766.39
L 5.600.771.85 | 2.436.778.18 | 5.600.568.29 | 2.436.688.92
M 5.598.751.17 | 2.438.763.34 | 5.598.547.63 | 2.438.674.07
N 5.596.926.35 | 2.437.069.79 | 5.596.722.81| 2.436.980.53
Table 01. Vertexes of the Project area.
In the following map there is the location of the Project with respect to the Neuquén Province

and the nearest towns.

March 21st , 2014 Page 11 of 216
7) Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

PROVINCIA

+—
‘DE LA
|

‘PAMPA

»
wis | a Ld ai] oes

Map 01. Location of the Project Area in the Neuquén Province.

March 21st , 2014 Page 12 of 216

tY Environmental Impact Study Wind b)
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

The Project zone is approximately at 7 Km North of the Paraje Bajada Colorada, at 38,5
Km North of the city of Piedra del Aguila, at 49 Km South from the city of Picun Leufu and
at 75 km South of the Basin Exequiel Ramos Mexia.

The Area of interest is located over a plateau and soft undulation zone and altitude varies
between 550 and 650 msnm. These characteristics together with the absence of natural
obstacles and the high speed media of the wind in the zone, contribute in a positive was
with the objectives and development of the Project.

The main road of access ie the RP N° 47. Leaving from Piedra del Aguila (located at 225
Km of the city of Neuquén) and tracing 16 Km by RN N° 237 to the Northwestern part,
there is the crossroad with RP N° 47. From here, there are approximately 6 Km Northeast
to reach the internal road by which the area of the Project can be reached. From there
there is a a gravel road which goes Northeast. After approximately 23 Km the project site
can be reached. The access roads are of gravel and have regular conditions of transit due
to scarce traffic in the zone.

Picture 01 Aerial View of the Project from RN N° 237

March 21st , 2014 Page 13 of 216

"YY Environmental Impact Study Wind me Vientos
Energy Park Vientos Neuquinos | A Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

In the following satellite image it can be seen in blue the zone assigned to Vientos

Neuquinos | S.A. for the development of the Project, as well as the main routes and

nearest towns.

Project

Area

PROJECT
AREA

Picture 02 Access from RP N° 47 near Piedra del Aguila

Picture 03 Access Roads to the Project Area and nearest towns.

Gooale

Google

March 21st , 2014

Page 14 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos

@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

In the following tables the localization of each wind energy turbine can be seen within the

Project Area, in coordenates Gauss Kriiger Campo Inchauspe Argentina Zone 2 and

Gauss Kriiger Posgar 94 Faja 2.

1 5,598,316.89 | 2,436,046.99 | 5,598,113.34 | 2,435,957.73
2 5,598,828.27 | 2,436,599.55 | 5,598,624.72 | 2,436,510.29
3 5,599,333.44 | 2,437,142.95 | 5,599,129.89 | 2,437,053.69
4 5,599,805.68 | 2,437,654.05 | 5,599,602.13 | 2,437,564.79
5 5,598,639.51 | 2,435,738.62 | 5,598,435.97 | 2,435,649.36
6 5,599,153.72 | 2,436,294.68 | 5,598,950.18 | 2,436,205.43
7 5,599,637.87 | 2,436,828.22 | 5,599,434.32 | 2,436,738.96
8 5,600,089.58 | 2,437,360.81 | 5,599,886.03 | 2,437,271.55
9 5,598,954.45 | 2,435,427.52 | 5,598,750.91 | 2,435,338.27
10 5,599,452.35 | 2,435,990.59 | 5,599,248.80 | 2,435,901.33
11 5,599,949.75 | 2,436,536.04 | 5,599,746.20 | 2,436,446.78
12 5,600,387.01 | 2,437,075.68 | 5,600,183.46 | 2,436,986.42
13 5,600,225.19 | 2,436,253.84 | 5,600,021.64 | 2,436,164.59
14 5,600,663.19 | 2,436,790.46 | 5,600,459.64 | 2,436,701.20
15 5,599,774.88 | 2,434,625.94 | 5,599,571.33 | 2,434,536.69
16 5,600,720.29 | 2,435,776.65 | 5,600,516.73 | 2,435,687.39
17 5,601,160.22 | 2,436,312.12 | 5,600,956.67 | 2,436,222.86
18 5,600,050.57 | 2,434,336.37 | 5,599,847.02 | 2,434,247.12
19 5,600,544.28 | 2,434,919.86 | 5,600,340.73 | 2,434,830.61
20 5,601,007.79 | 2,435,496.15 | 5,600,804.24 | 2,435,406.89
21 5,601,446.05 | 2,436,028.86 | 5,601,242.50 | 2,435,939.61
22 5,600,391.44 | 2,434,011.44 | 5,600,187.89 | 2,433,922.19
23 5,600,855.44 | 2,434,623.21 | 5,600,651.89 | 2,434,533.96
24 5,601,313.30 | 2,435,207.68 | 5,601,109.75 | 2,435,118.42
25 5,601,756.22 | 2,435,754.74 | 5,601,552.67 | 2,435,665.49
26 5,599,821.17 | 2,432,335.60 | 5,599,617.62 | 2,432,246.35
27 5,600,779.86 | 2,433,621.61 | 5,600,576.31 | 2,433,532.36
28 5,601,297.44 | 2,434,194.77 | 5,601,093.89 | 2,434,105.52
29 5,601,671.06 | 2,434,860.18 | 5,601,467.50 | 2,434,770.93
30 5,602,068.97 | 2,435,408.66 | 5,601,865.42 | 2,435,319.40

March 21st , 2014

Page 15 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

31 5,600,193.61 | 2,431,989.70 | 5,599,990.06 | 2,431,900.45
32 5,600,067.68 | 2,430,989.97 | 5,599,864.13 | 2,430,900.72
33 5,600,520.17 | 2,431,625.36 | 5,600,316.61 | 2,431,536.11
34 5,600,420.44 | 2,430,630.34 | 5,600,216.89 | 2,430,541.10
35 5,600,873.79 | 2,431,273.13 | 5,600,670.23 | 2,431,183.88
36 5,600,385.71 | 2,429,649.92 | 5,600,182.16 | 2,429,560.68
37 5,600,802.57 | 2,430,264.02 | 5,600,599.02 | 2,430,174.78
33 5,601,235.46 | 2,430,923.86 | 5,601,031.91 | 2,430,834.62
39 5,600,751.24 | 2,429,344.67 | 5,600,547.69 | 2,429,255.43
40 5,601,146.15 | 2,429,947.87 | 5,600,942.60 | 2,429,858.63
41 5,601,580.52 | 2,430,602.66 | 5,601,376.96 | 2,430,513.42
42 5,601,988.37 | 2,431,297.86 | 5,601,784.81 | 2,431,208.62
43 5,601,089.00 | 2,428,972.98 | 5,600,885.45 | 2,428,883.74
44 5,601,494.45 | 2,429,581.83 | 5,601,290.90 | 2,429,492.60
45 5,601,921.29 | 2,430,277.21 | 5,601,717.74 | 2,430,187.96
46 5,602,347.58 | 2,430,954.11 | 5,602,144.02 | 2,430,864.86
47 5,601,845.61 | 2,429,245.24 | 5,601,642.06 | 2,429,156.01
48 5,602,257.30 | 2,429,956.59 | 5,602,053.75 | 2,429,867.35
49 5,602,190.46 | 2,428,860.26 | 5,601,986.90 | 2,428,771.03
50 5,602,636.00 | 2,429,556.56 | 5,602,432.44 | 2,429,467.32

Table 02. Geographical reference of the turbines of the Wind Energy Station.

In Annex |- Wind Energy Station Plan Vientos Neuquinos |, is observed the extended

localization of the wind energy turbines that will be located in the Project.

In the centre of the Project Area, close to the electric transmission line, the Transformation

Station will be located together with auxiliary facilities. Such Station will have an

approximate dimension of 120 m for 100 m, while the approximate highest height will be of

14 m corresponding to the gantry of incoming lines. Down below there are the location

coordinates of the Transformer Station.

March 21st , 2014

Page 16 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos |

PF Nevauioos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
1 5,600,563.07 2,436,690.72
2 5,600,527.83 2,436,720.92
3 5,600,494.97 2,436,682.55
4 5,600,530.20 2,436,652.35

Table 03. Geographical reference of the
turbines of the Wind Energy Station.

3.2 SPECIFICATION OF THE SITE SURFACE

The site of fiscal property where the Wind Energy Park will be located occupies an area of
approximately 2.603 has, made up of fractions of field identified with the following
cadastral naming. 14-RR-020-2849-0000 and 14-RR-020-2560-0000

Here is the surface occupied by each of the permanent facilities, in a summarized way.

Foundations. 14,450

INTERNAL ROADS 168,000

CRANE WORK PLATFORM 40,000
Trenches for internal wiring of the park 18,600

Buildings (control room, Office, meeting 310
room and deposit)
Transformer Station 12,000
Table 04. Surfaces to be occupied by the Wind Farm facilities

3.3 ACTIVITY TO BE DEVELOPED

3.3.1 GENERAL TECHNICAL ASPECTS OF THE PROJECT

At present there are under evaluation the different models of wind energy turbines, of
similar technology but of different industry of origin. Being the power of each wind turbine
of 2MW, the implementation will require 50 wind energy turbines to cover an installed
power of 100 MW

March 21st , 2014 Page 17 of 216
“Af Environmental Impact Study Wind » Vientos

Energy Park Vientos Neuquinos | @ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

The wind turbine model and technology to be used will dispose of three blades and a steel
tower. The main characteristics and dimensions of the type of turbine to be used are from
the VESTAS firm which will be used a generic machine for this EIA.

The wind energy turbines to be used consist of three main elements which are formed and
mounted during the Construction Stage : the tower, the nacelle and the three-blade rotor.
Other minor components include the cube, the frontal cone, the wiring, the control panels
and the internal installations of the tower, stairs, among others.
The minimum service life of a wind turbine is 20 years, under conditions of extreme winds.
For moderate or low wind intensity of turbulence it is probable that original turbines may
reach 25 years of service before requiring replacement of re dimensioning.

VESTAS Turbines have a three-blade rotor and self-regulating inclination and orientation.
It has a rotor diameter of 90 m which operates using the OptiSpeed TM This

characteristics enables the rotor to operate with a variable speed (RPM) and in this way

improve its aerodynamic efficiency.

Figure 01. Main components of energy conversion of wind
energy turbines Vestas (Source: www.vestas.com)

March 21st , 2014 Page 18 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Turbines will be equiped with the OptiTip® system , pitch regulation special system

(inclination of the attack angle) VESTAS. With OptiTip®, blade inclination angles are
constantly regulated to the optimal position according to the wind regime The purpose of
this system is to improve energy production as well as the sound emission level.
The blades will be built with reinforced epoxy with glass and carbon fiber. Each blade will
consist of two panels united to a support beam with fastenings of special steel which
connect them to the support bearing. This will be a 4-ball bearing connected welded with
bolts to the hub of the blade.

The main axis will transmit energy to the transformer through the multiplier box. This will
be a combined box with planetary and spiral gears. From the multiplier box, the
movement will be transmitted to the generator through a high-speed coupling. This will be
a special asynchronous four-pole generator with wound rotor. The transformer riser of
tension will be located in a separate compartment in the back part of the nacelle. The
transformer design will be of dry resin, specially developed for the operation of wind
turbines. It is important to be detailed that such a transformer will be free of PCBs base
refrigerant oil according to what is indicated by the current international legislation.

At any wind regime, OptiTip® and OptiSpeed™ systems will improve energy generation,
independently of the temperature or air density. At high speed of winds, energy production
will be maintained in its nominal value. The turbine will be equipped with an aerodynamic
braking system, which will stop the rotation in case it is needed. This braking system will
perform a change in the attack angle of the blades taking the rotation speed of the rotor to
the desired control value. Besides, there will be a disk brake system will be located in the
axis of high speed of the multiplier. This brake will only be activated by hand pulsating the

emergency stop inside the turbine.

Pitch regulation (blade rotation) will be done by 3 hydraulic cylinders, one for each blade.

The hydraulic unit will be installed in the nacelle and will provide the hydraulic pressure
adequate both for the pitch regulation and the braking system. These systems will be
equipped with hydraulic batteries to ensure a secure stop that may be controlled during

interruptions in the electric network.

March 2tst , 2014 Page 19 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

In the upper part of the tower, a rotation system composed of 4 gearings will guide the
nacelle. This system will be made up of flat gearings of internal friction.

The reinforced glass-fiber cover will protect all the components inside the nacelle from the

rain, snow, powder, solar light, etc. A central opening in the base will provide access to the
nacelle from the tower. A crane bridge of 800Kg will be installed inside the nacelle. The
crane will be able to be replaced by rigs of

7.500 kg.

Given that potentially the blades of a wind turbine may reflect electromagnetic waves, the
height of the wind energy turbine and its blade-length are important elements to consider
in the design. Potential electromagnetic interference are related to terrestrial
telecommunications (radio AM/FM, radio links, among others), aerial radio navigation
systems and radar systems. The location of the Wind Energy Park respect to near towns
and the height of the equipments make us assume that the affectations by electromagnetic
interference will occur in the radius of 1 to 2 Km from the wind energy equipment, being
perceived by the Company employees, passers-by and rural settlers in the nearest work

station.

Wind energy equipment is coated with anti reflecting coating (matte) reducing the risks of

sudden glare by sunlight over the blades of the equipment.

To avoid risks for the airplanes that circulate through the zone, the equipment will have the
adequate beaconing system with paint and lights according to the required by aerial

authorities.

The foundations of the wind energy turbines will be connected to a steel mesh which will
act as earthing and each equipment will have a lightning rod. Auxiliary Electric

installations also will count with inbuilt earthing and lightning rods.

OptiSpeed™ System- The OptiSpeed™ system will ensure a constant and stable
generation of electric energy through the turbine. The OptiSpeed™ system will consist of

an asynchronous generator with bolted rotor of slip rings, a power

March 2tst , 2014 Page 20 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

conversor with |GBTswitches , contactors and electric protection and it will enable the
turbine to operate at variable speed. OptiSpeed and OptiTip systems will ensure the
improvement in the production of electric energy, the reduction of sound emission level
and the reduction of mechanical charges over the multiplier box and other vital
components of the wind turbines. The system will control the electric energy in the rotor
circuit of the generator. This will enable a precise control of the reactive power and a

sequence of soft connection to the network.

Multiprocessor VESTAS. All the functions and operations of the wind turbine are
monitored and controlled by a control unit commanded by a microprocessor called VMP.
This control system will be equipped with a number of sensors that will ensure an optimal
and secure operation of the wind turbine. The VMP controller will consist of various
individual systems of secondary regulation. Each system will have tasks separated from
the main operation and will communicate through optical network (ArcNet). The operative
system will be VxWorks® created to satisfy the demands on stability, flexibility and safety

expected in a wind turbine.

3.3.2 PARTICULAR TECHNICAL ASPECTS OF THE PROJECT

In Anexo | — Wind Energy Park Plan, a general vision of the Project is offered Its main
technical characteristics are:

‘% Total quantity of wind energy turbines: 50

‘% Nominal Power per wind energy turbine

2MW/2000kW. “% Total Power of the Wind Energy Park

Project: 100 MW.

The wind energy turbine position has been given having in mind the predominant
directions of the wind, distributing the equipment in a perpendicular form to it. It has been
kept a minimum distance between the foundations of the wind turbines of 7 to 8 rotor-
diameter. This separation is enough to ensure (i) a good development and reduce the
turbulence provoked by the wind turbines, (ii) reduce the risk of chain effect in case of a

piece detachment of one of the wind energy turbines or a tower fall.

March 2tst , 2014 Page 21 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Vo Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

3.4 PROJECT SCHEDULE

Down below are the dates of execution of the general actions contemplated for the

development of the Wind Energy Park Project.

Sign of the PPA and financial closure

Work Engineering

Service Providers

Wind Turbine Construction

Civil and Engineering works

Submission and transport of foundation rings.

Transformer Station Construction

Transportation of the Wind Turbines to the site.

Installation of the Wind Turbines.

Start-up of the Wind Farm

Installation Test

Close up of the work.

| |] Jno Joo [10 Jo 0 Jo | A Im

Table 05. Due dates for action executions

March 21

st, 2014

Page 22 of 216

"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | CO Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

4 CONSTRUCTION STAGE

For the construction of the Wind Park it will be required the preparation of several areas,
which are related with the permanent structure to be developed in the site. As permanent
infrastructure is considered:

“@Nind Energy Turbines

“@ Foundations. ““

Internal Roads

‘@ Platforms for cranes

“@ \nternal wiring and connection to

LAT. ‘% Electric Transformer Station

“@ Kuxiliary building

‘@ Office facilities, toilets and storage spaces. ““ Treatment of sewer

effluents system.

‘@ Temporary storage sector of dangerous waste.

The Construction Stage comprises the following steps:

‘@ Preparacion
- Setling of the consultants and engineers for the plannification.

- Preliminary studies (soil structure, statics, transport, etc)
- Detailed design and specifications of the offers (formulation of quoting, etc)

- Specification of contractors (separate contracts or general recruitment)

‘@ Site preparation for temporary installations
- Preparation of the zone for the construction of the facilities.

- Location of the temporal facilities (trailers, sewer treatment plant, temporal deposit of
dangerous waste, place for the storage of fuels and lubricants, place for the storage of
electric supplies, place to store equipments, etc.)

- Incorporation of the mobile equipment.

- Supply of services to the work area (electricity, water, termporary storage of waste, etc)

- Supply of provisions for the work (formwork material, pipes, cables, fuels, lubricants, etc.)

March 2tst , 2014 Page 23 of 216

"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | CO Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘% Construction Tasks
- Grubbing, soil movement, soil compacting and engineering works: internal road

preparation, new and adequate site for the location of the foundations;

. Preparation of internal roads, internal corridors and easement strip.

- Crane Work Platform Construction

- Excavation, formwork and concreting of the foundations.

- Trenches and wiring of underground electric lines and optical fiber.

- Construction of civil work of the transformer station and permanent facilities : control

room, toilets, storage areas, sewer treatment system, contention room for oil spills, etc

‘@ Transport and mounting work
- Transportation of the wind turbines from the port to the location site.

- Elevation of the wind turbines in the location site.

‘@ Closure
- Installation work of the turbines (mounting and connection)

-Identification of wind energy turbines and safety signs

- Test run of the facilities (connection to the public network)

- Closure and departure of the temporal facilities

- Cleaning the site

- Filling, leveling, scarification and re planting of indigenous species according to the

information of the flora of baseline and the landscape design of the areas concerned.

The specific actions previously mentioned do not have a strict order of realization. Many of
these tasks may be executed parcially or totally in parallel, since the project is not a

construction in series.

arch 21st , 2014 Page 24 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

4.1 OPERATIONS AND PROCESSES
4.1.1 Temporal Facilities

During the Construction stage several temporal facilities will be located in the surrounding
sectors of the work. All the temporary facilities as signs, fencing, work materials, and waste
generated will be withdrawn once the Construction Stage has finished. There will be
scarification tasks, re planting of indigenous species, hoisting crane platforms, workroom

of the site, and all the sectors that have been installed as temporal facility.

Base Camp As a principal element of the base camp there are the pre manufactured
modules, type shelter with its corresponding service facilities and air acclimatization. There
will not be installed dormitories in the zone due to the fact that the workers employed
during the Construction Stage will not sleep in the Project Area. The workers will be
transported daily to the city of Piedra del Aguila.
The modules will enable the installation of these dependences in the base camp:

‘@% Office and meeting room for the management of the project and

construction. ““ External Personnel Office.

‘@ Canteen

‘@ Clothing room and restrooms.

“@ Tool Storeroom and workshop.

“@ First Aid Room

It is to name that in the base camp there are also services like:
‘@% An area of supply and material storage Such sector will be adequately fenced and

with identification signs to establish the elements stored in it.

‘@  (& temporal site for waste treatment management. Such sector will have an
adequate signaling. The floor and spill-contention walls will be waterproof with

polyethylene of high density and will have

March 2tst , 2014 Page 25 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘G

‘G

Lg

sheet-gable roof to avoid the pouring of rain. . It will have prevention signaling of
risks and the material stored will be appropriately identified. The site will have a
wire fencing to avoid the entrance of other people or animals. It will have an
entrance gate where there will be signaling indicating ENTRANCE FORBIDDEN
TO ANY UNAUTHORIZED PERSON. In its external part there will be extinguishers

according to the study of charge of fire related to the maximum charge stored.

A parking space for heavy equipment and other light vehicles. Such sector will be
adequately signaled and the vehicles in it will be a starting position. All the
vehicles parked there must have with flame arrester. It is not predicted that there
will be in the workroom an area for cleaning and/or maintenance since both tasks
will be done by contractors out of the project area in areas designated by

environmental authorities. .

Lubricant storeroom. This room will have a sheet-gable roof , contention enclosure
built with embankment of soil as consolidated filling and waterproof walls, and the
floor with polyethylene of medium density to avoid potential spills into the natural
soil. The contention enclosure will be designed to contain 10% additional to the
maximum capacity of lubricant storage in the sector. Inside it will have a metal
platform in which there will be oil containers in order to control potential spills.
Such platform will have a metallic ramp to ease the elevation of the containers. In
the external part of the sector there will be safety signaling and labor risk indicators,
as well as extinguishers according to the type of study of fire charge done and
elements for the contention of spills (diatomite, sand, plastic scovel and containers

with 200 liters with a lid for the disposal of contaminated waste).

Restrooms for the personnel equipped with treatment of grey and black waters The
same will be used for the treatment of effluents originated in the restrooms (black
waters) and in the washing-up (grey waters) It will be comprised by a tank of
PRFV, equipped with buffers and incorporation of additives that may permit an

adequate treatment of

March 2tst , 2014 Page 26 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

effluents . It is important to indicate that the treatment system will meet all the

requirements in the current legal frame, the provider of service will have the
obligatory permission of the environmental authority /EPAS and it will be needed
the presentation of the permission for the disposal of effluents given by

environmental authority /EPAS prior to the beginning of the Construction Stage.

‘@ Fuel Tanks (gasoil) of 30 m° capacity, located in the inside of a contention room
built with embankment of consolidated natural soil and the walls and floor must be
waterproof with polyesthylene of medium density, to avoid potential spills. The
contention enclosure will be designed to contain 10% additional to the maximum
capacity of storage of the fuel, this is 30 m3. It is important to indicate that the
charge and discharge sector will be waterproof with polyethylene of high density
to avoid spills and/or splashes during the execution of the tasks. Inside the room
there must be order and cleanness, and it will not be permitted any element or
material from the outside. The tank will be coated with epoxi paint, without any
breakage or corrosion signs, it will have the adequate identification visible that
permits to establish , at least, manufacturer data, number of manufacture, date of
construction, nominal capacity in liters, test pressure and maximum temperature
of service, remarking the inscription "EXCLUSIVE USE FOR GAS OIL" visible at
the front. The vent line of the tank will have at least 1.5-meter height over its
upper part, being the discharging point upwards and protected with a protection to
avoid pouring rain. The transfer of fuels from the tank to the vehicle will be
through an equipment whose motor and electric installation have at least a
protection of IP 55 duly certified in origin and ratified by audit safety company.
The tank will be located at a distance over 3 meters with respect to the circulation
roads of the temporary facilities. It will have a metallic enclosure that may permit
to collect the liquid that purges after charge and discharge tasks. The fuel storage

sector will have extinguishers duly charged in quantity enough according the

charge of fire stored, signaling and contention elements in case of spills
(diatomite

March 2tst , 2014 Page 27 of 216

tY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | PF Neuquinos
EIA PEBC 001/14

www.scudelati.com.ar

CLIENT. Vientos Neuquinos | S.A.
Author Scudelati & Asociados S.R.L

sand, plastic scovel and a 200-liter container with a lid for the disposal of
contaminated waste). The tank will have PAT authorized by work safety and it will

show current hermetic proof as required by the Secretaria de Energia de la

Naci6n.
A 12,50m |
i 12,30m
Tanque 30 m? el el
n
&
11,30m fe o
A
Vista corte A-A

Figure 02. Liquid Fuel Tank

‘@ \Nater Storage Tank for restrooms and canteen (10 m°). Such tank will have a
provision of water for services of extraction and provision of drinking water and that
will be used for the restrooms and cleaning of kitchen elements. It will be a PRFV
tank. About the liquid stored in it , there will be daily controls as indicated by current

work regulation.
‘“@ Control gatehouse.
Any site where temporal facilities are installed will have a perimeter fencing (wiring of 3 to
5 threats) that avoids the entering of fauna or strangers to the work site, and

gates/palisade and safety signs.

March 21st , 2014 Page 28 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

The base camp with have external lights. The wiring to such lights and the general lighting
of the place will be underhand with rods indicating its presence and risk. Until the
Transformer station is built and connected, the provision of energy will be done by portable

generator sets not over 10 KW.

It is predicted that the temporary facilities will occupy a surface of 5.000 m2.

The area needed will depend largely on the type and size of unfolded equipment, the
selected site, the logistics and supply quantities required , for the total projected surface
for the construction of temporary facilities may be modified. The modifications that may be

produced will be informed previously to the appropriate competent authority.

It will have elements of shower against fires(extinguishers) in the needed quantity within
the workroom area as indicated in the study of charge of fire to be made considering the
facilities and substances stored. There will also be extinguishers and flame arresters in the

vehicles of the site.

Roads All the roads in existence and the temporal ones will be signaled with road posters
and signs. Access roads will be identified and there will be sings of approximation
indicating the entrance and exit of vehicles for the presence of the work, signs preventing
the crash with animals, road safety signs (maximum speed limit), signs for banned hunting,

signs for no fires permitted, signs for non smoking, etc.

Equipments in the sites of location of the wind energy turbines. Each site for the
construction will have independent electric systems formed by generators (operated by
gas oil)

In case of needed, the distribution of fuel to the field will be done through a vehicle duly
authorized and equipped with a fuel tank. All operation of fuel charge in the field will be

done previously putting

March 2tst , 2014 Page 29 of 216

"YY Environmental Impact Study Wind de Gene
Energy Park Vientos Neuquinos |

@ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

in the charging site a waterproofing membrane with small embankments waterproof that

avoid the liquid spill and soil affectation.

4.1.2 MATERIAL AND MACHINERY TRANSPORT

The components of the wind turbines, may potentially be delivered by the manufacturer in
the port of Bahia Blanca. In this basis and after assessing the logistics, the route of
transport chosen to the area of the wind energy park will be donde since the Port of Bahia
Blanca (Buenos Aires Province), by National Route N°3 along 22Km up to reach Nation
Route N° 22. By this route, up to the town of Senillosa (Neuquén Province) up to reach
National Route N° 237, in direction towards the city of Piedra del Aguila, 16 Km before the
access to this town there is a crossroads with National Route N°47 (gravel). By this route 5
Km North up to reach the downhill that drives you to direction NE and is traced along
24.5Km up to the access of the Project Area.

Prior to the transportation of the turbine components the circulation permission for national
and provincial routes given by Direccién Nacional de Vialidad will be required to the
Dlreccién de Vialidad of the Buenos Aires Province , the Direccion de Vialidad of the Rio
Negro Province and the Direccién de Vialidad of the Neuquén Province.

According to the construction requirements, it will be requested the circulation and
operation of vehicles, machinery and additional equipment for the development of works
during the Construction Stage, such as:

‘@ Mixer trucks. ““ Crawler and fixed cranes
(principal and auxiliary). ““ Telehandlers.

‘@ Special excavators ““ Bulldozers

“&@ Wheel loaders and crawlers. ““ Concrete

pumping system

March 2tst , 2014 Page 30 of 216

e/a Environmental Impact Study Wind

Energy Park Vientos Neuquinos |

» Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

‘@ Scrapers.

‘@ Transport vehicles (dump trucks, buses, etc.). ““ Trenchers

“% Compacting equipment

“@ Special equipment (For example,upright drills).

The details for type and quantity of vehicles, machinery and equipments used will be

specified by the contractors, thus they have not been stipulated in the present Study. This

information will be sent in due course by note to the authorities of the Project.

The materials for the work that will be transported to the site of the Project will be the

following:

‘@ Aggregates or similar materials for the road construction storage areas. “/

Concrete and/or plastic tubes( for drainage and/or piping).

‘@ Especial materials (for example, geogrid).
‘% Concrete or cement and aggregates

‘@ Steel for frames “4

Electric cables

“@ Telecommunication cables (optical fiber).
“@ \Nood for formwork and other building

materials. ““ Electric equipment

‘@ Operative supplies and lubricants for building equipment (gas oil and lubricant

oils).

All the materials will be transported in suitable vehicles. The number of trips to hand the

equipments have not been estimated in the stage of the Project.

The Company predicts to contract the provision of aggregates from regional
providers duly authorized for their extraction by the Subsecretaria de Mineria e

Hidrocarburos of the Province. Such authorization will be required to

March 21st , 2014

Page 31 of 216

"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | CO Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

the contractor and a copy of it will be sent to the beginning of the Construction

Stage.

4.1.3 MATERIAL AND SUPPLIES STORAGE

As mentioned before, it is predicted to have a temporary area of storage for materials and

supplies

There will be an open-air storage of:
‘@ Concrete and/or plastic tubes.
‘% Concrete or cement and aggregates
‘@ Steel for frames
‘@ Formwors and other building
materials ““ Aggregates
In metallic containers with lids: “4 Especial materials
(polyethylene of high density). ““ Electric equipment
“@ Electric cables

“@ Telecommunication cables (optical fiber).

As mentioned before, lubricants will be stored in the sector designed for that end. In case

of gas oil , it will be stored in the sector described above.

Normally, turbine components will not be stored in this sector and will be mounted once
they have entered the area of the Project. The required surface for the storage will be

approximately 350 m2. It will be occupied during a short period of time.

After finishing the mountain work of the wind energy turbines, restoration measures will be

applied over the storage area in order to recompose the native flora.

March 2tst , 2014 Page 32 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

the planting of exemplars according their distribution and the type of species determined

in the Base line Study.

4.1.4 EXCAVATION OF THE FOUNDATIONS.

Prior to the beginning of the work, the Company will conduct a structural soil study which
will be presented to the environmental authority. According to its results, the engineers will
suggest the type of structure base to apply. To select the type of structure base , stability
and the needs for the construction or functionality of the structure will be considered.
Initially it will be used a superficial foundation (flat) Nevertheless, depending on the results
of the soil study mentioned previously, the engineers might suggest the construction of
other type of base. The objective of this Study will be to ensure the stability of the
foundation during the service life period of the project, considering the solicitations that will

be applied over all the structure of the wind turbine equipment.

The Project will require several types of foundations, including: foundations for the
transformer station and the installations for operation and maintenance. The foundation
constructions of the turbines in one row will star when the corresponding roads are
completed. For these excavations bulldozers, loaders and backhoes will be used. The
charge and the transport will be done in dump trucks with a capacity of 12 m3. The tasks
will start with the withdrawal of the first 0.20 m of vegetable soil which will be reused
subsequently. Afterwards, they will start excavating the natural soil until they reach the

level of the foundation, respecting the design of the grounding strap It is predicted a

removal or 578 m3 of soil for the excavation (excavations of 17x17x2) Because there will
be a short period between the excavation for a foundation and its covering the material
excavated will remain the surroundings of each wind turbine (at one meter of each) For
the storage of the material care will be taken to put the horizons of the soil retired so that
they can be used as filling material, continuing a logical sequence, trying to protect the
topographic layers. It will covered and protected against blasting (by wind effect) using
polyethylene film of a medium density. The same will be used in the filling tasks of the site

of

March 2tst , 2014 Page 33 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

the foundations. In case there is excess material, it will be used for filling and stabilization
of the internal roads or deposited where the environmental authority indicates. The sites

affected will later be filled , scarified and re planted with indigenous species.

4.1.5 CONSTRUCTION OF THE FOUNDATIONS.

After the excavation, a finishing layer will be put in the bottom part of it (normally concrete
with little cement of approximately 10 cm of thickness) Once the finishing layer has been
forged, over the concrete cleaning the frame previously folded in the workshop will be
disposed, the foundation insertion of the wind turbine will be implanted, then the formwork,
the meshes with bars arranged in a radial and annular form , the cylinder of the foundation
properly leveled as well as the ducts for the wiring and drainage of the base. After that, the
concreting and vibrating. The formwork will be by means of steel sheets that will be joined
by bolts in a way in which the formwork can contain the pressure that the elaborated

concrete makes. 361 m3 of concrete will be used for each foundation.

Once the foundation work is finished, there must be a period of at least 56 days to enable
the forging before it can be charged, only then the mounting of the wind turbine will be
possible. To ensure the stability of the base studies on the material used must be
conducted. A mixture of concrete for test must be done at least 60 days prior the starting
of the concreting and the respective test tubes must be submitted to busrt test at 7, 14 and
28 days. These results must be submitted to the approval by the manufacturer of the wind

turbine.

After the concrete forging the base in the ground will be filled with the soil previously
extracted and compacted in layer of a thickness no superior to 25 cm respecting the
edaphic horizons. At a superficial level it will be used the vegetable soil removed and

previously conditioned.

The concrete for the foundation will be generated in situ by a temporal plant installed in the
surroundings of the workroom. The characteristics of such plant will be informed prior to

the beginning

March 2tst , 2014 Page 34 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

of the Construction Stage considering the technology reported by the selected provider.
Such plant must fulfill the measures tending to avoid the affectation of the environment.
Such measures will be informed previously the beginning of the works. The transport of
the concrete to the points of tipping will be done with mixer trucks, with a capacity of 7 m3.
It is important to indicate that the washing of the mixer truck will be done outside the area
of the project, in the base of operations of the contractor company selected. Given that
the installation of the concrete plant mentioned above exceeds the present study, prior to
the beginning of the work it will be presented another study for these tasks by the

contractor company selected to the environmental authorities.

The excavations and constructions will be conducted in a way that it will be reduced the
time and size of the excavated area. The filling will start immediately after the foundation

approval.

Characteristics of the foundations. The foundations include a foundation slab of 17 m
for 17 m (289m2) formed by concrete with steel core, of approximately 2 m height in the
border and 2.6 m up to the base of the tower. It will be visible at the ground level the
concrete plinth with tubular form (of 4.15 m diameter) that fixes the steel cylindrical-conical
tower to the foundation. The wind energy turbines will be built upon concrete slabs
(ATTACHED IN THE ANNEXES) and central pedestal (concrete plinth) of reinforced
concrete. The pedestal is cylindrical and in it the anchor bars of the tower will be located.
The tubes for wiring will be incorporated as well as support pieces for the installation of the
control unit of the wind turbine. The excavation volume of the wind turbine will be
approximately 578 m3 (2 m depth). Considering the 50 wind turbines, the total movement
of soil related to the excavations of foundations will be of 28.900 m3.

Around the foundation slab of each wind turbine there will be trenches opened of 1.20 m
depth and 0.6 m width to install the mesh of grounding strap made up of copper wire
welded by machine in their crosses. The cable will be in the bottom of the trench and will
be buried with a land layer of 0.2 m. The soil extracted will be stored at one meter from the
trench. It will be preserved of the wind action with polyethylene of medium density and it

will be used to fill the trenche once

March 2tst , 2014 Page 35 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

the installation of the wiring has concluded. For the filling it will be used the original

edaphic sequence of the soil profile extracted.

The Transformer Station of the Park will require the connection to the High Voltage Line of
132 kV El Chocén — Piedra del Aguila operated by EPEN, to enable the vinculation with
the Sistema Argentino de Interconexién (SADI). Given that such High Voltage Line goes

through the interior of the project it implies that the Park will not require the construction

of a new High Voltage Line as an additional electric infrastructure.

It is to indicate that the material surplus of the foundation excavations of the wind turbines
will be used to fill the lower parts fo the foundation for the crane and the roads in a
consistent way with the surrounding areas. If there is material surplus that cannot be
used, it will be disposed in the site/s that the environmental authority indicates. To the
ends of adequate the landscape of the site the foundations will be covered completely,

leaving only the tower visible.

4.1.6 INTERNAL ROADS

The wind turbines positions will determine the internal roads trace needed, trying to use
those already in existence to minimize soil movement, vegetation crushing and the work

time

Given that the roads must be adapted to enable circulation of heavy trucks (max weight 12
tones by axis) and cranes in the moment of the installation, it will requires the improvement

of the existing ones in maximum downhills as well as radios of curves in the rails.

Road adaptation tasks include the intervention of equipments (excavators, metallic shovels
and rollers) which will withdraw 0.20 meters of vegetable layer. To the modified sites there
will be added a 0.20 meter-layer of a gravel and lime mixture compacted. In the middle
line it will have 0.30 meter-thickness dropping on either sides of the road and ending in a

superficial trench which permits rain drainage.

March 2tst , 2014 Page 36 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Specifications about road adaptation and/or construction are the following ones:
‘% Road width will be 5 m useful in straight sections and up to 11,5 m in curves
(medium-width 7 m).
“@ Bend radius will be 35 m. at least.
““@The road maximum slope must not be over 10% and in no case of 12%.
‘@ \n very concrete cases, the maximum curve cant will be of 3%. On the curve

margins there not must be obstacles that may limit vehicle turns.

Roads will be conditioned in the way that the conditions required for their traffic ability will
not be modified by weather events. Road mapping will enable the adequate natural
drainage of the zone. For that the piping will be installed in the cross point with natural

runoffs that enable the natural liquid flow and avoid water accumulation. The localization

of the runoffs will be identified in the hydro geologic map of local scale that is attached in
the Annexes. Internal roads will be under maintenance during the Operation Stage to
facilitate maintenance tasks. It is anticipated the construction of approximately 24 Km of

new roads, which means a surface of 168.000 m2.

4.1.7 CRANE WORK PLATFORM

During the mounting and subsequent maintenance tasks cranes will be used for the
hoisting of the constitutive parts of the wind turbines. For the movement of these
equipments there will be required the construction of 50 mounting platforms, called
"Staging Areas" (one for each generator) of 1.400 m2 each (35 m by 40 m)). Considering
the totality of equipment, the affected area will be of 70.000 m2.

4.1.8 Transport and Mounting Platforms for the wind turbines.

All the wind turbine components will be transported from the port of Bahia Blanca to the

location site using low-deck trucks.

March 2tst , 2014 Page 37 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

For the terrestrial transport of the components, the corresponding permits will be solicited
to the appropriate authorities(Vialidad Nacional and _ Direcciones Provinciales de
Vialidad of the Provinces de Neuquén, Rio Negro and Buenos Aires). Mass media will be
used to communicate the vehicle traffic to the population. There will be supporting

vehicles that ensure to alert on the convoy transit.

Wind turbine mounting will be performed in multiple stages that include:
‘% Mounting of bar cabinets and control panels at the ground level, with the
foundation
‘&% Mounting of the tower in 3
sections. ““ Mounting of the nacelle.
‘@ Rotor assembling and mounting
‘@ \nternal cable connection and termination.

‘@ Electric system inspection and test prior to the first power-up.

Each wind turbine mounting will be completed in one or two days, depending on the
weather conditions. For the mounting, it will be obligatory to operate with two cranes of
different sizes (600 tn and 100 tn), whose details will be specified in the subsequent stage
of the Project. Firstly, the tower segments will be assembled. Then, the nacelle will be
installed in the upper part of the tower. The rotor blades will be connected to the hub on
the ground and the complete rotor will be mounted in the nacelle with crane help. The wind
turbine assembling and mounting imply the use of heavy trucks and cranes mounted in
trucks, smaller cranes, self-forklift for loading and discharging of materials and
equipments, flat trailers and low-deck trucks for the transport of materials in each site. All
the workers performing mounting tasks will be properly prepared about the risks of their
tasks and will have the corresponding personal protection equipment required for them, as
well as the necessary ART insurance coverage and /or personal accident insurance.
Hoisting equipments will have duly certifications that indicate their good condition for the
safety development of the task. Tasks will be suspended in case of extreme weather
events like winds over 40 Km/h or thunderstorms. Once the tower is hoisted it will be

connected to the grounding strap.

March 2tst , 2014 Page 38 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

de Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

4.1.9 UNDERGROUND WIRING

The wind turbines will be totally interconnected by underground cables of medium tension

(MT) of 33 kV. Together with this undergro
Al

will be undergrounded in trenches of 1.2 m

communicate the wind energy station.

km.
stored at one meter-distance from the trenc!
polyethylene of medium density and it wi

installation is concluded. For the filling it wil

und wiring the optical fiber will be disposed to
the medium tension cables and optical fibers
depth, 0.6 m width, with a total distance of 31

This implies a soil removal of approximately 22.320 m2. The removed soil will be

h.

| be used to fill the trench once the wiring

It will be preserved of the wind action with

be used the original edaphic sequence of the

soil profile extracted.

The trench bed will be covered with a sand layer of 0.10 m. Over it the feeding cables

(phases) and a grounding cable will be installed. Once the cables are installed in their final
positions, they will be covered with another sand layer of 0.30 m of thickness. In the sand,
optical fiber cables will be installed as well as a telephone line for internal communications
in the Wind Park.
(extracted from the site of the trench and stored in the surroundings avoiding its blast), a

prevention tape will be put with the inscription " DANGER HIGH TENSION", and a contact

Before the trench is completely closed with compressed material

telephone number, approximately at 0.75 m over the final position of the electric cables.
The rest of the trench will be filled with the excavated material. Other procedure that might
be used consists of installing the cables by means of special equipments for the task. The
special equipment (trenchers) will make a small slot in the ground and at the same time, all
the necessary cables and warning tapes will be undergrounded. After the wiring process
in the trench has completed, it will be closed independently with the soil previously

extracted and adequately stored.

All the cables and trenches will be inspected before their filling to verify the non existence
of strange elements that might damage the cable and/or the presence of waste that may
affect the soil. After completing the coverage of the open trenches, the scarification

process and re planting of indigenous species will be take place.

March 2tst , 2014 Page 39 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Each generator will connect to underground cables through a medium tension cell located
at the bottom of the tower. As well, by means of PVC pipes inserted , the cables will trace
the respective trenches. All the system will be inspected and tested before the energizing.
Underground wiring of a group of turbines will be connected to the 33 kV bar of the
Transformer Station through a primary anti-arc cell, from where the power transformers will

be connected to the transmission headline 132

4.1.10 ELECTRIC COLLECTOR SYSTENM

The objective of the collector system is the interconnection of the wind turbines for the
power transfer (medium-tension lines 10-33kV), the grounding strap of the system
(grounding cable connected to a buried javelin), and the communication and control
(optical fiber wiring). The system will be underground, as previously said. For its tracing
adjacent areas to the internal roads will be used. The medium-tension wiring will have
three conductors (one for each electric phase) that will connect circuits in series of each

wind turbine.

Medium tension cables that are interconnected between the wind turbines, will be
separated through cells with the isolators planted in the base of each tower of the
equipments, whose function will be that of interrupting the distribution in case of
contingency. The optical fiber cable will be connected to a cabinet located in the base of
the tower, which will bond it with the console located in the transformer station. The
installation of collector systems may be structured in base of different configurations,

depending on the level of reliability.

All the energy generated will be sent to the transformer station of 132/33/13.2 kV through
the independent circuits of 33 kV connected through shielded anti-arc cells of MT
connected to the MT bar of the transformer station. The board will be formed by primary

distribution anti-arc cells of high electric breaking current.

March 2tst , 2014 Page 40 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

4.1.11 NETWORK OF GROUNDING CABLES

Each wind energy turbine will have a grounding strap which will meet the requirements of
applicable laws. The grounding strap resistance, measured in each wind turbine without
interconnection with the rest, will not be over 5Q. To that effect, in each one, there will be
installed electrodes of PAT needed (javelin, nude cooper cables), bonded to the frames of
the concrete foundations and all the ground cables of the equipments. The PAT of all the
wind turbines must be connected between them and with the PAT mesh of the ET 33/132
kV through a nude cooper cable of 50 mm2, thus forming the PAT Network of the wind
station. The bonding cable will share the same trench of the 33kV cables and the dual

tubes for cables.

4.1.12 Transformer Station 132/33/13,2 KV

To interconnect the Wind Energy Station to the Regional System Comahue, there will be a
Transformer Station (TS) 132/33/13.2 kV - 2x63 MVA according to procedure of
CAMMESA Annex 16 REGULATION OF CONNECTION AND USE OF THE ELECTRIC
ENERGY TRANSPORT SYSTEM The Transformer Station will have a_ typical
architecture according to the regulations required by the transport company for this type of
work. It will be formed by:

‘@ Two complete fields of line in 132kV.

‘@ K coupling field.

‘@ Two transformer fields of 63/63/10 MVA and 132/33/13.2 kV.

“@ Two future fields.

The installations of the transformer station will be located over a surface of approximately
120 x 100 meters (approximate surface of 12.000 m2) Each generator will contain a
grounding strap that will meet current legislation. The PAT of each machine will bond
between each other and with the mesh of grounding strap of the transformer station
132/33/13.2 kV. The configuration of the TS will be with transference bar. It will composed

of 5 (five) fields of 132 kV according the following detail and components:

March 2tst , 2014 Page 41 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘@ wo fields in line 132 kV isolated in air, each one constituted by an isolator in SF6,
three isolators, three transformers of current and tension measure, over tension
dischargers, and a system of carrier wavea (coil - capacitor), all for a nominal value of
tension of 132 kV.

‘’ Two transformation fields conformaded by an isolator in SF6, three isolators, two
power transformers of 33/132 kV-63 MVA isolated in oil, ONAN-OFAF, tension
measure and current transformers, all for a nominal value tension of 132 kV.

“@ Acoupling field of bars composed by: a switch in SF6 and isolators in bar line.

“@ Board of MT: composed by 14 anti carch shielded cells

‘@ KC ICC auxiliary systems, standard measuring and control-protection device.

Connecting Point: As mentioned before, given that the High Tension Line crosses the
polygon of the Wind Energy Station, to connect the project to the Argentine System of
Interconnection, there will be an opening of the High Tension Line of 132 kV "Chocon-
Piedra del Aguila in the retention structure, geographic coordinates (39°44’33.55’’S;
69°44'17.7°°O)

Installations of 132kV. The installations of 132 kV will be implemented in an outdoor
station conformed by equipments of 132 kV, their supporting structures, gantry, bare

conductors, insulators and ironworks strings, constituting a simple bar scheme.

General Characteristics It’s been anticipated a sole conductor by aluminum/steel phase
of section 240/40 mm2, plus an optical guard wire (OPGW). Suspension structures will be
one-pole of H°A° and the terminals, straight holdings, angular and especial holdings in
general will be double or triple. The disposal of the conductors will be in a triangle.
Transpositions are not anticipated along the line. All the elements that form the structures
(columns, brackets, bonds, among others) will be of reinforced concrete. The selection of

final trace will emerge from the capacity of the park. that will be built.

March 2tst , 2014 Page 42 of 216

"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | CO Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Structures All the elements that form the structures (columns, crossheads, brackets,
bonds) will be of reinforced concrete. It is anticipated the use of suspension structures,
angular retention and terminals. The suspension structures will be one-pole and the
angular retention and terminals will be double or triple. In the bonding to the HTL it is

anticipated the intercalation of two terminal and derivation structures at 90°.

Foundations. The foundations of the structures will correspond with the characteristics of
the ground where they will installed, for which the building project, as well as the WP, will
include geotechnical investigations including the estimation of the degree of
aggressiveness of the soil and water contact with the foundations concrete. For the total
foundations of the line, there will be used pozzolanic cements whose characteristics must
be determined during the execution of the project detail (example, pozzolanic cement four
norms, type CP 30 by Loma Negra). In any case and whatever the design and/or
methodology of construction, the foundations will always be the link in the chain, or

sequence of flaws selected.

Clampers, isolator chains and accessories. In general, all the clampers, group of
elements for the isolators chain and accessories will be of hot-dip galvanized steel. The
components design will include the verification of the services through the method of finite
elements. The groups will be able for the maintenance under tension and will not

influence negatively over the service life of the conductor.

lsolator chains .The isolators will be of porcelain or glass Class according to IEC 305: U
120 BL. The isolators chain of simple suspension will be formed by 9 isolators and those of
double retention by two chains of 10 isolators each. Isolator U 120 BL, leakage distance:

32,0 cm, shift: 14.6 cm; disc diameter: 25,5 cm; weight(glass isolator): 4.2 kg.

March 2tst , 2014 Page 43 of 216

"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | CO Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Grounding Straps For the grounding strap it will be considered an average value of 25 O
among three structures (that to be measured and the other adjacent ones) along the line.
Any individual value will not be over 50 Q. It is predicted that a unique type of javelin will
be used for all the work. Considering the structure to be protected and the soil properties
there will be several javelins and/or counterweights in each picket. Basic configurations
indicated will vary considering soil resistivity, for which the basic investigations will be

conducted.

Auxiliary services. Auxiliary services of alternate current (SACA) will be supplied in a
normal way from a source external to the station, through a Medium Tension or Low
Tension Line coming from a near and safe installation. For the emergency functioning of
the SACA it will be convenient to count with a portable generator to supply the normal
provision. The feeding system SACA will be completed with the general and section board
required, installed in the inside of the board room. Auxiliary services of Continuous
Current will count with chargers, batteries and boards, installed in the board room, to feed
the auxiliary equipment of the Transformer Station in the tension levels that are projected

(110 Vcc and, if necessary, 48 Vcc).

Protection and Control Systems. It will be comformed by:
“@ Local Control Boards.
‘@ Telecontrol equipment.
‘@ Operation in real time System

‘@% Automatic disconnection of Generation, if it is required by the authority of the

application.

Grounding strap meshes. As a requirement in the design of any Transformer Station it
will be essential the installation of a grounding strap mesh. It will be used to ensure that
the potential of the TS will not exceed the maximum shift and contact tensions permitted

for the operators’safety.

March 2tst , 2014 Page 44 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

that work in it.. The desing of the grounding strap mesh and its layout will be finished in a
subsequent stage of the Project. Its design, in general, will be determined by the expected
level for flaws or grounds, either athmospheric ones like the system, and the general
distribution of the site. The grounding strap mesh will be installed underground and will
require the burial of a series of cooper sticks in the ground to increase the connection of

the grounding straps with the soil.

Safety Perimeter Fencing. Having in mind the danger that exists for high tension inside
the Transformer Station there will be a safety perimeter fencing surrounding it. The
fencing will be designed to reduce the risk of animals and strangers entrance. The
perimeter fencings will be built with materials that reduce the maintenance and visual
impact to the minimum, but they must be resistant enough to dissuade intruders. Over
these fencings there will be a poster with ENTRANCE FORBIDDEN TO ANY PERSON
FOREIGN TO THE COMPANY and the safety poster that indicates the RISK OF
ELECTRIC SHOCK. Also there will be signs that indicate the personal protection

equipment needed for the entrance.

Protection system against atmospheric discharge. As part of the protection systems,
the Transformer Station will require a lightning bolt and additional equipment like guard
wires. The system will be built inside the perimeter fencing of it and will be higher that the
highest structure inside it. The system function will be of directing the electric
charge/voltage produced by a ray directly to the earth, preventing the damage that they
might generate in the electric systems. The system will be used also as element for

protection for the wind turbines.

4.1.13 POWER TRANSFORMER

This component will provide the means to transform medium tension of the associated
circuits of the Wind Energy Part (33 kV) to a higher voltage (132kV) required..

March 2tst , 2014 Page 45 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

for the transfer of energy through the transmission line and to the electric energy network

as well.

Energy Increase Transformers will be installed from 132/33/13.2 kV - 63 MVA. In the
project detail will be defined, to acquire the transformers, the norms of application and the
technical specifications, including the requirements of maximum power loss. The
transformers will be mounted over the bases of reinforced concrete. The safe separation

between the equipment will be provided with firebreaks of concrete.

Oil will be used as a method of refrigeration for the transformers It is to be indicated that
according the provincial, national and international regulations, oil free from PCB will be
used as refrigerant. Oil will require a means for its contention in case of contingency by
leakage or breakage in the transformer. For that it is anticipated to have a pan for spill
containment that has 10% additional of the total volume of oil in the transformers and a
10% additional for other liquids that the emergency personnel may incorporate in case of
fire extinction. The pan for spill containment will be built from pre-manufactured concrete
panels. If there is a spill, the liquid will drain directly from the pan to the sump. The sump
will be next to the transformer equipment (at the side), at a distance of one meter from
them. It will have the pan for spill containment built with pre-manufactured concrete and a
two-sheet gable roof to avoid the accumulation of rain. The liquid that gets into the sump
tank will be disposed by a bombing system and liquid extraction. The disposal of the liquid
will be done by a company in charge of transporting dangerous waste, authorized by
competent environmental authority and will be transported for its final treatment by the

company authorized by competent authority.

4.1.14 Installations of 33 KV.

The main equipment will be a group of collector cells of 33 kV, for the inside, to be installed
inside the cell building and control of the Transformer Station. The group of cells of 33 kV

will be designed for a system with two bar sections.

March 2tst , 2014 Page 46 of 216

e/a Environmental Impact Study Wind de Vientos

Energy Park Vientos Neuquinos | @ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

coupled lengthwise( parted bar). These bar sections will be equipped including the
following cells:

“&@ Two supply cells to a transformer 33/132kV — 63 MVA. “% Five
supply cells of collector from wind turbines
‘@ One feeder cell to auxiliary service transformers ““One supply

cell lengthwise of bars.

The bonding of collector cells of 33 kV with the far away installations will be done with
unipolar wires of 33 kV underground. This includes the interconnection of cells with:

transformers 33/132kV, auxiliary service transformers and collectors from the wind energy
turbines.

4.1.15 Auxiliary building

Adjacent to the Transformer Station the auxiliary building will be built. The installation will
be of the wet type (reinforced concrete independent bearing with partitioning of masonry,
and the roof coated with metal with good insulation.) This building will have several
functions among which , they may be mentioned:

‘@ Repairing workshoop, and basic maintenance of the equipment of the wind
turbines. In this sector tools and components required for these tasks will be
stored.

‘@ Canteen for the

personnel. ““ Meeting room

‘@ Training room.

‘@ Reception sector for visitors “%

Dormitories for the personnel

‘@ Restroom sector connected to the treatment of sewer effluents
system.

“@ Sentry with toilet “% Spare

Parts storage room

‘@ Conditioned service room

‘@ Maintenance supply deposit.

March 2tst , 2014 Page 47 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

It is a one plant building with a surface of approximately of 120 m?. The effluents
generated in the restroom sector (black waters) and those generated in the canteen
(grey waters) will be treated through a compact plant of identical characteristics to the one
employed durign the Construction Stage and according current legislation approved by
EPAS.

In the supply deposit there will be stored: oil for gears (approximate quantity: 400 liters),
hydrolic oil (approximate quantity: 100 liter), lubricant grease (approximate quantity: 25
liter), anti-freeze agent (approximate quantity: 100 liters). Such deposit will have masonry
wall with plaster, metal or crockery roof, metal door, lights/wiring with explosion protection
and smooth-cement floor. _ It will have adequate ventilation, several extinguishers with the
specification of type of charge, safety signs, MSDS of the stored products and element for

spill contention.

Next to the auxiliary building there will be an area of 25m for 25 m destined
to: ‘% Materials stockpile zone: 350m’.
‘@ Place for the portable generator.
‘@ Tank for water supply for the personnel ““ Temporary

storage sector of waste.

The temporary storage sector of waste will have a cement floor and a pan for spill
containment 10% superior to the maximum volume stored. The walls will be of rhomboid
knit and metal roof. It will have lights and wiring against explosion. The metallic door will
have safe and secure closing and a poster with FORBIDDEN THE ENTRANCE TO NO
AUTHORIZED PERSONNEL On the outside it

will have several extinguishers with the specification of type of charge, safety signs, MSDS

of the stored products and elements for spill contention.

March 2tst , 2014 Page 48 of 216

“Af Environmental Impact Study Wind be Vientos

Energy Park Vientos Neuquinos | Vo Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L. www.scudelati.com.ar
4.2 TECHNOLOGY USED

The current plan indicates that the Wind Energy Park will have 50 wind energy turbines
manufactured by VESTAS The tecnical specifications of the wind turbine may be found itn
the Annexes.
A synthesis of these technical specifications is presented below: ““ Rotor

Diameter 90 m.

“@ Swept area of the rotor: 6.362 m2.

‘&@ Power: 2,000 kW.

‘@ Hub height of the rotor/ Total height: 80 m / 105 m.

“@ NNind speed for maximum power (Vr): 25 m/s

‘@ Speed range of wind for operation: 2,5 — 25 m/s. “#

Estimated service life : 20 years.

4.2.1 RAW MATERIALS, SUPPLIES AND PRODUCTS

These are the materials and supplies that will be used in the construction of the Wind Park:
re ee

Conrete, cement and specific aggregates (foundations, main 20.000 m’.
substation and Operation and Maintenance Building)
Maintonance Building) main substation and Operation and 2,700 Ton.
Wooden frames 2.350 m’.
Material (gravel or similar) for the roads and crane work platforms 37.000 m°.
Material (gravel or similar) for the roads and crane work platforms 10.000 m°.
Sand to use in the filling of wiring trenches 7.440 m®.
Grounding cables (cooper) 5,900 m

Table 06. Material/Supply

March 21st , 2014 Page 49 of 216
tY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | Vo Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

The quality of concrete will be determined by the test tubes with samples of the material in
authorized laboratories All the materials will be transported in vehicles porpertly
authorized according current regulation. The number of trips to be made by the vehicles to
deliver the materiasl/supplies, has not been stated yet since there is no final date.

4.2.2 FUELS AND LUBRICANTS

Besides the materials described previously, it will be requires fuels and lubricants for the
functioning of the building equipment, special materials and engineering equipment. These
supplies will be provided by local companies. The provisioning of fuels and maintenance of
mobile equipment and heavy machinery, including washing and oil change, must be done
in places appropriate to that effect (workshops or service stations), never in the area of the
project, to avoid risks of soil contamination. Fuel storage will be done in the 30m3 tank
and the lubricant storage in a sector of the base camp with the characteristics described
previously. Down below it is indicated in an approximate way the consumption of fuel for
the project informed by the Company:

Foundations. 15
Roads and crane work platforms 3
Transport and mounting of wind turbines. 45
Main substation and Operation and Maintenance Building 1.3
Service constructions (includes generation of energy and transport of the 3
workers)

Table 07. Fuel consumption

4.2.3 Water

For personal use , it is estimated that each worker use 75 liters of water per day This
includes hand washing and the use of restrooms There will be a water storage ina PRFV
tank of 10 m3 in the sector of

March 21st , 2014 Page 50 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Workroom The tanks will be frequently provided by tankers coming from the city of Piedra
del Aguila and/or Picun Leufi by companies authorized by competent authority for the

extraction and provision of water.

For personal use and preparation of food packaged water (bottles/ dispenser) will be
provided from the nearest town. In both cases, water consumption and for personal use

will have the controls required according to current labor legislation.

The Company informs that it is not predicted the use of water for washing equipment in the
field or the preparation of concrete (if needed, it will be analyzed by a specific study related
to the elaboration of concrete in situ and will be presented by the contractor selected ,

which is not to be found in the present Study)

The Company informs that the installations of services will not be at the
contractors’companies disposition (water, sanitary services, etc) They will be at the
contractor's expense the costs originated by the acquisition of water, including all the

projects and permits needed for their installations.

4.2.4 ELECTRIC ENERGY

The electric supply will be done with generator equipments that use fuels like gas oil.

The Company informs that the installation of electricity will not be at the
contractors’companies disposition. They will be at the contractor’s expense the costs
originated by the acquisition of it, including all the projects and permits needed for their

installations.

4.3 SOLID WASTE, EFFLUENTS AND EMISSIONS 51

The most quantity of waste, effluents and emissions of the Project will be generated during
th Construction Stage. The Company will establish strict contractual requirements and
procedures with each contractor company, tending to ensure an adequate treatment and

final disposal of the waste and effluents generated.

March 2tst , 2014 Page 51 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

All the waste from this stage will be stored in the temporal site of disposal located in the
base camp and they will frequently be transported by companies authorized for their final

elimination/disposal in companies authorized by environmental authority.

4.3.1 SOLID AND SEMI-SOLID WASTE

The main solid and semi-solid waste will be:

‘@ Excavation and construction waste. Remnants of road construction and civil works in
general that cannot be use for filling tasks. Even though it is anticipated a low or null
generation of these types of waste, they will be disposed in the site/s duly indicated
and authorized by environmental authority. Prior the beginning of the Construction
Stage such permits will be solicited to the local authorities of the town of Piedra Buena

, to whom it will be asked to indicate the site/s where the dumping will be done.

‘@ Ferrous waste. Waste of reinforced steel, cables and metal or general scrap. This
waste will be piled within the are of the Project in a delimited identified sector,
withdrawn regularly for its commercialization to specialized companies for their

reutilization in the metallurgical industry as raw material.

‘@ Domestic waste. Waste from packaging, papers, cartons, canteen food, pallets,
wooden boxes, plastic films, among others. Due to the variability in the number of
personnel employed in the Construction Stage , it is difficult to estimate the volume of
this type of waste ( particularly in the canteen). This waste will be piled in the
Temporal area for waste and they will be discarded in metallic containers with lids.
Such wast will be withdrawn every 2 days and will be sent to the sanitary filling
authorized by competent environmental authorities. The authorization of dumping will

be issued at the beginning of the Construction Stage.

March 2tst , 2014 Page 52 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

» Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

““@ Dangerous Waste Given that heavy equipment maintenance will be done outside the

area of the Project it is only considered ( in case of contingency of a heavy equipment)
lubricant grease used, as well as materials contaminated with such products (cloths
with oil) , originated during maintenance tasks in situ. This waste will be dumped in
metal containers of

200 liters with lids. They will be duly tagged in the Temporal Area of Dangerous
Waste. As described before , such area will have the conditions that ensure the
adequate environmental and labor safety. Afterwards, the withdrawal will take place
and their final dumping in the Neuquén Province, by the companies inscribed in the
Registro Provincial de Generadores, Tratadores, Transportistas y Operadores de
Residuos Peligrosos (REGTyORE). The transport company will issue the Manifiesto of
Transporte de Residuos Peligrosos and the Treating company , the correspondent
Certificate of Final Disposition. Both documents will remain in the Company for the
presentation to the competent environmental authority. It is predicted to count with the

services of the company INDARSA located in the city of Neuquén.

‘@ Patogenic Waste They will be originated in the first aids room located in the

workroom. Within them there are needles, bends, materials contaminated with blood,
among others. They will be disposed temporarily in containers of 200 liters, with lids,
adequately identified and equipped with red bags of resistant polyethylene The bags
closed will be withdrawn by the transport authorized by competent environmental
authority and transported to a company authorized by competent environmental
authority for it adequate treatment. The authorized privider for this service will be

informed in a more advanced stage of the project.

There will be a Responsible person for the Safety , Health and Environment to manage the

sites in the work. This person will inspect daily and will control to ensure that all the waste

is treated correctly. The recollection, withdrawal and final dumping of all the waste will be

registered by

March 21st , 2014

Page 53 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

the person responsible , and the reports will be presented daily to the Direcci6n del

Proyecto for its presentation to competent environmental authority.

4.3.2 LIQUID WASTE.

“@ Dangerous Waste It is only predicted the generation of oils before a contingency that
implies the development of maintenance tasks in sity of the vehicles in the work,
given that the daily maintenance will be done outside the area of the project according
to what was informed by the Company. Other generation of this type of waste is
related to the emulsion of fuel with water before a contingency related to the inlet of
rain to the site of gas oil storage. This waste will be disposed in containers of 200
liters, closed and tagged adequately in the Temporal Area for Waste. Afterwards, the
withdrawal will take place and its final dumping in the Neuquén Province, by
companies authorized for competent environmental authority. The Transport company
will issue the Manifiesto de Transporte de Residuos Peligrosos and the Treating
company, the corresponding Certificate of Final Disposition Both documents will
remain in the Company for the presentation to the competent environmental authority.
It is predicted to count with the services of the company INDARSA located in the city

of Neuquén.

4.3.3 Liquid Effluents

Grey and Black waters These will be originated in the installations of the
canteen/kitchen (washing-up) and in the restrooms. According to what is indicated by
current environmental legislation, sewage effluent treatment(black waters) and effluents
originated by the washing up in the canteen and kitchen sectors (grey waters) will be
treated in situ through the use of compact plants duly certified by envrionmental authority
and by EPAS. The base of this aerobic technology is called activated sludge. The
process will be a system of cultivation in suspension where the organic material is
degraded by the action of aerobic bacteria, which use it as a source of energy. In this

treatment there will be obtained a prolonged cellular retention time through a mechanism

March 2tst , 2014 Page 54 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

recirculation of sludges. This type of treatment plants have a capacity

of 5000 liters and are composed of three chambers. The first one, located immediately
after the entrance, enables the primary decanting of big size solids and the separation of
greases; the second one is the biologic reactor. Both cameras are communicated between
them through a communion cup. The biologic reactor has a diffusers that together with the
blower will enable the oxygen supply and the agitation necessary to conduct an efficient
treatment. Here, the finest particles are joined to the bacteria forming floc. Once the
necessary cellular retention is over the mixture licuor passes to the third stage of
treatment. The secondary decanter is given time for the hydraulic retention, enough to
enable the sedimentation of this floc that will form the activated sludge. Part of this sludge
will be recirculated to the reactor, as it has bacteria that perform the degradation, while the
waste must be extracted from the system daily. The provider of the technology still has not
been selected in the present stage of the project. Once the provider is selected, he will be
given EPAS information for its revision and treatment authorization according to the
methodology explained above. Prior to the beginning of the Construction stage it will be
asked to EPAS the authorization of dumping of the liquid obtained (prior to the analysis) for
the use in watering internal roads that enable to collaborate in the mitigation of vague
emissions of particularized material originated by the traffic of the vehicles in the area of

the workroom-

4.3.4 GASEOUS EMISSIONS

The main emissions to the atmosphere correspond to the vague emissions of
particularized material product of:

‘@ Soil movement in the areas destined for the material and supply stockpiling; waste
management area, crane work plataform, founfations of wind turbines, roads, trenches
for wiring and drainages, temporary and permanent installations for the personnel

‘@ The circulation and operation of vehicle machinery and equipment in the internal
roads and access roads to the area of the project.

‘@ The filling , levelling and scarification of the foundation excavation, trenches,

temporary roads and temporal facilities.

March 2tst , 2014 Page 55 of 216

e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | Y Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Vague emissions of combustion gases are originated by the circulation and operation of
vehicles and motor generators. Given the punctual, esporadic and vague character of the

atmospheric emissions, these are considered of little warning.

4.3.5 Disturbing noises for the neighborhood.

In this Stage the main sources of noise generation correspond to the sectors where
vehicles and heavy machinery circulate (soil movement, excavation, mounting of wind
turbines, etc) The activities that produce noise are punctual and discontinuous in the
surrounding of the Project Area. From the investigation it has been observed that there will

be potentially those persons that live in the rural post.

4.4 STAFF AFFECTED TO THE PROJECT

For the construction works of the Project a great number of people will participate, with
different professional knowledge and levels of ability required for this stage. The
manpower to be employed will be from the cities of Piedra del Aguila and Pictin Leufu.
Even though to this day there is no specific quantity of personnel to be employed, given
the type of project and that there is population with knowledge for the execution of a work

of such an importance, the labor demand will be of great importance for the region.

4.5 SERVICE LIFE OF THE PROJECT

The project described contemplates a service life of the wind energy park of at least 20
years. There are no anticipated future extensions or activities to be developed. After 20
years of operation of the wind energy turbines, the park will continue functioning, after the

assessment of its conditions and only if it is in the will of all the parts involved to continue.

March 2tst , 2014 Page 56 of 216

e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | F Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

4.6 OTHER ASPECTS
4.6.1 TRAFFIC FLOW_GIVEN BY THE PROJECT.

The component parts of each wind turbine that will be transported in trucks will

Tower.
Nacelle
Blades
Rotor points
Coupling of the Foundation
Secondary equipment (in containers)
Table 08. Use of trucks according to the component to transport.

No} +] +) 02) ] 00

Thus, each wind energy turbine requires 11 trucks to its transportation. As described
above, the components will be delivered by ship in the Port of Bahia Blanca. Depending on
the type of ship use for the transport, there will be delivered from 4 to 6 wind turbines each
time. Once the ship has moored, the cranes in the pier will discharge the parts of the wind
turbines and they will place them in especial semitrailer trucks according the
characteristics of the component transported. The trucks with the components will follow
the map described in the section MATERIAL AND MACHINE TRANSPORT. This provides
a temporal flow of heavy vehicles circulating at low speed by the roads which have an

important daily traffic.

The critical points that are anticipated are RN N°22 between the cities of Villa Regina-

Senillosa and RN N° 237 between the cities of Senillosa - Piedra del Aguila.
In this routes circulate an important quantity of:

“@ \ight vehicles during summer holidays (January- March) and winter holidays (June —

July),

“@ Long and short distance trucks and rural machinery (tractors) in the route corridors

Villa Regina — Cipolletti during the harvest season (December- March)

March 2tst , 2014 Page 57 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘@ Long distance tankers with fuel liquids and methanol during the whole year due to the

presence of plants in Plaza Huincul.

Given this fact, the timetables of the convoy must be analyzed and ask for the
corresponding permits to the national authorities for roads and routes (Vialida Nacional)
and provincial authorities (Direcciones Provincial de Vialidad de Neuquén, Rio Negro y
Buenos Aires) prior to the beginning of the Construction Stage. The Company will present
a Communication and Traffic Plan tending to spread through mass media about the
convoy traffic so that to mitigate the risk of accidents. As mentioned before, the convoy
will be accompanied by support vehicles that warn its transit in the zone.

The area of installation of the wind turbines is located far from RN N°237. The access to
the site will be using RP N° 47 (gravel) and the downhill of the LAT minimizing the creation
of new access roads for the transit of vehicles during the stage of construction and
operation of the wind station, getting advantage of the existing ones.

Prior the beginning ot the Construction Stage a study will be done about the access
routes, having mind the limit load of the bridges and roads, curve level, width and height of
tunnels and bridges, electric lines and any other obstacle that may restrict the passage of

the vehicles.

4.6.2 MAINTENANCE OF BUILDING MACHINERY AND EQUIPMENT

It is not anticipated the performance of maintenance of vehicles in the work sector. Their
maintenance will be done in especialized workhops out of the area of the project in
workshops located in the city of Neuquén. If any equipment maintenance is required in
situ (for any contingency) the waste generated will be disposed in containers duly tagged
and classified (according to what is said in SOLID, SEMI SOLID AND LIQUID WASTE.

4.6.3 DISASSEMBLING AND WITHDRAWAL OF TEMPORARY FACILITIES

When finishing the construction of the wind station, the contractors involved will be in charge

of dismantling the cranes and the transport of the equipment used during the

March 2tst , 2014 Page 58 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

construction of the project. In the case of temporary facilities (offices, canteen, supply
stockpile sector, crane work platforms, service sectors, etc), it is anticipated a development
closure program and the withdrawal of each of the structures and works, which includes
the withdrawal of all elements stranger to the initial natural and anthropic means. Such
program will be informed to the competent environmental authority prior to the beginning

of the Construction Stage.

4.6.4 RESTAURATION OF THE SITE

Once all the temporary facilities are withdrawn, the restoration of the site will be conducted
in the most similar way possible to its initial state. Cleaning tasks will be done to withdraw
from the place every solid, semi solid and liquid waste. There will be tasks of scarification
and re planting of indigenous species, planting exemplars considering their distribution and
diversity identified during the development of the Study of Base line.

Finished the Construction Stage there will be activities of scarification and re planting of (i)
the zones of the wind energy turbine foundations; (ii) lines of trenches for wiring and the
location of workrooms. There must be left surface roughness to ensure the natural re
vegetation of the place. Indigenous species must be planted according to the ones
determined in the base line, following the coverage pattern of each of them. No zone will

be left with loose soil that may enable the blasting and subsequent erosion.

4.6.5 PREVIOUS STUDIES CONDUCTED

- ELECTRIC STUDY STAGE | (ACCESS TO THE CAPACITY OF TRANSPORT AND EXTENSIONS).

In December 2012 the Study Stage | of the Wind Energy Project was conducted. The
objective of the study was to verify the behavior of the system of regional transmission
before the incorporation of the wind energy station Vientos Neuquinos |. The works
developed involved the studies and analysis needed to prepare the documents that enable
the Company to fulfill the Stage | of the required formality so that the ENRE authorizes the
access to the capacity of the existing transport. These studies were conducted according

the requirements of current regulations, Resolution 137/92-

March 2tst , 2014 Page 59 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Annex 16: “Regulation of Access to the Existing Capacity and Extension of the Transport
System of Electric Energy" (Part 2, Title |), Annex 17: “ Admission of New Agents to
the Mercado Eléctrico Mayorista” (inciso 3.5.1.3), Annex 40 "Generacién Edlica”, and the
Procedimiento Técnico N° 1 de CAMMESA, in what refers to Stage | of the formality of
access to the capacity of transport. For that simulations were done, of the static and
dynamic functioning of the system, and the evaluation of the requirements of the transport
system. As part of the evaluation, studies of power flow and power cuts were conducted.
In all the analysis there is a conclusion over the conditions of feasibility of th Wind Energy
Park.

- STUDIES OF PREFEASIBILITY OF THE PROJECT (EVALUATION OF THE WIND RESOURCE MESO.
ESCALE METHOD).

The Company conducted statistical studies tending to determine the pre feasibility of the
project Wind Energy Park. For its development the meso scalar method was applied with
satellite data of re-analysis in the long term. For the development of this study it was
considered the data of 30 years, speed information, direction, temperature and time
pressure at the levels of 10, 50, 80 and 150 meters above the level of the ground. Along
these years investigation centers and meteorological agencies (NCIP-NCAR Reanalysis
Project, ECMWF 1979-1983 Reanalysis Project) have generated the development of
techniques and methodologies around them with direct application in the wind industry, in
concrete in the estimation of the wind resource or the development of studies in the long
term through MCP. This regional re-analysis with a mesh of 20 Km and a time period from
1980 to the present time, has permitted the generation of homogeneous, spatial and
temporal series that ensure the construction of climatic patterns of the different
meteorological variables, among them of the wind resource. This type of information has
been ideal for the studies on the long term (MCP) and to verify and study the variation of
the wind resource in temporal daily, monthly or annual slots. The study started with the
development of the database " Air Data Computer Statistics", continued with the
elaboration of the report about the estimation of the production of the Wind Energy Park
Vientos Neuquinos | and concluded with the elaboration of the roughness map in format
WAsP in an environment of 25 x 25 kilometers centered in the wind project. Once the

topography and the roughness of the ground was obtained,

March 2tst , 2014 Page 60 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

first to the confection of the wind map of the zone of study, and then the realization of the
Wind Atlas of Vientos Neuquinos | and by estimating the production of the wind energy
park according the configuration of the layout which is considered optimal for the site for
this stage of the analysis. With the information previously mentioned it was started the
development of the three-dimension simulation model of terrain and wind to determine the
average annual values of wind speed, distribution of Weibull Il and estimation of the
energetic media density, in an area larger than that of the project to evaluate the climatic
characteristics of the zone of the study. Afterwards, with the simultaneous application of
dynamic fluid, the values obtained in the previous models were corrected and it was

determined the wind map of the zone of the study.

4.6.6 PREVIOUS STUDIES TO BE CONDUCTED.

THEORICAL STUDIES OF DISTURBING NOISE IN THE NEIGBORHOOD

With the aim to evaluate the potential affectation of the project in the environment by the
acoustic action a simulation will be conducted using software (example: WinPRO version
2.6.1.252). The values of noise will be estimated in isolines of noise calculated according
to norm ISO 9613-2 considering sound emissions of the design of the wind energy turbine
equipment and a standard wind speed As a result of this simulation it will be elaborated a
Noise Map for the proposal of the wind energy park The conclusions are part of the
analysis of affectation that will be developed for the Operation Stage comparing with the
Estimated Level according to Norm IRAM 4062 (Disturbing Noises to the Neighborhood) It
is important to say that during field investigation it only was observed the presence of a
poor housing presumably inhabited occasionally by rural puesteros out of the polygon area
of the project (see Map of Anthropic Affectation in Annexes). This implies that whoever
lives in the house will be the only one/s potentially affected by the Disturbing Noises to the

Neighborhood and only in a temporary form (while they stay in the house).

BASE LINE STUDY OF DISTURBING NOISES IN THE NEIGBORHOOD

As a complement of the Noise Map developed with the simulation software, it will be
generated a Base Line Study of Environmental Noise In it, measurements will be
determined in the field at different times established by Norm IRAM 4062 (Disturbing
Noises to the Neighborhood) As in the previous case, the present study only

March 2tst , 2014 Page 61 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

will apply to the house occasionally used by rural puestero/s out of the polygon area of

the project.

STRUCTURAL STUDY OF SOIL AND THE BASE LINE

Prior to the Construction Stage the company will conduct a structural study of soil and the
Base Line In such study it will be determined the characteristics of the study to the effects
of an adequate design of the foundations of the wind energy turbines and is determined

through the laboratory analysis contaminants present in the soil.

ARCHAEOLOGICAL AND PALEONTOLOGICAL STUDY

Prior to the Construction Stage an Archaeological and Paleontological Study will be
conducted in the location area of the permanent facilities with the aim to determine the risk
of affectation of the sites with potentiality of findings that may be violated during the tasks

to be developed during the Construction Stage.

BIRD MONITORING PLAN

Prior to the Construction Stage it will be started a Bird Monitoring Plan that will have the
aims of observing the behavior of species that live and/or transit around the area of the
project in the different seasonal periods, identify nests and establish mitigation actions for
risks to avoid the affectation of exemplars. The guidelines of such Program are established
in the section where the Envrironmental Monitoring Plan is developed. It must be
mentioned that in the investigation of the base line there were no avifauna exemplars

under a dangeorous situation and/or the presence of migration birds observed.

March 2tst , 2014 Page 62 of 216

e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | F Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

5 OPERATIVE STAGE AND MAINTENANCE

5.1 PERSONNEL AND OPERATION SCHEME

For the operation and maintenance the Wind Energy Park is estimated will be necessary

approximately 15 people.

5.1.1 SAFETY, HEALTH AND ENVIRONMENT PLAN

Prior to the first energization and the start-up of the Wind Farm, the Safety, Health and
Environment Plan will be started. It will contemplate the procedures and actions that the
personnel will have to develop for the health and environment care where they develop
their activities. This Plan will include actions of training personnel and the development of

daily monitoring of variables established in the present study.

5.1.2 WIND ENERGY PARK OPERATION AND MAINTENANCE PLAN

This Plan will be developed and executed by the equipment in charge of the Stage. The
Plan will enable the safe and reliable functioning of the Wind Energy Park. This Plan will
be specific and in accordance with the regulatory agency, the equipment providers and the

requirements of the industry at the moment of Project development.

5.1.3 OPERATION TASKS

With the aims of guaranteeing the safety and protection of the funcioning of the Wind Park

there will be performed certain operative tasks like:

Induction and training Given the nature of the installation and its environment, the
personnel that works there will require the specialized training, in order to be entitled to
work in the Wind Energy Park. The induction/training will be in charge of the personnel of
the Company that operates the Park These will comprise trainings in the following

procedures of work:

‘@ Permits for the performance of the activities in situ

March 2tst , 2014 Page 63 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos
EIA PEBC 001/14

www.scudelati.com.ar

CLIENT. Vientos Neuquinos | S.A.
Author Scudelati & Asociados S.R.L

‘@ Emergency procedure and localization in situ of first aids and emergency equipment

‘@ Of circulation of vehicles in the facilities of the Project . ““ Accident

notification

“@ Of protection for the wild fauna and flora.

MONITORING OF THE DEVELOPMENT OF THE WIND ENERGY PARK. Monitoring tasks will be
done by the people who operates th Wind Energy Park The monitoring activities predicted
will be:
‘@To ease the maintenance and the programming based on the Operation and
Maintenance Plan
‘@ Program the training applicable to the personnel of Operation and

Maintenance of the site
‘@ Supervise the execution of the Wind Park

‘@ NNatch the environment of the Wind Park on the basis of the guidelines
developed in the Health, Safety and Environment Plan

‘% Conduct all the business activities associated.

It is anticipated the permanence of on-call staff or surveillance in the operation stage.
Having in mind the wind nature, the environment, the location and the wind turbine
functioning, it will be anticipated that during the whole service live of the wind park it will be
necessary a permanent level of analysis to evaluate the rendering of each of the wind
turbines. From the statistical analysis, an optimization will be done in terms of the

parameter tendencies, adjustments and maintenance of each turbine.

5.1.4 OPERATION TASKS

This section is related to the tasks needed to perform the preventive maintenance and

the repairs of the components of the Wind Energy Park

March 2tst , 2014 Page 64 of 216
"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | CO Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Programmed Maintenance of the wind turbines. It refers to the inspection and revision
of equipments and their components according to predetermined frequencies It includes
lubrication tasks, readjustment, change of consumables and component and system
control. It is performed through 3 technical services:

‘@ Technical Service every

three months ““ Technical

Service every six months

‘% Annual Technical Service (once a year, every wind turbine will have a detailed

inspection of its components, as is required by the manufacturer).
‘@% Especial Technical Services: They will be done additionally to the annual service

every 3,4,5 and 7 years of operation.

Programmed Maintenance of the civil infrastructure It is related to the inspection
on buildings, roads and auxiliary facilities, to know:
‘% Control of vegetation in internal roads: Annual Frequency
“@ Outline of gravel roads and surfaces extremely damaged: Annual frequency’”
General condition of the auxiliary building and fencing: Annual Frequency
‘@ Large breakages in the equipment of the wind turbines (breakage and/or corrosion
of blades, towers, and foundations) Annual Frequency

“% Unusual functioning of the equipment Annual Frequency

‘@ Unusual and/or excessive noise (validated by a study of disturbing noises in the
neighborhood Norm IRAM 4062 and Base Line of Disturbing Noise to the
Neighborhood). Annual Frequency

‘@ \Nast management (analysis of documents, personnel training and elements for

the internal management). Annual Frequency

Programmed Maintenance of the electric infrastructure It considers maintenance

preventive actions related to the electric equipment. It comprises the following actions:

‘@ Maintenance of medium tension cells It includes tests of dielectric rigidity, controls

of contact torque, check of functionals and cleaning of panels. Annual Frequency

March 2tst , 2014 Page 65 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

“#Maintenance of medium tension wiring: It includes the verification of the
components and dielectri rigidity test Annual Frequency

“#Maintenance of the ground system and lightning bolt. It impllies PAT
measurements by professional authorized and certified equipment. Annual
Frequency

‘% Nerification of all the electrical connextions to ensure that there are no loose
connections that may provoke an increase in temperature, with the potential risk of
generating a fire and the failure of the equipment.. This maintenance guarantees
the protection, back up of all the equipments in service effectively and the
adequate operation under conditions of electrical failure. Annual Frequency

‘% \nfrared control It will be done in all the equipments in full charge. This will
determine the conditions of electrical connections that may be more likely to show
electrical failure due to temperature increase. Frequency : every 4 months

‘@ \nspection of the oil containment enclosure in the transformer. This will include the
existence of stains, splashes, leaks in the transformer equipment in the pan for
containment of spill, as well as the capacity of containment of the same. Annual
Frequency

“% Component Maintenance of the Transformer Station that may require de-energize
condition The de-energize condition is necessary for the personnel to work safe
and efficietnly in the components, without setting their lives to risk due to an
electrical charge. The especific equipments that require the de-energized
condition are: main switches, main collector bars and principal transformers.
Probably, the maintenance of the equipments mentioned above will be during the
months of the years with lower-speed winds, and in conformity with the
requirements established by the oprator of the network Annual Frequency

“% Maintenance of the Transformer Station 13.2/33/132 kV: The operation and
maintenance tasks of the transformer station will be under the supervision of
EPEN No determined frequency

Not Programmed Maintenance It is included in this maintenance, the repairs or

adjustments after finding an anomaly, a breakage, in order to

March 2tst , 2014 Page 66 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

ro establish the opeative capacity of the equipments and the safety capacity of its

components.

‘@ -Basic repairs and small spare part replacement. In general, the majority of the

maintenance tasks will be related to the repair or substitution of a small part which
will require the use of basic manual tools, machinery and maintenance vehicles. If
the component that will be susbtituted is in the upper part of the tower, will imply
the use of an integral system of ascension of the turbines. All the basic activities
related to the repairing and replacement of small parts will be done according to

the manufacturers’ specifications and the regulations required.

‘@ -Basic repairs and big spare part replacement. Even though the damage in the

main components are not usual, it is anticipated that during the service life of the
Wind Park it is necessary the replacement of some big spare parts. Considering

the Project location, all the big repairs will require the use of cranes and vehicles

to transport them to the site.

A more detailed description of the procedures related to each of the substitution and

repair tasks can be found in the Instruction Manual of Work Inspection of the wind turbines

handed by the manufacturer prior to the installation, which will be sent to the

corresponding environmental authority prior to the start-up of the plant. All the

inconveniences detected and verified will be documented and will take place corrective

measures to eliminate any danger for the personnel, the infrastructure and the

surroundings. If the damage in the component or infrastructure is such that it cannot be

repaired in a short time, it will be reported to the Application Authorities.

5.2 WIND ENERGY GENERATION PROCESS

See Section 3.3 ACTIVITY TO BE DEVELOPED

March 21st , 2014

Page 67 of 216
tY Environmental Impact Study Wind oe Vientos
Energy Park Vientos Neuquinos |

@ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

5.3 SUPPLIES FOR MAINTENANCE TASKS

Down below there is an estimation of the supplies that will be used during the
maintenance tasks in the Wind Park. The quantities are for a year. They will be piled ina
sector enabled for that end which was described in the Construction Stage.

Supply Trademark: | Quantity
Oil for gearings Mobilgear SHC XMP 320 400 liters.
Hydraulic oil Texaco Rando WM 32 100 liters.
Lubri hell Stamina HD: 5 liters.

5.4 TRAFFIC FLOW GIVEN FOR THE PROJECT

In this stage, it is anticipated the almost total circulation through internal roads of the park
with a few vehicles. In case the replacement of big parts is needed, the traffic will be
incremented in the Project zone due to the movement of the crane at slow speed and the
support vehicles to fulfill the tasks.

5.5 SOLID WASTE, EFFLUENTS AND EMISSIONS

The solid waste, effluents and emissions generated in the Operation and Maintenance
stage will be minimum, matching the reduced occupation of the personnel and the
equipments in the area of the project. All the waste coming from the maintenance/repairs
will be disposed in the temporal site of waste disposal and afterwards will be transported
by authorized companies for their final elimination/disposal in companies authorized by

environmental authority.

5.5.1 SOLID AND SEMI-SOLID WASTE

‘@ Ferrous waste. Its generation will be occasional in the case of producing the

replacement of mechanic parts. The will be sent for commercialization.

March 21st , 2014 Page 68 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

as metallic scrap or to metallurgical companies , or will be stored for reuse as
spare part.

‘@% Assimilable to domestic waste. Packaging, cartons, canteen food, office papers,
etc. This waste will be stocked in the Temporary Waste Area located in the
surroundings of the Maintenance Personnel Building in metallic containers of 200
liters, with lid, duly identified that will be installed and afterwards transported , prior
to the authorization of competent organisms, to the sanitary fill indicated by
competent environmental authorities.

‘@ Dangerous Waste It is only considered the generation of lubricant grease used,
filters, contaminated cloths, produced during the maintenance of the turbines. This
waste will be dumped in metal containers of
200 liters with lids and identified. It will be stocked in the Temporal Waste Area
and will be taken to final treatment/disposal in a similar form to the Construction
Stage ( section SOLID AND SEMI SOLID WASTE)

5.5.2 LIQUID WASTE.

Dangerous Waste It is only predicted the generation of oils due to:

- Any contingency that implies the development of maintenance tasks in situ of the
vehicles in the work. Such maintenance will be done putting a polyethylene film of medium
density on the floor to avoid its affectation.

- Transformer maintenance that implies the replacement of oil in the equipment. To
determine this, samples of oil from the box will be taken and will be analyzed in the
laboratory to evaluate the oil condition.

- A contingency that may generate oil dumping in the pan for spill containment. Due to this
reason the TS will count with an underground deposit (sump) connected to the pan for spill
containment. The tank design will fit the recommended by the Environmental Authority for
sumps in the petrol industry. Its storage capacity will be of 20 m3. It will be located in the
inside of the pan for spill containment of 22 m3 of capacity built with masonry covered with
cement and epoxi paint. Such tank will be located under a metallic roof.

March 2tst , 2014 Page 69 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

It will have PAT, safety posters, extinguishers elements of contention for spills and pan
for spill containment of liquid for the expurge hose. Its withdrawal will be done with a truck
provided with vacuum system In its surrounding it will have a monitoring network formed
by three (3) phreatic pits. From those pits samples will be taken every year (see Monitoring
Plan). The final location site of the sump tank it has not been indicated yet. The company
will present prior to the beginning of the work the final lay out which will comprise the spill

collector system and the phreatic network formed by three monitoring pits.

This waste will be sent to final treatment/disposal in a similar way to what is mentioned for

dangerous waste in th Construction Stage (section LIQUID WASTE)

5.5.3 Liquid Effluents

It is only predicted the generation of sewage effluents (black waters) of the personnel
office restrooms in occasional cases and during maintenance tasks. These black waters
will be treated in situ in the compact plant according the technology approved by EPAS
and the requirements of competent environmental authority. The base of this aerobic
technology is called activated sludge. The process will be a system of cultivation in
suspension where the organic material is degraded by the action of aerobic bacteria, which
use it as a source of energy. In this treatment there will be obtained a prolonged cellular
retention time through a mechanism of sludge re circulation. These types of treatment
plants have a capacity of 5.000 liters and are formed by three chambers. The first one,
located immediately after the entrance, enables the primary decanting of big size solids
and the separation of greases; the second one is the biologic reactor. Both chambers are
communicated between them through a communion cup. The biologic reactor has a
diffusers that together with the blower will enable the oxygen supply and the agitation
necessary to conduct an efficient treatment. Here, the finest particles are joined to the
bacteria forming floc. Once the necessary cellular retention is over the mixture liquor
passes to the third stage of treatment. The secondary decanter is given time for the

hydraulic retention, enough to enable the sedimentation of

March 2tst , 2014 Page 70 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

this floc that will form the activated sludge Part of this sludge will be recirculated to the

reactor, as it has bacteria that perform the degradation, while the waste must be extracted
from the system daily. The provider of this technology has not been designed in the
present stage of the project. Once the provider has been selected information will be sent
to EPAS for its revision and authorization of black water treatment according to the
methodology described before. Authorization will be solicited to the EPAS for the dumping
of the liquid obtained (prior analysis) for watering vegetable species that are used in the
landscape of the facilities for the personnel. The daily control of the plant will be done as

part of the Environmental Monitoring Plan.

5.5.4 GASEOUS EMISSIONS

The diffuse emissions of particulate material will be related to the reduced circulation and
operation of vehicles (light transport for the personnel and maintenance cranes). They are
very little. The diffuse combustion emissions deserve identical description to the ones
generated in the Construction Stage. It is indicated that the operation in the wind park will
imply the reduction in the generation of greenhouse effect gases for the use of renewable

energy sources in replacement for conventional centers that use fossil fuels.

5.5.5 Disturbing noises for the neighborhood.

Mechanic and aerodynamic noises will be produced due to the proper operation of the
wind turbines. Mechanic noise will be of the multiplier, the transmission acis and the
generator of the wind turbine. Aerodynamic noise will be from the wind flow over the
blades. "White noise" is the name of the clash of the wind on the smooth surface of the
rotor blades. The wind turbines have been designed to cover the international regulations
of sound emission. From now on, it is expected that the main noise of the generation unit

will not be produced by the engine, but by the clash of the blades with the air.

March 2tst , 2014 Page 71 of 216

tY Environmental Impact Study Wind b) Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
6 DEPARTURE STAGE

6.1 DISMANTLING OF THE EXISTING FACILITIES

As mentioned before, the service life of the Project will be of 20 years After this period, the
Departure Stage will be communicated to the Authorities To this respect there will be a
Closure of Facilities Plan The main activities to be covered are detailed below.

Installation of the appropriate signals related

Wind turbines and to the closure Dismantling of the wind
external electric lines turbines.

Withdrawal of electric wiring and towers.
Underground Channeling Withdrawal of electric wiring and optical fiber.
Perimeter fencing and posters Withdrawal

Filling, leveling and scarification process.
Affected areas

Re planting with indigenous species.

Table 10. Closure activities

6.2 MANPOWER RECRUITMENT

The required manpower for the dismantling of the work and equipment as well as for the
facilities needed, will be estimated with more detail the moment that the Departure Stage

is programmed.

6.3 DISMANTLING OF WIND ENERGY TURBINES

All the constructions and facilities that are feasible to be dismantled will be so. All the
equipment, fittings and devices that were used during the operation of the Project will be

withdrawn.

March 21st , 2014 Page 72 of 216
tY Environmental Impact Study Wind oe Vientos
Energy Park Vientos Neuquinos | Vo Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

6.4 BASES AND FOUNDATIONS REMOVAL

Concrete works will be unbuilt and the mackerel in the Project Area will be withdrawn, in
order not to produce a visual impact for accumulating them inside the area of the Project.

6.5 RESTITUTION OF THE GEOFORMS IN THE SITE ZONE OF THE PROJECT

Once the service life of the project is concluded, and except with especial requirement of
the specialists, the geoforms will be restored to their initial condition, using what was
extracted from the zones near the site to fill the sectors that have been modified. The
material used will be provided by the company authorized by the Subsecretaria de Mineria
for the extraction of aggregates.

6.6 SHUT DOWN AND CLOSURE OF THE FACILITIES

The materials that do not have economic value for their commercialization will be taken to

special sites indicated by competent environmental authorities.

6.7 SOLID AND SEMI SOLID WASTE, EFFLUENTS AND EMISSIONS
6.7.1 SOLID AND SEMI-SOLID WASTE

“@ Excavation and demolition waste. Mackerel product from the dismantling of the
foundations and civil works in the Project Area. They will be used a filling material in
the sectors that competent environmental authoritis indicate.

‘@ Ferrous waste. It will involve wind turbines and wiring of the wind park. This waste
will be stored inside the Project Area in a far identified sector, and will be finally
withdrawn for their commercialization and reuse in the metallurgical industry or as

spare parts of other wind turbine equipment of other wind parks.

March 21st , 2014 Page 73 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

de Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

‘@ (&ssimilable and domestic waste They will come from people while the activities of

closure and departure. They will be kept in metallic containers of 200 liters with lid,
identified, in the Temporal Waste Area to be sent afterwards to the waste treatment
plant or sanitary fill which must have obtained the authorization for dumping and/or

final disposition by competent environmental authority.

“&@ Dangerous Waste They come from the activities of the dismantling activities of the

turbines (oils, lubricant grease, lights, among others). This waste will be kept
temporarily in containers with lid, of 200 liter capacity and identified, in the Temporal
Waste Area, to be withdrawn afterwards and sent to a final disposition in the similar

way as explained itn the Construction Stage.

“@ Pathogenic Waste They will be originated in the first aids room located in the

workroom. Within them there are needles, bends, materials contaminated with blood,
among others. They will be disposed temporarily in containers of 200 liters, with lids,
adequately identified and equipped with red bags of resistant polyethylene The bags
will be closed and sent to a final disposition in a way similar to that mentioned in the

Construction Stage.

6.7.2 LIQUID WASTE.

‘@ Dangerous Waste The oils generated from draining the transformers will be piled in
closed and identified containers and they will be located in the Temporal Waste
Area for their final treatment/ disposition in a similar way explained in the

Construction Stage.

6.7.3 Liquid Effluents

According to what is indicated by current environmental legislation, sewage effluent

treatment(black waters) and effluents originated by the washing up in the canteen and

kitchen sectors (gray waters) will be treated in situ through the use of compact plants of

similar characteristics to that indicated in the section of Construction Stage or those

determined by environmental authority.

March 21st , 2014

Page 74 of 216
"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

6.7.4 GASEOUS EMISSIONS

Diffuse emissions of particle materials will be generated:

‘% The demolition and withdrawal of foundations of: areas destined to material and
supply stockpiling, waste management area, wind turbine foundations, temporal and
permanent facilities;

“@% The withdrawal of wiring , perimeter fencing and safety :osters;

“@ The circulation and operation of vehicles;

‘@ Filling, leveling and scarification activities of foundation excavations, trenches for
wiring, drainages, internal roads and location sites of permanent facilities.

Also, vague emissions of combustion gases are originated by the circulation and operation

of vehicles and motor generators. As in the Construction Stage they have been considered

despicable.

6.7.5 Disturbing noises for the neighborhood.

The noise produced will be originated by similar sources to the ones described in the
Construction Stage.

6.8 SCARIFICATION AND RECOMPOSITION OF THE LANDSCAPE

Scarification tasks will be conducted tending to promote the natural re planting of the
indigenous flora in all the areas affected with the aim of returning the environment and
landscape to the its original setting, reducing the affectation that might have caused the
anthropic activities conducted. Attention will be paid in the planting of indigenous species
disposing them on the ground according to the density, diversity and coverage identified in
the base line.

March 21st , 2014 Page 75 of 216

e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | Y Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

BASE INFORMATION

7.1 PHYSICAL OR INERT MEDIUM

7.1.1 CLIMATIC CHARACTERIZATION

For this characterization the Meteorological Station automatic data from the Airport of
Cutral-Co will be used, located at 142 Km from the city of Piedra del Aguila, given that hte
Automatic Meteorological Station INTA Picun Leuft has very recent data, taken from yeat

2012.

Type of weather

According to the climatic classification of Thornthwaite, the region of the project is
characterized for having dry arid to semi arid climate, meso thermal and with scarce rains
throughout the year and in the Koppen classification, the zone is within the climatic region

of Bwk: dry climate, cool desert.

Temperature

From the registers obtained in the period 1993-2010, there is an annual average
temperature of 14.7° C. The warmest months (December, January and February) register
an annual average temperature of 22.6°C, while colder months (May, June, July and
August) register an annual average of 7.9°C. The lowest average temperature registered
during 18 years was of 1.8°C during the month of July , 2002. The highest average value

of maximum temperature was 28.8°C during the month of January 2008.

March 2tst , 2014 Page 76 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Vientos
leuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

PROJECT AREA

16.00

15.500

12.500

12.00

1993 1994

1995 1996 1997 1998 1999

2004 ©2005 += 2006 »=« 2007-2008

Average Temperatures

2000
2009

2001
2010

2002 2003

Graph 1 Annual Average Temperatures periof 1993-2010 (Source: Estaci6n

March 21st , 2014

Page 77 of 216

Aeropuerto Cutral-Co).

March 21st , 2014 Page 78 of 216
tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Relative Humidity

The annual average relative humidity is of 46% and the average values over the 60% are
observed from May to July. The minimum relative humidity is registered generally in the
first hours of the afternoon matching the highest thermal values. The range of minimum
average values per month is between 31 to 35 % during the warmest months . The
minimum average of relative humidity for the period 1993-2010 is of 39.4 % The highest
values are registered during the winter ( between 60 to 64 %) and the lowest values are

obtained in the period spring-summer (from November to February).

60
50
40
30
20
10
0
1993 1994 1995 1996 1997 1998 1999 2000 2001 2002 2003 2004
2005 2006 2007 2008 2009 2010
Humidity
Graph 02 Annual Average Temperatures period 1993-2010
Rainfall

Rainfall in the region is the result of the incoming of damp air masses coming from the
Pacific Ocean which, for the Andes orographic barrier is obliged to ascend, in the ascent
they adiabatically cool by reduction of the atmospheric pressure, they condense and fall as
rain of snow. In the Eastern part of the basin the annual average of rain is only 200 mm.
This sudden variation is caused by the loss of great quantity of humidity of the air masses
in the mountain range wall and other orographic barriers that are placed between one and
the other extremes of the basin. Precipitations for the region present a strong gradient of
decrease towards the Eastern sector. Considering the quantity of rain accumulated during
the

March 21st , 2014 Page 79 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Vd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

period 1993-2010, 44% of the years have rainfall under the average value. The year that
shows the least rain accumulated is 2006 with only 40,4 mm. Within the values that
exceed the average, the maximum corresponds to the year 1999 with 506.9 mm. During
the period studied the averages of the series show the monthly distribution presents two
moment with peaks of maximum rainfall. The first one is between the months of May and
June and the second one , in the months of September and October. In general terms we
can conclude that during the autumn and spring seasons it is registered the most quantity

of millimeters accumulated.

Map 03. Annual Average Rainfall (mm) Source: INTA

March 21st , 2014 Page 80 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | GB Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Rainfall (mm)

2 |
a

20 infall

15

10

mn |

0 I
&

> PD > PSY PP DP > SM oh $ 2 0
SP SP PS SP of PK PSS SSP OP oS
POPS STM PM AT LST LS LS PS PP PH LP

Years

Graph 03 Annual Rainfall, period 1993-2010 (Source: Estacion Aeropuerto Cutral-
Co).

Winds

The average maximum speed for the period studied for the region of the Project, is of 83.3
Km/h. The lowest values of maximum speed correspond to the months of April with 71.2
Km/h and May with 65.6 Km/h. The highest values are registered in the months of
January and December with 85.6 Km/h for both months. Analyzing these values we can
say that in spring and summer winds are more persistent and relatively stronger than
during autumn and winter. In the region the predominant winds are from the Western
sector (15.4 Km), in second place wind from the Southeastern sector (20.6 Km/h) prevail,
and in third place those coming from the South and North. Less frequent winds are from
the Northeast and East. It is important to indicate that there have been registered
hurricane-like winds that may be over 100 Km/h.

March 21st , 2014 Page 81 of 216
KA

Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

83.333 167 83.278
80 NS gy Rog
70 1.22: 116: 71.941
65.556

Maximum Wind Power

Graph 04 Annual Average Wind Speed for the period 1993-2010

Graph 05 Average Frequence of wind directions. Period 1990-2004 Source: INTA Station

7.1.2 GEOLOGY

Valle Medio

The area of the Project is located over the Neuquén Group, which comprises a succession

of continental deposits of fluvial, wind and lake origin (Cazau & Uliana, 1973), developed

in the Neuquén Basin in the Late Cretaceous Period. This formation

March 21st , 2014

Page 82 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

reaches a maximum thickness of 1.200 m (Cazau & Uliana, 1.973), and is limited in base
and roof by discrepancies from the Patagonia (Keidel, 1.917; Leanza, 2.009) and
Huantraiquica (Méndez et al., 1.987) respectively. Lithologically the Neuquén Group is
formed by sandstones, fangolitas and greywackes of a reddish color towards the base;

with a small participation of conglomerate horizons.

Stratigraphic units of an inferior range that integrate the Neuquén Group are: the Sub
group Rio Limay formed by deposits of channels of low sinuosity developed under tectonic
and climatic and subordinate control (Garrido, 2.010); the Sub group Rio Neuquén
formed by a succession of alternating units (psamiticas and peliticas) of fluvial origin,
developed mainly under climatic control, and finally by the Sub group Rio Colorado which

comprises fluvial deposits formed under the new dominant tectonic control.

The Sub group Limay described previously is the most important for its influence in the
area of study. The outcrops of this Sub group are characterized for showing extensive
surfaces of low relief and great development in the area, geo morphological feature that
Gonzalez Diaz & Ferrer (1986) characterize as " structural plateau by razing". This
characteristics is given by the presence of these units of extensive banks of tabular
sandstones well lithified, which due to their higher resistance against erosive agents, they
generate large surfaces of flat or scaled expositions, often masked by a thin modern
sedimentary coating. Example of this are the extensive outcrops located in the area
between the cities of Plaza Huincul, Ramon Castro, Picun Leuft and Villa El Chocén; as
well as those developed in the area of the Dorse de Los Chihuidos - Las Carceles. These
sectors exposed to an extreme erosive action by fluvial courses, either permanent or
temporal, generate marked topographic projection crossed by large canyons of vertical
walls. Other geomorphological feature, minor but frequent in these deposits, is the
generation of arcs and small hills (buttes), such as the ones observed in the zone of El
Gigante (Villa El Choc6én) and Bajada Colorada.

March 2tst , 2014 Page 83 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Vd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

7.1.3 GEOMORPHOLOGY

From the geomorphological point of view, the area of study is located in the region of
"Plateaus Patagonicas-Neuquinas" (Holmberg, 1978; Gonzalez Diaz y Ferrer, 1986), or
the so called '" Plains of the Patagonia Central" (Méndez et at.,1995). This region is
characterized for the development of a relief formed by extensive areas with mountain
ranges, mesetiform movements and basaltic plateaus, generally over 900 m.s.n.m. The
plateaus are discontinuously distributed, matching some mountain-plateau, rocky-hilly
bodies, depressions (occasionally with lakes or salt flats), floodplains and river terraces.
The dominant reliefs, controlled by the geologic structure, have been carved between 0
and 800 to 1000 meters s.n.m.

Due to the geomorphological characteristics of the area it is practical to state that the
ground is free of rocky formations with steep slopes. This characteristics enables the free
circulation of winds and favors the total advantage of the wind resource of the project

zone.

Picture 04 Landscape view from RN N° 237.

March 21st , 2014 Page 84 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

7.1.4 SOIL SCIENCE

In the Project Area there are moderately deep to deep soils, of sandy loam and clay

texture, scarce of organic material, with a pH moderately alcaline (usually with calcium

carbonate) and of a moderate annual hydric deficit, (Aridic argixelores, Aridic Xerortentes ,

Entic Haploxeroles and typical Torriortentes) During the field investigation there have been

observed zones out of the area of the project with moderate to severe wind and water

erosion.(deflation and accumulation, laminate action and in furrows)

BRON DE
SURO. | PrNNCIERL Es sumoKPOS
Jooumina | ‘ot suntos

ac150188 |rapomrates soem eicxes

sey mnartar i cine cots Vectsates we tate eins untae 8 8
smpo-tvararte” Vonnews trteen te hate on moss

Map 04. Soil Orders Source INTA

March 21st , 2014

Page 85 of 216

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos

P Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

re 05 Soil Profile view of the area of stud

March 21st , 2014

Page 86 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

7.1.5 SEISMICITY

The evaluation analysis of the seismic danger in the last decades have been progressively
improved with the use of geologic data that enable to get the seismic history of the active
flaws. Historical and instrumental registers are extremely short in this portion of the South
American continent as to reflect precision in the seismic values in the long term and

conduct correct evaluations of the danger of earthquakes.

The seismic area in Argentina extends along the Andes from the Jujuy Province in the
North, to the isle of Tierra del Fuego in the South. Nevertheless, as mentioned before,

earthquakes have been scarcely documented.

Even though the register in the country of numerous earthquakes in historical times, there
is no clear relation between their epicenters and the principal quaternary structures and in
the majority of cases, they have not been recognized surfaces of historical breakages

associated.

Except in the case of the earthquakes in 1944 and 1977, in Albardon and Caucete (San
Juan), and in 1949 in Tierra del Fuego, during the quakes there were no evidences of
superficial breakages. Nevertheless, in some cases seismic events have been related to
the trace of flaws and structures with evidences of quaternary tectonic activity, located in

the surroundings of the epicenters.

As can be seen in the map, the location zone is within zone 1: reduced seismic danger.

March 2tst , 2014 Page 87 of 216

"Y Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

7.1.6 SUPERFICIAL WATER RESOURCES

Next to the area of study, towards the SE it the basin of the Rio Limay which presents a
trace with direction SO-NE within the territory of Neuquén, draining a surface of 34.617 Km
with an estimated module of 650 m3/seg. From its origin, in the Nahuel Huapi Lake, flows
up to the joint with the Rio Neuquén, to give birth to the river Negro.

March 21st , 2014 Page 88 of 216

tY Environmental Impact Study Wind oe Vientos
Energy Park Vientos Neuquinos | Vo Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

The high course of the Rio Limay as well as its main streams, the rivers Traful and Collon

Cura, has a water regime of rain-snow origin softened by the presence of natural lakes

located in the origin of almost all its important streams. The natural water regime is defined

by three periods and one double flood wave. The first one from May to August, when the

majority of the rain over the basin occurs, high and irregular water flows are registered.

Snow precipitations accumulate until the end of spring, when the melting starts causing the

second flood wave from September to December. In this period high and irregular water

flows are registered, favored by the accumulation of water in the basin lakes. In the period

January-April the volume of water stored in the lakes maintain the regular water flows in a

decreasing form. Dryness is habitual at the end of summer and extends towards the

beginning of the autumn rain.

CHIMEHUIN |
coLLUN co ”
QuiLaumnuE —

CALEUF

__ CARADON DEL CORRAL

—— CANADON PILAHUE
~ © PILCANIYEU
a comayo

March 21st , 2014

Page 89 of 216

"YY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

[\S Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Towards the sector NE of the Area of the Project, we can mention the

dick, also called

artificial lake, Exequiel Ramos Mexia' and the stream Pict Leufu. The dick Exequiel

Ramos Mexia was formed from the endication of the rio Limay, with the aim of ending

regular floods, increase irrigation water areas and produce hydroelectric

energy. It is also

used for tourist navigation, sport fishing, tourism and recreation. Other dick near the

surroundings is that of Piedra del Aguila located to the South of the Area of Study. It is

formed from the endication of the rio Limay, downstream of the convergence with the river

Collén Cura, with the aim of ending regular floods and produce hydr

‘oelectric energy.

Rivers Limay and Coll6én Cura are stream of Rio Limay. The compensating dick is the Pichi

Picun Leufd.

Even though the wind park will be located in the zone of the Rio Limay.

not generate modifications in the natural courses of water.

REPUBLICA
DE CHILE

Map 07. Hydrographic Map of the Province of Neuquén

'Denominacién de la Subsecretaria de Recursos Hidricos de la Nacién.

, the activity will

March 21st , 2014

Page 90 of 216

tY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos

Va Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

During the field study no courses of permanent water and/ or runoffs have been observed

inside the area of the project. Only important runoffs were observed in the external sectors

of the area of the project which are duly documented in the graph below. During the field

investigation, any "mallines" (swampy prairies characteristic of the
identified

Patagonia) were

Picture 07 Runoffs view out of the site of the Project Area (39°50'19.6"S;

69°54'02.3"W)

ul

Picture 08 Runoffs view out of the site of the Project Area (39°50'44.4"S;

69°54'54.5"W)

March 21st , 2014

Page 91 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

The localization of the runoffs have been identified in the hydro geologic map of local

scale that is attached in the Annexes.

7.1.7 UNDERGROUND WATER RESOURCES

The hydrologic characteristics of the medium sector of the basin of the Rio Limay
correspond to the modern flood which is integrated by well selected sediments with low
content of fine materials. They correspond to sediments of big grading, such as boulder,
gravel and coarse sand. The water supply is local and comes directly from rain
precipitations or the fusion of seasonal snow. Water movement is verified initially in a
vertical form from the surface of the gravel until it touches contact with the sediments of
lower permeability, which in general are related to the continental and marine sediments
from the Tertiary Age. The downhill plus the presence of coarse and permeable material
in the deposits ease to a rapid drainage of the underground water that avoid the storage.
They generally have fresh or brackish waters depending on the characteristics of the
mineral components in the scree through which the water drains. Given the characteristics

of the project no affectation of the underground waters is predicted.

7.2 BIOTIC MEDIUM

The area of the Project is classified as the eco region called Monte of Plateaus and

Grasslands.

The vegetable physiognomy of the monte is a steppe of 1 to 3 m height, characterized by
the presence of jarillas (gender Larrea) This type of bush predominates either in the
plateaus as in the slopes of the river terraces and in the low plain lands. As regards the
fauna, it is rich in species of mammals of cave-like habits. As part of the studies of Base
Line, during the investigation the Study of Biota Base Line in which the fauna and flora of

the area of the project was evaluated. This study is attached in the Annexes.

March 2tst , 2014 Page 92 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos

PH Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

ECO-REGIONES DE LA ARGENTINA

Map 08. Eco-regions

(Source: Secretaria de Ambiente y Desarrollo Sustentable de la Naci6on,

7.2.1 INTRODUCED AI

Buenos Aires.

ND NATIVE FLORA

The vegetation corresponds to the Fitogeographic Province of Monte. The predominant

fisiognomy is that of medium steppe with an average vegetal coverage of 20 to 40 %.

March 21st , 2014

Page 93 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

» Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Down below some species that eventually may be seen according to these strata are

indicated:

Jarilla hembra

Larrea divaricata

Black Monte Bougainvillea spinosa
Matasebo Montte aphylla
Piquillin Condalia microphylla

Jarilla macho

Larrea cuneifolia

Zampa

Atriplez lampa

Alpataco

Prosopis alpataco

Pingo pingo, tramontana

Ephedra chilensis

Molle Schinus polygamus
Yaoyin Lycium chilense
Bush Chilladora Chuquirag aerinacea
Fabiana Fabiana peckii
Thyme Acantholippia seripihoides
Male Thyme Verbena seriphioides
Picanilla Cassia aphylla
Jarilla crespa Larrea nitida
Palo azul Cyclolepsis genistoides
Retamilla Neosparton aphyllum
Manca caballo Prosopidastrum globosum
Vidriera Suaeda divaricata
Charcao gris Senecio filaginoides
Boton de oro, melosa Grindelia chiloensis
Coirén Stipa speciosa
Herbaceo Pasto hilo, unquillo Poa lanuginosa

Peludilla

Plantago patagonica

Pastito cuarenton

Schismus barbatus

Table 11. Vegetation of the Project Area ( Source. INTA)

March 21st , 2014

Page 94 of 216

“Af Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

During the field investigation 13 sampling sites were established, which will be used a

posteriori in the Environmental Monitoring Plan. In such sites the identification of
species and the development of biologic indicators was conducted as part of the Study of
Base Line. The identified species , determined indicators, conclusions of the the Study ,

as well as the SIG Map local scale of flora are attached to the Annexes.

Gor ale

Picture 09 Study of the flora.

7.2.2 INTRODUCED AND NATIVE FLORA.

From the zoogeographical point of view, the area of study is located within the Andino-
Patagonic area The species reflect media conditions, showing adaptability to rigorous
conditions, as water or vegetation scarcity, or suffering the brunts of autumn--winter
coldness. Within the species that eventually may be identified in the area of study, there

are:

March 21st , 2014 Page 95 of 216
KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Mammals

Dolichotis patagonum

Patagonic hare

Lycalopex griseus

grey fox

Oncifelis geoffroyi

gato montes

Oncifelis colocolo

gato de pajonal

Lepus europaeus

European hare

Conepatus chinga skunk
Zaedyus pichiy piche patagonico
Lontra provocax huillin

Table 12. Mammals that can be found the Project Area

Reptile
s
Bothrops ammodytoides Yarara fata
Micrurus altirostris Coral
Phylodrias trilineatus Culebra
Chelonoidis donosobarrosi Tortoise
Liolaemus sp lizard
Table 13. Reptiles that can be found the Project Area
Birds

Given the potential affectation of the Wind Energy Park over the birds, in the Annexes it is
presented a table with th different species announced below identifying their international
status of conservation (JUCN) and of national conservation (Argentinian Birds), if it is the
case of a migration type, if its presence is frequent, the degree of sensibility related to the

project and the risk of incident occurrence in the different stages of the project and in

particular in the Operation Stage.

March 21st , 2014

Page 96 of 216

Y Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

os Vientos

£4 Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Scientific Name

Common name

Tyto alba Lechuza de Campanario
Lechuzita de las vizcacheras

Athene cunicularia

Cyanoliseus patagonus

Loro Barranquero

Eudromia elegans

Martineta comun

Phalcoboenus australis

Matamico

Elanus leucurus

Milano Blanco

Sicalis luteola

Misto comun

Neoxolmis rubetra

Monjita Castafia

Poospiza ornata

Monterita canela

Thraupis bonariensis schulzei

Naranjero

Rhea americana

Nandu comun

Rhea pennata

Nandu petiso / choique

Columba livia
Columba maculosa

Paloma comuin
Paloma manchada

Columba picazuro

Paloma picazurd

Speculanas specularis

Pato de anteojos

Nothura maculosa

Perdiz

Hymenops perspicillatus

Pico de Plata

Serpophaga griseiceps

Piojito trinador

Ratona comuin

Troglodytes aedon chilensis
Lessonia rufa Sobrepuesto
Tyrannus melancholicus Suriri real
Vanellus chilensis Tero Comuin
Tyrannus savama Tijereta
Columba picui Torcacita comin
Zenaida auriculata chrysauchenia Torcaza
Agelaioides badius Tordo musico

Molothrus rufaxillaris

Tordo pico corto

Molothrus bonariensis

Tordo renegrido

Bubo virginianus magellanicus Tucurere
Phrygilus carbonarius Yal carbonero
Yal negro

Phrygilus fruticeti

Turdus amaurochalinus

Zorzal chalchalero

Turdus falcklandii magellanicus

Zorzal patagonico

March 21st , 2014

Page 97 of 216

e/a Environmental Impact Study Wind OW Vientos

Energy Park Vientos Neuquinos |

£4 Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Scientific Name

Common name

Asthenes baeri Canastero chaquefio

Asthenes pyrrholeuca

Canastero coludo

Asthenes modesta

Canastero palido

Asthenes patagonica

Canastero patagonico

Polyborus plancus plancus

Carancho

Picoides mixtus berlepschi

Carpintero bataraz chico

Colaptes campestris capestroides

Carpintero campestre

Colaptes melanochloros leucofrenatus

Carpintero real

Milvago chimando Chimango
Zonotrichia capensis Chingolo
Pyrocephalus rubinus Churrinche

Leptasthenura aegithaloides pallida

Coludito cola negra

Phrygilus gayi caniceps Comesebo andino
Vultur gryphus Condor
Sporophila caerulescens Corbatita comun
Phytotoma rutila Cortarramas

Myiopsitta monachus calita

Cotorra

Cranioleuca pyrrhophia

Curutié blanco

Diuca diuca

Diuca comuin

Muscisaxicola maculirostris

Dormilona chica

Phoenicopterus chilensis
Bubulcus ibis

Flamenco chileno
Garcita huevera

Agriornis murina
Agriornis micropterus

Gauchito chico
Gaucho comtin

Circus cinereus

Gavilan ceniciento

Parabuteo unicinctus
Larus dominicanus

Gavilan mixto
Gaviota cocinera

Pygochelidon cyanoleuca
Progne modesta elegans

Golondrina barranquera
Golondrina negra

Progne tapera fusca

Golondrina parda

Tachycineta leucopyga
Falco peregrinus

Golondrina patagonica
Halcon peregrino

Falco femoralis

Halcén plomizo

Falco sparverius cinnamominus

Halconcito colorado

Fumarius rufus

Hornero

Sicalis lebruni

Jilguero austral

Sicalis flaveola

Jilguero dorado

Cathartes aura jota

Jote de cabeza colorada

Coragyps atratus

Jote Cabeza Negra

March 21st , 2014

Page 98 of 216

"YY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

\S Vientos

(@® Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Scientific Name

Geranoaetus melanoleucus

Common name

Aguila mora

Buteo albicaudatus Aguilucho alas largas / Gavilan de cola blanca

Buteo ventralis Aguilucho Cola Colorada

Buteo polyosoma

Aguilucho comtn

Caprimulgus longirostris
Theristicus melanopis

Atajacaminos
Bandurria Austral

Upucerthia dumetaria

Bandurria comun

Eremobius phoeniculus

Bandurria patagonica

Pseudoseisura lophotes argentina
Pseudoseisura gutturalis

Cachalote castafio
Cachalote palido

Ammodramus humeralis xanthomus

Cachilo ceja amarilla

Anthus correndera

Cachirla comin

Anthus furcatus
Anairetes parulus

Cachirla ufia corta
Cachudito pico negro

Mimus satuminus

Calandria grande

Mimus patagonicus

Calandria mora

Mimus triurus

Calandria real

Stigmatura budytoides flavocinerea

Calandrita

Table 14. Birds that can be found in the Project area.

During the field investigation, as part of the Study of Biologic Base Line, 8 transections of

100 meter x 2 meter width each one were established The results of the investigation of

species (direct and indirect identification), the indicators generated and the conclusions

are in the study attached in the Annexes.

March 21st , 2014

Page 99 of 216
"YY Environmental Impact Study Wind jm Vientos
Energy Park Vientos Neuquinos | ? Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Picture 10 Study of Fauna

7.2.3 THREATENED SPECIES

Google

As part of the theoretical underpinnings and for its use as reference, there is a

development of a filtered list of the previous tables of species potentially present in the

zone and their state of conservation according to the "Red List" of the International Union

of Conservation of Nature (www.iucnredlist.org)

Threatened o more.

These species are qualified as Almost

FAMILY SPECIES Common BG
Name conservation
Rheidae Pterocnemia pennata Choique Vulnerable,

Accipitridae Buteo ventralis Aeullucho Almost Fi

Caviidae Dolichotis patagonum Mara Almost

Dasypodidae Zaedius pichyi Piche Vulnerable,
Felidae Felis concolor Puma Vulnerable,
Camelidae Lama guanicoe Guanaco Vulnerable,
Testudinidae Chelonoidis donosobarrosi_ | Tortoise Vulnerable,

Table 15. List of threatened species (Source. www.uicnredlist.org)

March 21st , 2014

Page 100 of 216

"YY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

7.2.4 PROTECTED NATURAL AREAS

The polygon of the Project is not located within any of the Protected Natural Areas. The

nearest one id the Protected Natural Area El Mangrullo

with 9.240 has., located at 64 Km North in straight line from the area of the Project.

It was created in 1996 (by Decree N° 1320) as a Reserva de Uso Multiple- Category VIII of
the UICN2- in the Cabo Alarcon Penynsula, with the aim of preserving the ecosystem, re-
establish the general ecological balance and protect the samplings of bush and woody
species and the wild fauna in perpetuity, in the frame of objectives established in the
international norms for the conservation of nature. Even though aquatic birds represent
the bulk of the faunistic cast, the most prominent if the flamingo austral (Phoenicopterus
chilensis), which in small groups are often seen in coastal environments and dick

overflows.

The steppe birds also give the place great interest as AICA® (NEO8). There are registers of
the rhea (Rhea americana), probably being the most southern record in the occidental

portion of its distribution and occasionally the choice (Rhea pennata) scarce nowadays,

also registered in several occasions. Among the endemic species of Argentina the yal
carbonero (Phrygilus carbonarius), the monterita canela (Poospiza ornata), the cacholote
pardo (Pseudoseisura gutturalis) that nests in the place and the monjita castafa
(Neoxolmis rubetra) can be found. In winter the chorlo cabez6n (Oreopholus ruficollis)
arrives at the place and in the coastal sector the pitotoy chico (Tringa flavipes) and the

pitotoy grande (T. melanoleuca) can be found in summer.

? Unién Internacional para la Conservacién de la Naturaleza. Nowadays this categorization is
redefined, and is equivalent to Categroy VI of the UICN called Resources Resservation.
* Important Areas for the Conservation of Birds.

March 21st , 2014 Page 101 of 216

"Y Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

N

Hata
(lume seme Nan Protea

— carves he pcan
‘Dmrecciin Provincial de Areas Naturales Protegidas
verano Sonos Suibsecretarta de Medio Ambiente
Secretaria de Estado de Recursos Naturales
Provincia del Neuquen

Map 09. Protected Natural Area El Mangrullo

Phoenicopterus chilensis Flamenco austral NT
Rhea americana Nanda NT
Rhea pennata Choique NT

Category NT Almost threatened-VU Vulnerable, EN: Danger
Table 16. Threatened Species in the AICA.

March 21st , 2014

Page 102 of 216

"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | CO Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Even though the project does not affect directly the Protected Natural Area El Mangrullo,
due to the presence of migration birds in the list of species that inhabit it and it is unknown
if the area of the project might be used as migration passage , the present report must be
extended during the Construction Stage by the implementation of a Monitoring Plan for
Birds.

7.2.4.1 AVIFAUNA AND WIND ENERGY PARKS

The relation between Wind Energy Parks and its potential affectation over the birds and

fauna is in process of study in the world level. According to what is mentioned in the

Document of Position of Wind Energy Parks and Birds of the Sociedad Espafiola de

Ornitologia. (SEO/Birdlife) of 2012, the location of wind energy parks may affect the birds

of the place due to:

‘% Collisions that may cause the direct mortality by crash with the blades in movement
or with the tower.

‘@ Disturbances that may provoke that the birds change their habitats due to the
presence of the wind park, as the possibility of generating a barrier effect that may
fragment the connection between the feeding areas, wintering period, breeding and

migration ( migration birds).

Birds of prey constitute other group of birds liable to be affected due to their large size, for
using high sites to stay and in several cases, for being attracted by carrion. It is to be
indicated that during the field study there were not identified exemplars dead or alive of

this type of birds.

Migration birds constitute a group that may be affected by the presence of the wind station.
Having in mind the disposition of space for the equipments in the field this situation is
reduced. It is considered that migration birds follow roads that they regularly use,
nevertheless , according to new information and consulted sources ( Asociacién
Ornitolégica del Plata), it cannot be asserted the existence of migration birds in the Area of
the Project. Migration routes of birds in Argentina are extensive are still there are no

studies of careful monitoring to study in detail this particular displacement of the species.

March 21st , 2014 Page 103 of 216

“Af Environmental Impact Study Wind Vientos

Energy Park Vientos Neuquinos | leuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

7.3 PERCEPTIVE MEDIUM

The intrusion of any artificial element in a natural envrionment provokes an alteration in the
landscape. In general terms, the visual affectation of the wind parks is directly proportional
to the number of wind turbines, the size of them (height of the tower, length of the blades)
and the distance of coating color respect to the color range of the setting, and is inversely
proportional to the distance of the potential observer of the landscape where the wind
turbines are placed.

The location zone stands for having less than 3% slop, the development of poor soils in
terms of productivity and the dominion of species like the Grindelia Chiloensi, Prosopis
Alpataco and Stipa Spinosa of medium coverage. The plateau enables an open
panoramic view delimited softly by the surrounding geoforms.

Picture 11 View of the plateau landscape of the area of the Project.

Conducting a qualitative analysis of the potential affectation of the project over the
landscape the following aspects must be taken into consideration:

March 21st , 2014 Page 104 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

de Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

‘@ Presence The absence of a wind energy turbine implies the disappearance of its

visual affectation. The higher the quantity of wind turbines, the higher the area of

visual affectation.

‘@\Location. The zone is not within a mountainous frame, which is considered of higher

landscape sensibility. The wind turbines will not be visible from the routes which is
the site with more possibility of incidence of the project. It will only be seen the upper
part of the fence by the passers-by who may go through the rural roads and by those

who inhabit the near rural house (puesto) located outside the area of the project.

‘@ (Architecture of the wind energy park. The simplicity of the disposition pattern of the

wind turbines makes them easily be perceived as an ordered distribution, which may
result attractivve or not for the observer. To this, other elements of the park must be

added like auxiliary buildings and internal roads.

‘“’ Color of the wind turbine. The tower, the nacelle and the rotor may be painted

according to the surrounding landscape, in order to reduce the visual affectation of the
equipment. The disadvantages of this camouflage consists on the potential
affectation of the birds that overflow the zone and the difficult visualization under
unfavorable weather conditions, on the part of ariplanes (sport, military or regular

transport) with the risk of collision.

‘@ Beaconing Required as a form of making wind turbines visible, through the

collocation of a beaconing system according to the type and quantity required by the
ANAC(Asociacién Nacional de Aviacién Civil). In counter position, the nearest towns.
during the night will visualize intermittent lights although this is not the case due to the

distances to the nearest populated centers.

‘@ Rotation speed: A wind turbine moving its blades in a slower way may have less

affectation over the perceptive medium. As the length of the blades increases, its
rotation speed is reduced. That is, large wind turbines, like the ones used in the

present Project, have a lower rotation speed, so the visual affectation is reduced.

‘@ Shadow effect. The shadow that is projected by high structures, may potentially affect

occasional drivers and/or passers-by, since the rotor blades chop the sun light

intermittently, generating a shadowflicker. Even though the shadowflickers are:

March 21st , 2014 Page 105 of 216
tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Vo Neuquinos
EIA PEBC 001/14

www.scudelati.com.ar

CLIENT. Vientos Neuquinos | S.A.
Author Scudelati & Asociados S.R.L.

harmless in terms of health and safety, in certain circumstances may be disturbing.
This effect is dimmed with rotation rates of 17 rpm in three-blade wind turbines Given
that there are no near inhabitants of permanent residence this effect will be
considered despicable.

‘@ 8Solar reflection. The reflect and flickers that a wind turbine produces is due to the
incidence of solar light on the blades. As a way of quantifying this it is considered the
rotor color and the distance to the nearest urban settlements. To reduce this
affectation, antireflex paint will be used in the equipments and distances superior to 10
times the rotor diameter respect to the urban settlements.

Following are the different views of the Project Area, obtained during the field study.

Picture 12 Panoramic view (39°50'15.21"S;
69°45'58.97"W)

March 21st , 2014 Page 106 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

> tee.

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

69°45'43.59" W)

Picture 13 Panoramic view (39°50'30.02"S;

During the field study they were identified as existing landscape affectations in the Area of
the Project of the electric lines of 132 kV and 500 kV and the gas pipeline "Cordillerano" of
the Transporadora de Gas del Sur SA. It is important to indicate that, even though the
affectations are not seen in the landscape as part of the hydro carbon industry, the area of

the project, is located within a zone with permits of exploration of hydro carbon (Area

Bajada Colorada), under concession to the company Americas Petrogas Argentina.

March 21st , 2014

Page 107 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Picture 14 LAT View
(39°50'15.5"S;
69°45'40.2"W)

Out of the area of the project, at a distance of 250 m approximately to the South, there is

arural post. To the North of the Area of the Project and at a distance of

2.000 m there is an inactive oil well (YPF. Nq.HS.es-1) which belongs to the company

Americas Petrogas Argentina SA

There is no evidence of the presence of operating quarries.

March 21st , 2014

Page 108 of 216

“Af Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

th |

Picture 15 Rural Post outside the area of the
Project, occasionally used
(39°45'10.1"S; 69°49'24.7"W).

Picture 16 Inactive location view (YPF.Nq.HS.es-1 )
out of the area of the project
(39°43'03.8" S; 69°45'56.6" W)

March 21st , 2014 Page 109 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

7.3.1 VISUAL IMPACT

Resolution N° 77/98 of the Secretaria de Energia mentions that in all facility for electric
generation and transmission the relation between the work and the landscape must be
considered in its most direct aspects, this is by the physical interference of the structures,
the supporting structures, the towers and the conductors, as well as its indirect aspects
with respect to the degradation of the observer's perception of the natural, architectural,
historical or landscape areas, since they represent an intrusion in such context. The
Resolution indicates that project designers must base in three(3) important aspects to
identify the sensibility of the natural resources, predict the impact and reduce the adverse
visual impact: visibility, context and intensity, which together form the conceptual structure
of the evaluation of such impact. To perform the photomontage the NR 237 was
considered for its high traffic and potential affectation. The same is far located at 4000

meters approximately, in straight line to the Wind Park.

Following is the photomontage that has been made to evaluate the visual impact of the
wind park together with th methodology suggested by the Secretaria de Energia. This
photomontage was generated by WINDPRO® it was determined that the Wind Park
Vientos Neuquinos I, will not be visible from RN 237.

March 21st , 2014 Page 110 of 216

"Y Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos

CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Picture 17 Photomontage View from National Route N° 237
(39°48'27.91"S; 69°42'32.54" W)

The majority of the methods of diagnosis or inventory of visual quality have a subjective
component. Consequently, to evaluate this impact subjectivity and the criteria of the
authors will be applied. It is to be mentioned that inasmuch as the objects move away
from the spectator, their details turn to be less noticed. Mopu (1984) indicates that this
has two immediate consequences for the analysis of visibility:

‘@ The quality of the visual perception diminishes inasmuch as the distance increases;
and “% It is possible to fix a distance, in relation to the peculiarities of the zone of study,

from which it is not interesting to continue with the analysis of visibility.

Thus, the major part of the visibility analysis adopt a weighting system to ponder what is
observed at a distance. For example, Steinitz (1979), in a landscape study about the North
River in Massachussetts, uses three zones in relation to the distance:

March 21st , 2014 Page 110 of 216
Y Environmental Impact Study Wind $ Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
Near 0-200 1
Medium 200-800 1/3
Far 800-2600 1/9

Table 17 - Pondering of the Zones of Visibility by Steinitz.

In base of this method, from the sectors of the Provincial Route N° 237 the wind energy

turbines will be invisible elements in the landscape.

To evaluate the impact intensity in this sector it was applied a quali -quantitative
methodology which consists on answering several questions that categorize the zone of
influence and the form of impact. To each answer corresponds a score, and these scores
will be summed up afterwards. This variable takes values in the interval 18-180 range that
does not constitute an easy-reading or interpretation scale. For this reason the variable
has been transformed mathematically and assimilated to a scale of 1-12 to adapt it to the
scale of intensity values corresponding to the methodology of evaluation selected. As well,
it has been assigned a characteristic color to each range for its better interpretation.

Low 1-4
Moderate 5-8
High 9-12

The questions are distributed into 3 groups: ““”
Visibility of the park
‘@ Nisibility context “~

Visual intensity

Visibility of the park

The park is located within the Area of Escenic Value.
Very high

High

Moderate

March 21st , 2014 Page 111 of 216

e/a Environmental Impact Study Wind be Vientos

Energy Park Vientos Neuquinos |

P Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

The park is located in a Topographic level

Th

o

The

The

The

Visibility Context

The

At the same level than the Principal Observer
Inferior for the Principal Observer

Visibility of the park for the Principal Observers results Seasonal
The park is always visible

The park is visible in Critical Periods

The park is visible in non Critical Periods

visual obstruction of the park is
Very important
Moderately important

rincipal observers of the park are located in
Parked Private Property

Residential zone

Re creative zones

Zone of Schools/ Public Buildings/ Hospitals

Industrial zone
commercial zone
close to urban zone
routes

Degrades areas

ark visually blocks Important Panoramas for the zone
Yes, it produces important visual blockage
Yes, but it produces moderate visual blockage

surroundings of the park correspond to:
Parked Private Property

Residential zone

Re creative zones

Zone of Schools/ Public Buildings/ Hospitals

Industrial zone
commercial zone
close to urban zone
routes

Degrades areas

March 21st , 2014 Page 112 of 216

e/a Environmental Impact Study Wind be Vientos

Energy Park Vientos Neuquinos | Yd Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

There are other similar parks existing at a certain distance

Between 1000 and 2500 m
Less than 1000 m
Contiguous

In which of the following situations will the Principal Observers of the park be?
Their houses 1
Public places
Their jobs

The characteristics of the park are incompatible with the context
Yes, because it results a strange structure for its context
Yes, because it is within an area of projects

already defined

Yes, but for its constructive characteristics, which

may be adapted

Is it possible that exists opposition to the installation of the Project due to its visual impact?
It requires hiding through complex shield or is impossible to hide.

It permits to use Vegetation shields

The mounting of the park will require camouflage
It requires hiding through complex shield or is impossible to hide.

It permits to use Vegetation shields

Visual Intensity

For the Principal Observer the park is considered a structure
Very prominent

Little prominent

The contrast of the line of background
Very important

Of little importance

March 21st , 2014 Page 113 of 216

"YY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

For the Principal Observer, the visual perception of the park is
A structure contiguous in its immediate context (<100m)

A structure relatively close (100 m <

observer<500m

The park must be considered a Structure of Duration
Permanent

Temporal

The park must be considered a Structure of Expansion
Very extended (large occupation of space)

Punctual

The scale in the am a to other visual elements of the context is

Similar
Smaller

The visual impact comprises the three matrices that involve visibility, context and intensity,
with the final results that follow. The variable of visual impact was constituted for the
evaluator to interpret easily the level of visual impact reached by the project. This variable
comes up from the mathematical average of the scores in each question.

Visibility 8
Context 18
Intensity 34
Total 60

Table 18. Value Visual Impact

March 21st , 2014 Page 114 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Vo Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

7.4 CULTURAL AND SOCIOECONOMIC MEDIUM

7.4.1_ DEMOGRAPHIC INFORMATION

Collén Cura Department is located in the sector South-East of the Neuquén Province It
has a surface of 5730 Km2 Piedra del Aguila is the city head of the department, it is
located on RN N°237 at a distance of 225 Km from Neuquén Capital, at 206 Km from San
Carlos de Bariloche, at 93 Km from Picun Leufu and at 168 Km from CutralC6-Plaza
Huincul.

At the moment of the preparation of this report, there are no official data from the Censo
Nacional de Poblacion, Hogares y Viviendas 2010 for the city of Piedra del Aguila,
nevertheless there is official information for the Coll6n Curia Department, so it is for that
reason that this information will be used for the description of the socio-economic
indicators of the area.

The Censo Nacional de Poblacién of 2010 gave account of a population of 4532
inhabitants for the Collon Cura Department. From this total, 50.8% are men and 49.2%,
women. Masculinity rate is 103,3.

Coll6n Cura 2303 2229 4532

Table 19. Population of Collon Cura Department
(Source: INDEC. Censo Nacional de Poblacién, Hogares y Viviendas 2010).

March 21st , 2014 Page 115 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Vo Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

2,320

2,300

2,280

2,260

2,240

2,220

2,200

2,180

Total Population

2,303

: :

i Total Population

Men Women

Graph 06 Distribution of Population of Coll6n Cura Department (Source:
INDEC. Censo Nacional de Poblacién, Hogares y Viviendas 2010).

7.4.2 Company Main Activit

The main economic activities of the region correspond to retail shop and in a minor

proportion hotels and restaurants.

If it is considered the number of economic units existing in Collon Cura Department from

1995 and up to 2013 it is possible to state that it has been produced an economic growth

in the district, because this quantity has shown a permanent increase in that period. If itis

considered the people employed in the different sectors, it is observed that commerce and

services are the ones that generate most jobs.

The area is within a zone with Permits for hydro carbon Exploration (Area de Bajada

Colorada), which belongs to the company Americas Petrogas Argentina SA

March 21st , 2014

Page 116 of 216

tY Environmental Impact Study Wind Me Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Commerce (retail) (except automobiles, motorcycles and their fuels) 122
Hotels and restaurants 42
Transport service, storage and communication 34
Community, social and personal services 26
Commerce (retail and wholesale), maintenance and repair of automobiles and retail sale of Ot

fuels for automobiles.

Manufacturer industry Recycling Repair, maintenance and installation of machines and

equipment. 20
Real state services, business and renting services. W

Social and health services 6

Electricity, gas and water supply 5

Construction 5

Wholesale commerce and in commission except automobiles and motorcycles. 4

Personal effects and household goods repairs 3

Financial mediation, insurance services and administration of funds (pensions) >

Mining and quarring. 1

Public administration, defense and social security 1

Teaching 1

Table 20. Collon Cura Department,
(Fuente. Direccién Provincial de Estadistica y
Censos)

™ Comercio al por menor (excepto de automotores,
motocicletas y sus combustibles).

™ Servicio de hoteleria y restaurantes

™ Servicio de transporte, almacenamiento y
comunicacién

Servicios comunitarios, sociales y personales n. c
p.(2)

™ Comercio al por mayor y menor, mantenimiento y
reparacién de vehiculos automotores y venta al por
menor de combustibles para automoviles.

™ Industria manufacturera. Reciclamiento. Reparacion,
mantenimiento e instalacién de maquinas y equipos.

= Servicios inmobiliarios, empresariales y de alquiler

= Otros

Graph 07 Collén Cura Department,
(Source: Direccién Provincial de Estadistica y
Censos)

March 21st , 2014 Page 117 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

Unidades econdmicas registradas por afio.
Municipio de Piedra del Aguila

200
150
100
530
0

1995 1996 1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

Graph 08 Economic units
(Source: Direccion Provincial de Estadistica y Censos)

7.4.3 SOCIO-ECONOMIC INDICATORS

Considering the socio-economic indicators in Coll6n Cura Department, we found that
89.8% of the houses is provided with a water network, while 64% has sewerage drain,
and 78.8% has gas connection to a network.

On the other side, considering construction materials , we noticed that for the most part
they have ceramic floors, tiles, mosaic, marbles, wood or carpets, with metal sheet roof

and ceiling.

‘Registro Provincial de Unidades Economicas (REPUE), according to the information provided by
Town Halls, Comisiones de Fomento and the Direccién Provincial de Industria y Comercio.

March 21st , 2014 Page 118 of 216

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Ne Vientos
Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Total 841 177 204) 44 50] 1,316]
By piping inside the house 828] 163 158 13] 20] 1,182]
Public Network 827] 141 114 4 1,083]
Borehole with motor pump 1 4 6| 1
Borehole with manual pump 1 1
Well 7 21 4 1 43
Transport with a tank 3] 1 1 5
Water from rain, river, canal, stream or dick 7 19] 8 5 39
Outside the house but inside the site 13} 10} 31 25 17 96
Public Network 13} 6 7 1 10) 37
Borehole with motor pump
Borehole with manual pump 1 1 2|
Well 1 12 12] 4 29
Transport with a tank 4 2 6
Water from rain, river, canal, stream or dick 2 11 8 22
Outside the site 4 15] 6 13) 38
Public Network 1 1 2
Borehole with motor pump
Borehole with manual pump 1 1 2|
Well 3] 7 4 8 22
Transport with a tank
Water from rain, river, canal, stream or dick ;| - 8 1 3 12]
Table 21. Water Provision and origin
(Source: INDEC. Censo Nacional de Poblacién, Hogares y Viviendas 2010).

Total
Asphalt cover or membrane with ceiling 14 6| 1 18|
[Asphalt cover or membrane with ceiling 2| : : 2|
Tile or crockery with ceiling 17 1 : 18
Tile or crockery with ceiling 5| 5| : 10
Tile with ceiling 90] 7| - 97|
Tite with ceiling 2| 1 - 3
Metal with ceiling 675) 251 4 17 947|
Metal without ceiling 21 27| 6 1 55
Fiber cement sheet or plastic with ceiling 108) 10 - 118)
Fiber cement sheet or plastic without ceiling 1 3 : 4
|Carton sheet with ceiling 6] 8] 3 : 17|
Carton sheet without ceiling 1 4 1 1 17
Cane, plank, or straw with clay, straw with ceiling 1 - 1
(Cane, plank, or straw with clay, straw without ceiling - -

Others with ceiling 6 2| : 3]
Ohterss without ceiling 1 - 1

Table 22. House Materials

(Source: INDEC. Censo Nacional de Poblacién, Hogares y Viviendas 2010).

March 21st , 2014

Page 119 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
Total 1,223} 20) 4 42 24 2] 1 :| 1,316}
[Network gas 970] 1 2] 41 20] 2] 1 :| 1,037}
Gas in bultk 7| - - E - - 7|
Gas in tubes 6 1 1 :| :| :| 8]
Gas in cylinder 159) 11 1 1 4] :| :| 176
[Electricity - - - ~ = > 7 7
Wood or coal 77] 7 + - ~ - = 5 84
Other 4] - - E - A 5 4|
Table 23. Fuel for cooking
(Source: INDEC. Censo Nacional de Poblacién, Hogares y Viviendas 2010).

Provision de agua de red

1200

1000

i Hogares

: a

Con agua de red Sin agua de red

Graph 09 Water Network Provision
(Source: INDEC. Censo Nacional de Poblacién, Hogares y Viviendas 2010).

March 21st , 2014 Page 120 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos

@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Source:

Source:

Provision de desagiie cloacal

to)

Con desagiie cloacal___Sin desagiie cloacal

Graph 10 Provision of sewerage system

1.000
800
ond m= Hogares
400
200

INDEC. Censo Nacional de Poblacion, Hogares y Viviendas 2010).

Provisién de gas de red

o +
Con gas de red Sin gas de red

1200 +
1000 +
800 +
lm Hogares
600 +
400 +
200 +

Graph 11 Gas Network Provision

INDEC. Censo Nacional de Poblacion, Hogares y Viviendas 2010).

This indicates a good access to basic services (water, gas and sewerage system) in most

of the houses in the department

7.4.4 SERVICE INFRASTRUCTURE

Communication Network

The area of the Project is connected to the road network through Provincial Route N°47
and National Rout N° 237

March 21st , 2014

Page 121 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

so Limte etarraceral
Limite departamerta

D) Cabecera de dapartamento

Departamento hee
Collon Cura = cpomiene

Rica - Acroyos
OM Lagos - Lagunas

, Camino teva conse
gene angie Ruta astaad
de 2 i.) Ruta Nac. - Rota Prow

) Plates
_F del Aguita

0 020 c 40 Kibmetros

Map 10. Collon Cura Department,

Hydroelectric Central Piedra del Aguila

In 1983 the construction of the Hydroelectric Central Piedra del Aguila started,
located over the Rio Limay at 25 Km of the city of Piedra del Aguila, in the paraje
called Villa Rincén Chico and has today a capacity to evacuate

14.000 cubical meters per second; different to other dams in the province, this
central has an impressive dick of concrete, of 173 meter height which contains a
seasonal dick of 24.000 has.. The central was built with the aim of regulating the

water flow in flood seasons and generate hydroelectric energy.

March 21st , 2014 Page 122 of 216
e/a Environmental Impact Study Wind Qe Vientos

Energy Park Vientos Neuquinos | F Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Public Services

Drinking water supply systems in the city is provided by the Town Hall, the natural
gas is provided by the company Camuzzi Gas del Sur, while the electric service is
provided by the Ente Provincial de Energia del Neuquén (EPEN)

EDUCATION

In relation to the educative system, we can say that the city has educational

coverage from Kindergartten to Primary and Secondary Schools.

Hospitals
Piedra del Aguila has a public hospital with a level of complexity (Ill) located at
170 meters of the NR N°237.

Archaelogical Museum of Piedra del Aguila

The museum located in the city of Piedra del Aguila, was opened in 1998. In its
elements of exposition shows the history of the city and archaeological materials
rescued before the construction of the dams Alicura and Piedra del Aguila. Among
them it is important to mention Cueva Traful which presents a sequence of 10.000

years.

March 2tst , 2014 Page 123 of 216

tY Environmental Impact Study Wind Qe Vientos
Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos 1 S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Picture 18 Town Hall of Piedra del Aguila

Picture 19 Kindergartten N° 34

March 21st , 2014

Page 124 of 216

tY Environmental Impact Study Wind oe Vientos
Energy Park Vientos Neuquinos | AQ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

eu

Picture 20 Tourist Information Office

Picture 21 Archaelogical Museum of Piedra del Aguila

March 21st , 2014

Page 125 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Vientos
Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

7.4.5 INDIGENOUS PEOPLES

In the Area of the Project there are no indigenous peoples communities that may be

affected by the installation of the Wind Energy Park

In the Collon Cura Department the community Ancatruz is present in the Parajes Zaina
Yegua, Paso Yucon , Piedra Pintada y Safizo, at 30 Km of Piedra del Aguila. This
community is formed by approximately 80 families, with an estimated population of 320

people, formed mostly by adults.

Picture 22 Location of the Community Ancatruz
respective the area of the proyect (Red Circle)

7.4.6 PALEONTHOLOGY AND ARCHAEOLOGY

The Area of the Project is located in a region of much paleontologist and archaeologist

importance, evidenced by numerous scientific studies.

March 21st , 2014

Page 126 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

The studies in the investigation area of Piedra del Aguila enabled to detect a diversity of

sites with prehistoric evidence. The investigations were developed considering the

following contexts:

(a) Zones of low height under 600 m over sea level It comprises the riverbed of the Rio
Limay from dam Alicura until the city of Piedra del Aguila, including the mouth of the Rio

Collon Cura and the streams Pichi-leufu and Comallo.
(b) Lagoons located 900m height over sea level.

(c) Zones of medium and high altitudes out the riverbed of the Rio Limay, between 600

and 1100m above sea level.

(d) Basin of the stream Safiicé, near Piedra del Aguila. The surfaces of the plateau show
sandy deposit of big grading, product of overflows. The valley forms a wind passage where
there are some sandy accumulations. This basin borders on the South a large basalt

plateau.

The works done showed a regional development almost without interruptions, that
chronologically extended from approximately 10.000 years AP up to an stage that is

manifested in its late settlements.

From an archaeologist approach, the investigation centered in the subsistence in relation
to the importance of the guanaco, mollusks, rodents and the vegetable recollection in the
prehistoric diet; availability and use of raw lytic materials related to the temporal range of
the occupations and use of space, noting aspects such as the correlation of geo forms and
human activities. Prehistoric investigations were completed with those conducted by
several indigenous communities, basically in the reserva mapuche of Ancatruz and rural

groups or criollos which, by different reasons, established outside the area.

Formacién Candeleros

Furthermore, Formacioén Candelero has contributed with on of the most important fauna of
fossil reptiles described up to date for the Late Cretaceous of the Cuenca Neuquina.
Among them, there are a great variety of sauropod dinosaurs such as Andesaurus

delgadoi (Calvo & Bonaparte, 1990) Limaysaurus tessonei (Calvo &

March 21st , 2014 Page 127 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Salgado, 1.995), Nopcsaspondylus _ alarconensis (Apesteguia, 2.007) and

Rayososaurus agrioensis (Bonaparte, 1.996).

Among the theropod dinosaurs are the Giganotosaurus carolinii (Coria & Salgado,
1.995; Calvo & Coria, 1.998) and the Buitreraptor gonzalezorum (Makovicky et al., 2.005)
and the Ekrixinatosaurus novasi (Calvo et al., 2.004). Remains of the ornithopod
iguanodéntidos are marked for these deposit by Coria et al. (2.007). The deposits of this
unit in the area Villa El Chocon and Picun Leufu, are equally rich in footprints of

vertebrates. In these levels several icnoespecies assigned to dinosaurs  sauropods

(Sauropodichnus giganteus; Calvo, 1.991), dinosaurios terépodos (Abelichnus
astigarrae, | Bressanichnus patagonicus, Deferrariischnium mapuchensis and
Picunichnus __benedettoi; Calvo, 1.991), dinosaurios ornit6podos (Sousaichnium

momettae y Limayichnus major; Calvo, 1.991) and pterosaurios (Pteraichnus sp., Calvo &
Lockley, 2.001) have been described.

As a consequence of the fossil richness of the region, in 1993 it was decided to open the
Archaeologic Museum of Piedra del Aguila, among the materials it has an important
sample of the cultural sequence of the Cueva Traful |; fauna and tools found in Alero
Arias and Alero del Puente; pieces concerning human occupation in the American
Continent, and other data that reflect the archaeological activity- an important sample of
the cultural sequence of the Cueva Traful |; fauna and tools found in Alero Arias and Alero
del Puente; pieces concerning human occupation in the American Continent, and other

data that reflects the archaological activity.

In the Area of the Project there is no presence of deposits of paleonthologic or

archaeologic interest.

Before any discovery produced on occasion of the execution and operation of the project
we will proceed as it is established by current regulations, reporting the paleontologic
findings to the Authority of Application, polce or Town Hall, suspending the tasks in the

site.

The compnay will condunct the Study of the Archaeologic and Paleontologic Base Line

prior to the beginning of the Construction stage.

March 21st , 2014 Page 128 of 216

"YY Environmental Impact Study Wind de Gene
Energy Park Vientos Neuquinos |

@ Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
7.4.7 DUCTS

As it can be seen in the map of anthropic affectation, attached to the Annexes, in the area
of the Project there are tracing lines for gas. According to this the Company has executed
this Project considering the NAG 100 of ENARGAS ( Minimum Argentinian Norms of
Safety for the Transport and Distribution of Natural Gas and other Gases through Piping)

in particular in all related to: (i) minimum safety distances to place the foundations of the
wind turbines and the wiring for them,(ii) bonding road tracing between the equipment; (iii)
the need of conducting an analysis of the cathodic/anodic protections to determine the

potential affectation of corrosion over the ducts.

March 21st , 2014 Page 129 of 216

"YY Environmental Impact Study Wind de Gene
Energy Park Vientos Neuquinos |

@ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

8 LEGAL FRAME

Within the regulations that are cited below, those are mentioned which may have any

implicancies over the present Project either in the Province or Nation.

8.1 NATIONAL ENVIRONMENTAL AND LABOR LEGISLATION

“@ NATIONAL LETTER OF CONSTITUTION Art. 41. It is established the
environmental right of all inhabitants ( health, balanced, suitable for human
development and in order that the the activities of production satisfy the present
needs without compromising future generations; and have the obligation to
preserve it) Art. 43. Every person can lodge quick action of protection, as long
as there is no other more appropriate legal means" ... They can lodge this action
against any form of discrimination and in relation to the rights that protect the
environment..." Art. 124. It recognizes the original domain given to Provinces on
their natural resources. This original domain gives the Provinces the power of

police and jurisdiction over their natural resources.

‘%@ National Law N° 19.587. Administrative easement of electro ducts, which
regulates the condition of property restrictions originated in the necessity of

expansion of the electric transport system.

‘@ National Law N° 19.587 and Decree N° 351/79. About hygiene and safety in
the place of work It establishes the basic guidelines for a preventive policy in

mitigation and control of labor risks.

‘@ Law N° 20.284.Preservation of the wind resource. It establishes that all sources
of atmospheric contamination are regulated and that each Province determines the

maximum levels of emission.

‘@ Law N° 22.421. Fauna Conservation and recuperation. This federal Law refers

to hunting, harassment, capture or destruction of breedings, nests,

March 21st , 2014 Page 130 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

eggs or lairs, the possession, transit, profit, commerce and transformation of wild

fauna and its products or sub products.

‘@ Law N° 22.428. Soil conservation and recuperation . It declares of general

interest the conservation and recuperation of the productive capacity of the soils.

‘@ National Law N° 24.051. Dangerous Wast and Decree N° 893/03 It regulates the

generation, manipulation, transpor, treatment and final disposition of dangerous waste.

‘@ National Law N° 24.065. Generation, transport and distribution of Electric
Energy. It regulates the activities of generation, transport and distribution of
electricity. It considers the functions of the ENRE to apply regulations to which
electricity producers, transporters, distributors and users must attach to in relation

to safety measures, norms and technical procedures.

‘@ National Law N° 24.071. Fight against Desertification It anticipates the
application of efficient and strategic measures in the long term for the sustainable

development of zones affected by drought and soil degradation.

‘@ Law N° 24.449 and Decree N° 779/95.National Law of transit, limits over

contaminant emissions, noise and parasitic radiation.

‘@ National Law N° 25.019 and Decree N° 1597/99. Wind and Solar Energy It
declares of national interest the electric generation of wind and solar energy along
the national territory and establishes the mechanisms to proper the development of

projects

‘@ National Law N° 25.557. Labor risks prevention of risks and the repair of
damage suffered by manpower that derive from work. It creates the figure of the
ART as a private comptroller over the conditions of Hygiene and Safety in the work

environment.

March 21st , 2014 Page 131 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘@ Law N° 25.612. Integral Management of Industrial waste and Service

activities. It establishes the minimum budget of environmental protection over the
integral management of industrial origin and of service activities, which are
generated in all the national territory and derived from industrial processes or

service activities.

‘@ Law N° 25.670. PCBs and Decree N° 853/07. Budgets for Management and
Disposal It establishes the minimum budgets of environmental protection for the

management and disposal of the PCB, in all the national territory

‘@ National Law N° 25.675. General of the Environment This lae of public order,
has established in our country an impressive juridic order, with substantial and
procedural dispositions, regulatory of Art 41 of the National Letter of Constitution
which establishes that the environmental damage "will generate first and foremost

the obligation to recompose".

‘@ National Law N° 25.688. Environmental Management of Water Regime This law
establishes the minimum environmental budget for the preservation of water, its

advantage and rational use.

‘@ National Law N° 25.743 and Decree N° 1022/04. Protection of the Archaeologic
and Paleontologic Heritage. It establishes that archaeologic and paleontologic
materials found belong to the State domain with jurisdiction in the place of the

discovery

‘@ National Law N° 25.831. Free access to Environmental Information It
establishes the minimum budgets of environmental protection to guarantee the
right of access to environmental information that is found under the State
knowledge, either in the national context , as well as provincial, local and of the City
of Buenos Aires, and of self-governing entities and companies of public service

providers, either public, private or mixed.

‘@ National Law N° 25.916. Household Waste Management It establishes the

March 21st , 2014 Page 132 of 216

minimum budgets for household waste management.

March 21st, 2014 Page 133 o}
KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

de Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

‘@ National Law N° 26.190. Renewable Energy Sources. Promotion scheme

destined to the production of Electric Energy with renewable sources.

‘@ Civil Code. Art. 1.113. The obligation of that who has caused damage is extended

to damages caused by those under his dependency, or by the things that he serves
from , or has under his care. In the event of damage caused with things, the owner
or guardian, to be exempted from responsibility, he must demonstrate that there is
no fault on his part; but if the damage were caused by the risk or vice of the thing, it
will only be exempted of total or partially responsibility certifying the fault of the
victim or of a third party for whom he must not respond. If the thing has been used
against the owner’s or guardian’s will expressed or presumed, he will not be
responsible. Art. 2.499. There will be trepidation of possession, when by a new
work that will be started in properties that do not belong on the holder, whatever the
class, the possession of this suffers an impairment that yields the benefit of that
executing the new work. Whoever fears that a building or any other thing may
derive in a damage to his goods, may denounce this fact to a judge with the ends
of adopting precautionary measures. Art. 2.618. The disturbances caused by
smoke, heat, odors, lights, noise, vibrations or similar damage due to the exercise
of activities in neighboring properties will not exceed the normal tolerance having in
mind the conditions of the place and even though exists administrative
authorization for them. According to circumstances of each case, judges may
dispose the action for damages or the termination of those disturbances. In the
application of this disposition the judge must appease the requirements of the
production and respect due to the regular use of the property; similarly he will have

in mind the priority in use. The trial will process summary proceeding.

‘% Criminal Code. Second Book - Of the crimes. TITLE VII- Offenses against

public safety Ch IV - Offenses against public health
Poisoning or adulterating Art. 200. It will be repressed with reclusion or prison of
three to ten years, he who poison or adulterate, in a dangerous way for the health,
drinking waters or food or medicine substances, destined to the public use or the

consumption of a community of people. If the fact is followed by the death of

March 21st , 2014 Page 134 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

person, the punishment will be ten to twenty five years of reclusion or prison. Note:

original text according to Law N°23077.

8.2 NATIONAL ENVIRONMENTAL AND LABOR LEGISLATION

‘@ Law N° 263 and Resolution N° 699/03. Code of Fiscal Lands It establishes the

management of areas called fiscal lands.

‘@ Law N° 899 (modified by Law N° 2613). Water Code It establishes the
guidelines for the conservation and protection of surface and undergroung water

sources

‘@ National Law N° 1.347. Adherence to the National Law of soil conservation and
use.

“@% Law N° 1,763 and Resolution N° 181/00. Creation of EPAS and Quality of waste

waters

‘@ Law N° 1.875 and Decree N° 2.656/99 (ordered by Law N° 2.267).
Preservation, conservation, defense and improvement of the Environment. It
establishes guidelines for environmental evaluations, the different types of activities
and the level of detail of the mentioned evaluations, the sanction regime, among
others. In Resolution N° 592/99 it is established the general actions to follow to
preserve physical resources (water, air and soil) as well as biotic resources (flora
and fauna). It establishes general guidelines, prohibitions, especial authorizations,
the empowerment through the Declaration of Environmental Impact and the
implementation of the Environmental Management Plan considering the creation of
public hearings as a form of citizen participation, from the informative point of view
non-binding to the development of the project. In the Annex V of the Decree N°
422/113

March 21st , 2014 Page 135 of 216
"YY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

it is established (in point 47) that wind parks will require the development of a Stude

of Environmental Impact

‘@ Law N° 1.914. It modifies all articles 25-29 of Law N° 1.875.

“@% Law N° 2.257, Law N° 2.325 and Decree N° 2.711/97. Historical,
Archaeologic and Paleontologi Heritage. It establishes the guidelines for the
care and conservation of the historical, archaeological and paleontological heritage

of the Neuquén Province.

‘@ Law N° 2.267 and Decree N° 2,656/99. Guiding Principles for the Preservation,
Conservation, Defense and Improvement of the Environment. Ordered by Law N°

1.875.

‘@ Law N° 2.648. Urban Solid Waste (RSU) Management It establishes the
guidelines and minimum budgets for the adequate management of the Urban Solid
Waste (RSU)

‘@ Decree N° 2.911/97 Registro Provincial de infractores ambientales.

“@ Decree N° 1.485/12 Sewage Effluent Treatment In the Annex XV of the DR
N°2656 it establishes Norms and Procedures for the treatment of industrial sewage
liquids. In its guidelines it establishes that the Environmental Impact Studies( EIS)
must count with the approval of the effluent treatment system by SSMAyDS. It is
forbidden the use of absorbing pits, drainage networks and disposal pits in situ as a
uniqur means of treatment of liquid effluents. It establishes the need of meeting the

requirements of dumping the liquids treated and/or its final disposal.

‘@ Provision N° 795/09 It establishes the analysis methodologies of grounds

contaminated with HTP in soil and water

March 21st , 2014 Page 136 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

8.3 LEGISLATION SPECIFIC OF THE ENERGETIC SECTOR

‘@ National Law N° 25.019 and Decree N° 1.597/99. National Regime of Wind
and Solar Energy It backs up the generation of wind energy with a subvention and

a deferment in tax payment.

‘@ National Law N° 26.190 and Decree N° 562/2009. “Régimen de Fomento
Nacional para el Uso de Fuentes de Energia Renovables destinada a la
Produccioén de Energia Eléctrica”. It promotes the use of them for subventions

and tax exemption.

Secretaria de Energia

‘“@ Provision N2 220/2007 Spot Operations It establishes the possibility of
incorporating new strategies for the generation of energy to the Mercado Eléctrico
Mayorista (MEM)

‘@ ~~ Resolution SE N° 475/87, about the presentation of the evaluation of
environmental impact before the Subsecretaria de Planificacién Energética, of
the different alternatives suggested in the energetic projects and environmental
studies conducted in all their stagaes, as well as a program of environmental

control and monitoring during the service life of the work.

‘@ Resolution SE N° 304/99, Condiions and requirements that holders of wind

energy centers producing energy must fulfill to enter the MEM.

‘@ Resolucién SE N° 15/92, modified the Resolutions SE N° 77/98 and SE N°
297/98. It establishes the Manual of Environmental Management of the Electric
Transport System of Extra High Tension It indicates the Environmental Conditions
that electric facilities of transmission lines and transformer and/or compensating

station must meet.

‘@ Resolution ENRE N° 1725/98 It resolves that for the construction and/or operation

of facilities of transport and/or distribution of electricity the submitters

March 21st , 2014 Page 137 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

de Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

must present to ENRE, an evaluation study of environmental impact with respect
ot the guidelines of Resolution SE N° 77/98. In its Annex it is indicated the
Criteria and Guidelines for the elaboration of Reports on Environmental Impact to
be presented to ENRE.

‘@ Resolution ENRE N° 171/95 Underground Electric Facilities of H.T, M.T. and
LT Enclosures of transformation Medium Tension/Low Tension. It establishes
general norms to ensure the enclosures of all type in different facilities which avoid

the entrance of non authorized third parties, if there is no intentional action.

‘@ Resolution ENRE N° 1832/98 Safety Norms for the Execution of Electric Works in
Public Road. It establishes norms to consider for the execution of works in Public

Roads by distributor companies or its contractors, as fencing, posters, etc.

‘“% Resolution ENRE N° 5/2000 and N° 401/2000. Locking requirements of
Transformer Centers The resolution requires the companies the lock change in all
the transformation centers for others with securer characteristics and that they do

not enable the access to the facilities by non authorized third parties.

“@ Resolution ENRE N° 311/2001 Guidelines of Minimum Contents for the Public
Safety System in the facilities of distributor companies. The resolution requires
distributor companies the formulation and start-up of a Safety Plan, that has as
main focus on prevention, analysis of risks and actions to avoid them. Ten plans
are determined whose fulfillment ensures public safety: Plan of detection and
correction of anomalies of installations in the public road; prevention and
maintaining of installations in the public road plan; control, register, analysis and
prevention of accidents plan; plan of presentation of claims for public safety; control
plan of works in the public road ; plan of investigation and normalization of aerial

lines of low and medium tension; control

March 21st , 2014 Page 138 of 216
"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

plan of transformer chambers; plan of signalling in the public road; training and
authorization plan for the personnel of the distributor company and its contractors,
subcontractors and providers that execute public safety tasks; and plan of analysis

and prevention of specific unusual events ( fires, localized floods, etc.).

‘@ Resolution ENRE N° 57/2003 Guidelines of Minimum Contents for the Public
Safety System in the facilities of distributor companies. The resolution requires
distributor companies the formulation and start-up of a Safety Plan, that has as
main focus on prevention, analysis of risks and actions to avoid them. As in
resolution ENRE N° 311/01, it requires the implementation of Plans for public
safety.

‘“% — Resolution ENRE N° 33/2004 Technical norms on obstacles and posters in
support installations of High Tension lines, which comprise an normalization plan of
the existing lines and adds it to Public Safety Systems.

‘@ Resolution ENRE N° 39/2004 Procedural norms for the notification and claims on

public safety of the distributor companies by INTERNET, since March 2004.

‘@ Resolution ENRE N° 86/2005 Technical norm on safety conditions that pillars and
link-ups of low tension must have for the connections of the distributor companies
to users.

‘C Resolution ENRE N° 114/2005 Technical norm that establishes minimum
conditions of safety against fires which transformation centers must have in private
properties, including a normalization plan to be conducted in the Systems of Public

safety of distributor companies.

March 21st , 2014 Page 139 of 216

"YY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘“@ Resolution ENRE N°773/2005. Procedural norm that establishes a sanction
system on topics related to Public safety for transport companies of electric energy

of high and extra high tension.

“@ Resolution ENRE N° 805/2005 Procedural Norm that establishes minimum
frequencies of revision of installations in public road which distributor companies

must fulfill according to Safety Public Systems.

‘@ Resolution ENRE N° 384/2006 Technical norm on outdoor transformation centers

which establishes minimum parameters that these centers must fulfill.

‘@ Resolution ENRE N° 444/2006 Technical norm that approves the Regulation for
external Head lines AEA version 2003 only for tensions lower than 66 kV, with
introduction of technical changes and the addition of a procedure that includes the

jointly participation of Town Halls.

Lg Resolution ENRE N° 451/2006 Technical norm on over charges of level
distribution (Boxes) in which it is determined the safety conditions that plastic
boxes must have to be installed in public road. This norm is complemented with a

plan to change all fuses of the lira type existing in those boxes.

‘“@ Resolution ENRE N° 1098/2006 Modifier of Res ENRE 86/05 norm on safety
conditions for Pilars and link-ups of Low Tension for the connections of distributor

companies to users.

‘“@ Resolution ENRE N° 497/2007 Modifies Res N° 805/2005 and modifies the
minimum frequencies of revision of installations in public road which distributor

companies must fulfill according to Safety Public Systems.

March 21st , 2014 Page 140 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘@ Resolution ENRE N° 653/2007. Technical norm that approves the Regulation for
external Head lines AEA versio 2003 for Low Tension, with introduction to technical

changes.

‘@ Resolution ENRE N° 682/2007 Guidelines of Minimum Contents for the public
safety system of the installations of proprietor companies of Private High Tension

Lines authorized by S E , art 31. Summary version of Res N° 57/03

“@ Resolution ENRE N° 683/2007 Technical Guidelines for the Installations of low
tension with basic conditions for safety in neighborhood type "A" within the frame
Agreenment celebrated to collaborate with Town Halls in the area of concession,

Buenos Aires and the Ministerio of Accién Social.

‘@ Resolution ENRE N° 643/2008 Technical norm which approves the Regulation for
Transformer Centers of medium to low tension of the AEAA with introduction of

technical changes.

‘@ Resolution ENRE N° 129/2009 Technical norm that applies compulsorily for the
realization of new installations, the Regulation for external underground lines of

electric energy of the AEA with introduction of technical changes.

‘“@ — Resolution ENRE N° 331/2009 Technical norm that modifies Res 401/2000
replacing the Standard British norm for lock of the transformation centers by norm
UNE (updated)

‘“@ Resolution ENRE N° 37/2010 It established the approval of Regulation for
external head lines of Medium and High Tensio of the AEA (version 2003) only for

tensions over 66 kV, with incorporation of technical modifications.

March 21st , 2014 Page 140 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘“@ Resolution ENRE N° 597/2010. It establishes preventive measures to avoid
accidents or incidents in the realization of underground works in the public road
through the handling of plans on the part of the distributor company to the

contractors that work in the public road, by means of Town Halls.

‘@ Resolution ENRE N° 225/2011 Technical norm that approves a new regulation for
the connection of residential users cancelling res ENRE N° 207/95 about

installations in properties

‘“@ Resolution ENRE N° 289/2011 Norm that restricts the installation and use of

wood monopole platforms of a power over a 3 x 40 kVA for safety reasons.

“% — Resolution ENRE N° 400/2011 Norm that approves minimum conditions to
implement the Signaling of Electric Installations in the Public road through the
application of the "Regulation for the signaling of Electric Installations in the Public

Road of the AEA", with the introduction of technical changes.

‘@ Resolution ENRE N° 401/2011 Norm that approves the "Guidelines for works of
underground electric wiring near gas conducting pipes", elaborated with
ENARGAS.

“@ Resolution ENRE N° 421/2011 Guidelines of Minimum Contents for the Public
Safety System in the facilities of distributor companies. It replaces a Res ENRE N°
311/2011 since 1/07/2012 introducing improvements.

“@ Resolution ASPA N2 01/2011 Procedural norm for the revision of daily reports
through Internet connected to Res ENRE 421/2011.

“@ NAG 100 of ENARGAS ( Minimum Argentinian Norms of Safety for the
Transport and Distribution of Natural gas and Other gases through piping).

March 21st , 2014 Page 141 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

9 IDENTIFICATION, DESCRIPTION AND ESTIMATION OF ENVIRONMENTAL IMPACT

9.1 PERMANENT IMPACTS

According to Res ENRE N° 1725/98 the matrices of Evaluation of Environmental Impact
must present a chart whose columns and lines must indicate the factors over which
projects produce or may produce some impact and the stages of the projects where these
affectations will occur. In each of them the union the the matrices cells must indicate the

qualification of specific impact for the following ponding factors.

| + (Beneficial) S/A (no affectation) | - (Harmful)

T (Temporal) P (Permanent)
| E (High) M (Medium) L (Low)
| F (Focused) D (Disperse)

Table 24. Pondering of impacts

It must be shown in a summary chart, the number of impacts collected for each
combination of permanent pondering factors
A table must be made where there are the Negative Permanent Impacts identified where it

is visualized the level environmental Impact produced.

Following the methodology proposed by ENRE the impacting actions of the Project will be
described, afterwards a qualitative valuation of the identified impacts is done, then these
impacts are described and finally the matrix of identified permanent impacts will be
presented

9.2 POTENTIALLY IMPACTING ACTIONS OF THE PROJECT

Considering the tasks to be done during the different stages in the Wind Energy Project
Vientos Neuquinos |, the actions with possibilities of producing an affectation to the
environment in each stage will be established first.

March 21st , 2014 Page 142 of 216

tY Environmental Impact Study Wind
Energy Park Vientos Neuquinos | N
EIA PEBC 001/14

www.scudelati.com.ar

CLIENT. Vientos Neuquinos | S.A.
Author Scudelati & Asociados S.R.L.

9.2.1 CONSTRUCTION STAGE

It refers to soil movements connected to the construction of foundations,
crane platforms, temporal/permanent facilities, Temporal Waste Area,
Stockpiling of supply /equipment area, trenching, Sewage effluent treatment
system, among others. The temporal or permanent disposition of material
resulting of soil movement is included.

It refers to the circulation and operation of heavy equipment (excavators,
loaders, bulldozer, etc), trucks, cranes for the movement of the materials
and supplies (including mixers), trucks and cranes for the installation of wind
energy turbines and light vehicles for personnel transport.

It refers to the operation of electric generator equipmennt as a source of
energy in support to work tasks.

It refers to mounting tasks of the wind turbines, the construction of the main
sub station, control and maintenance building, sewage effluent treatment,
among others.

It refers to site cleaning actions related to the withdrawal of the vegetable
coverage.

It refers to readjustment actions in the landscape with the objective of
mitigating impacts to finish the foundation works, trenching and internal roads.

It implies the inadequate management of solid and semi solid waste: ferrous
(scrap), domestic (food, packages, etc) and dangerous ( grease or whatever
solid element contaminated with derived hydrocarbons); dangerous liquid
waste (fuel, oils for vehicles and transformers) and liquid effluents from
restroom (black waters) and canteen/ kitchen (gray waters).

It refers to activities tending to improve soil resistance to transit improving
its capacity of charge.

Table 25. Impacting Actions Construction Stage.

Page 143 of 216

March 21st , 2014
tY Environmental Impact Study Wind
Energy Park Vientos Neuquinos | N

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

9.2.2 OPERATION AND MAINTENANCE STAGE

Ir refers to the circulation of vehicles during maintenance tasks or the
circulation and operation of trucks/cranes during annual maintenance
tasks or the repairs for contingencies occurred in the wind turbines.

It refers to the presence of all permanent installations of the wind energy park,
principal sub station, control and maintenance building, among others.

It refers to the operation of the wind energy turbines and the maintenance
tasks.

It implies the inadequate management of solid and semi solid waste: ferrous
(scrap), domestic (food, packages, etc) and dangerous ( grease or whatever
solid element contaminated with derived hydrocarbons); dangerous liquid
waste (fuel, oils for vehicles and transformers) and liquid effluents from
restroom (black waters) and canteen/ kitchen (gray waters).

It refers to the benefits for the quality of life of people derived from the
use of wind energy turbine as a clean source of electric energy.

Table 26. Impacting actions OPERATIVE STAGE AND MAINTENANCE

March 21st , 2014 Page 144 of 216
tY Environmental Impact Study Wind
Energy Park Vientos Neuquinos | N

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

9.2.3 DEPARTURE STAGE

It refers to the dismantling and withdrawal of parts of the wind energy turbines.
It includes the dismantling of parts and the collocation in transport vehicles.

It refers to the circulation and operation of heavy equipment (excavators,
loaders, bulldozer,etc) trucks and cranes for withdrawing scrap and
demolition remains.

It refers to readjustment actions in the landscape with the objective of
mitigating impacts to finish the foundation works, trenching and internal roads.

It implies the inadequate management of solid and semi solid waste: ferrous
(scrap), domestic (food, packages, etc) and dangerous ( grease or whatever
solid element contaminated with derived hydrocarbons); dangerous liquid
waste (fuel, oils for vehicles and transformers) and liquid effluents from
restroom (black waters) and canteen/ kitchen (gray waters).

It refers to the lose of benefits for the quality of life of people derived
from the use of wind energy turbine as a clean source of electric
energy.

It refers to the excavation tasks, the withdrawal of wind energy turbine
foundations and the withdrawal of the principal sub station /other facilities.

It refers to the generation of unemployment because of dismissal of direct
personnel and the reduction of job posts of service companies related to the
Wind Energy Park.

Table 27. Impacting Actions Deconstruction Stage.

9.3 ENVIROMENTAL FACTORS POTENTIALLY IMPACTED

According to what has already been described about the physical, biotic and socio
economic media, factors and sub factors have been identified that may be affected by the
actions of the Project.

March 21st , 2014 Page 145 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Vientos
Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Air

Quality of air

It represents the perception through the
senses of particulate material and
combustion gases. It includes the
affectation by greenhouse gases in the
ozone layer.

Water

‘Surface water

It represents the affectation of the
permanent surface water resources
(water courses, lagoons and lakes)

temporal ones (low and slips-up)

Underground water

It represents the affectation over
the water table.

Soil

Topograph
Vv

It represents the affectation over
the geoforms.

Soil
cience

It represents the chemical or physical
alteration of the soil surface horizon

Erosion

It represents the soil or rock degradation

and transport that produce different

agents (wind, water, temperature,
human activity, etc)

Restriction to the soil use.

It represents the limitiation in the soil use
as a consequence of the activity of the
Project

Vegetation

Habitat quality

It represents the affectation over the
habitat quality, understood as the
capacity of the environment to provide
the appropriate conditions for the
persistence of an individual and/or the

Itrepresents the affectation in the
diversity of exemplars present in the
Area of the Project

It represents the affectation over the
species in danger of extinction
according to the classification of the

It represents the affectation over the
habitat quality, understood as the
capacity of the environment to provide
the appropriate conditions for the
persistence of an individual and/or the

Shrub

layer Biodiversity
Species in danger
Habitat quality

Herbac

eous a

Layer Biodiversity

Itrepresents the affectation in the
diversity of exemplars present in the
Area of the Project

Species in danger

It represents the affectation over the
species in danger of extinction

according to the classification of the

Flora in Natural
Protected
Areas

It represents the affectation over flora species present in the
Natural Protected Areas near the Project Area

March 21st , 2014

Page 146 of 216

"YY Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos
EIA PEBC 001/14

CLIENT. Vientos Neuquinos | S.A.

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Fauna

It represents the affectation in the behavior
of individuals facing external stimuli that
e from the environment It comprises
mitigation actions, adaptation, alimentary
habits and breeding, among others.

It represents the affectation over the
habitat quality, understood as the capacity
of the environment to provide the
appropriate conditions for the persistence
of an individual and/or the population It
comprises ations over the sites of shelter,
feeding and reproduction.

It represents the affectation in the
diversity of exemplars present in the
Area of the Project

It represents the affectation over the
species in danger of extinction according
to the classification of the Red List of the

It represents the affectation in the behavior
of individuals facing external stimuli that
receive from the environment It comprises
mitigation actions, adaptation, alimentary
habits and breeding, among others.

It represents the affectation over the
habitat quality, understood as the capacity
of the environment to provide the
appropriate conditions for the persistence
of an individual and/or the population It
comprises ations over the sites of shelter,
feeding and reproduction.

It represents the affectation in the
diversity of exemplars present in the
Area of the Project

It represents the affectation over the
species in danger of extinction according
to the classification of the Red List of the

It represents the affectation in the behavior
of individuals facing external stimuli that
receive from the environment It comprises
mitigation actions, adaptation, alimentary
habits and breeding, among others.

It represents the affectation over the
habitat quality, understood as the capacity
of the environment to provide the
appropriate conditions for the persistence
of an individual and/or the population It
comprises actions over the sites of
shelter, feeding and reproduction.

It represents the affectation in the
diversity of exemplars present in the
Area of the Project

It represents the affectation over the
species in danger of extinction according
to the classification of the Red List of the

It represents the affectation over fauna in Natural Protected
Areas near the Project Area

Landscape

Behavior
Mammals Habitat quality
Species in danger
Behavior
Habitat loss
Birds
Species in danger
Behavior
Habitat loss
Microfauna
Biodiversity
Species in danger
Fauna in
Natural Areas
Protected
Visual Incidence

It represents the affectation over the visual perception of the
permanent population near the area of the project and for

occasional passers-by

March 21st , 2014

Page 147 of 216

"YY Environmental Impact Study Wind Ne Vientos
Energy Park Vientos Neuquinos | P Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Personn _|It represents the affectation over the psychophysic health of the
Personnel el personnel and the labor risks related to the tasks.
Direct and It represents the affectation over local people’s occupation for
indirect the development of job sources.
Disturbance It represents the affectation over health and quality of life of
othe the population nearby relatied to auditive disturbances and
Nearby neighborho psychophysical stress which it produces.
Population It represents the affectation over the population’s health nearby
: Other - . Y
s Health ‘ due to the exposition to external agents like : particular material in
affectations -xPO , . arena
vor the suspension; growth in the road flow; electromagnetic fields;
over ne flickering produced by the sunshine between the blades that
population’s °
rotate; among others.
health
Economic It represents the affectation over regional economy with
Activity the modification of monetary flow.
Socioecono
mic Context
Cultural It represents the affectation over cultural, historic,
Heritage archaeological and paleontological resources.
itrepresents the locally and regional affectation of the electric
Elect infrastructure. It comprises the construction of a LAT of
ric s ompr ° 1 of
connection, the variation in the regional capacity installed and
the subsequent modification of the energetic matrix.
Infrastructure . ,
It represents the affectation of the terrestrial transport formed by
Roads | National and provincial roads, neighboring roads, etc It comprises
the variation in the transit flow, the modification of the road
passages, among others.

Table 28. Impacted factors and sub factors.

9.4 METHODOLOGY FOR IMPACT ESTIMATION

The methodology to be used in the estimation of the impacts was based in what is
exposed by V.Conesa Fernandez Vitora (Methodological guidelines for the evaluation of
the environmental impact, 1997) where a Matrix is stated with double input, called cause-

effect matrix, in which columns environmental factors and impacting actions are stated.

The Impact Importance is an qualitative estimation which arises from the incidence
degree or the intensity of alteration produced, as the characterization of the effect which
correspond to certain features of the qualitative type, such as: extension, type of effect,
period of manifestation, persistence, reversibility, recoverability , synergy, accumulation
and periodicity which are estimated individually

March 21st , 2014 Page 148 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

by the multidisciplinary team. The significance of such elements is described below.

1. Sign The impact sign alludes to the beneficial (+) or harmful (-) influence of the different
actions that will act over the different factors considered.

2. Intensity (IN) It refers to the degree of incidence of the action over the factor, that ir, the
degree of destruction over th factor.

3. Extension (EX) It refers to the theoretical area of influence of the impact in relation to
the environment of the project divided the percentage of area in which the effect is
suffered.

4. Moment (MO) It refers to the manifestation of the impact or moment of time that passes
between the appearance of the action and the moment of the affectation over the
environment.

5. Persistence (PE) It refers to the estimated time which the effect persists since its
appearance and from which the affected factor would return to its initial conditions.
Persistence is independent of the reversibility.

6. Reversibility (RV) It refers to the posibiltiy to return to initial conditions prior to the
impacting action by natural means once it stops acting on the environment.

7. Recoverability (MC) It refers to the possibility of total or partial reconstruction, of the
affected factor as consequence of the project, that is the possibility of recovering its initial
conditions prior to the performance, by means of human intervention (introduction of
corrective measures)
8. Sinergy (Sl) This feature considers the reinforcement of two or more simple effects.
The total component of the manifestation of simple effects, caused by actions that act in
simultaneous, is superior to that expected in the manifestation of effects when the actions

that cause them act independently, not simultaneously.

9. Accumulation (AC). It established the progressive increase of the manifestation of
such effect, when it persists continuously or repeatedly by the action that generates it.

10. Effect (EF) It refers to the cause-effect relation, or the way of manifestation of the
effect over a factor, as consequence of an action

11. Periodicity (PR) It refers to the regularity of the manifestation of the effect, cyclical or

reccurrent (periodic effect), unexpectedly in time (irregular effect), or

March 21st , 2014 Page 149 of 216

tY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

constant in time (continuous effect).
The variability of each one of these elements is presented in the following table.

SINERGIA (SI)
(Refuerzo entre efectos simples)
Sin sinergismo (simple)
‘Sinérgico
Muy sinérgico

(Relacion causa-efecto)

(Reconstruccién por medios humanos)
Recuperable de manera inmediata 1
Recuperable a medio plazo

2
4
8
Table 29. Estimation of the impact importance

Impact importance (I) Each sub factor is analized by means of matrices, respect the
actions with potential impact affectation , using the following equation

Equation 01. Impact importance

March 21st , 2014 Page 150 of 216

tY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Pondered Impact Importance (IP). With the objective of determining the relative
importance of each subfactor respect to the others analyzed it is considered a base of
1000 unit of importance (UIP) for the totality of them. This base of 1000 UIP is used to
calculate the pondering or each sub factor.

The pondering value of each environmental sub factor arises from the analysis conducted
by the interdisciplinary team according to the field investigation and the experience on
previous similar works. As reference it is established below the range of pondering used
in UIP and its meaning respect to its degree of importance in the potential affectation
frame of the project.

Sub factor with low or null probability of suffering
o to 30 Low affectation by impacting actions of the project.

Sub factor with probability of suffering affectation by
impacting actions of the project.

Sub factor with high probability of suffering
71 to 100 High affectation by impacting actions of the project or high
environmental sensibility

31 to 70 Medium

Taking each of the pondering and dividing it for the base of 1000 UIP the Percentage of
Pondering of each sub factor is obtained.

Equation 02. Percentage of pondering

The percentage of pondering is applied to each of the estimations of Impact Importance
obtained generating as a result the Importance of Pondered Impact.

Equation 03. Pondered Impact Importance (IP).
Matrices of Impact Analysis For each stage of the project, each

March 21st , 2014 Page 151 of 216

"YY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | Vd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

matrix cell is completed first with the values obtained applying equation 01 in the impact
analysis of each impacting action (lines) over each sub factor (columns). According to this
equation the results may vary between a minimum of 13 and a maximum of 100.

Secondly, applying equations 02 and 03 the IP is obtained.

In summary, the value of Impact Importance (I) obtained by the impacting action over the
sub factor is collocated in the first column of each one of the individual matrices of
affectation for each one of the sub factors. In the second column (contiguous cell to value
|) the value of Pondered Impact Importance (IP) is collocated. Once completed the cells , a
color that represents the degree of severity of affectation (positive/negative) caused by the
action over the sub factor (see Annex- Matrices of impact of the EIS) is assigned using the

color ranges down below.

Compatible
(less or equal to 25)

Compatible Severe Critical
(Lless or equal to 25) (I between 51 (lover 75)

In the Matrices of Impact Analysis are added:
(i) values of Impact Importance (I) of the lines and columns.
‘@ The sum of the values in the lines, enables to obtain the accumulative impact of the
action over the different sub factors.
‘@ The sum of the values in the columns, enables to obtain the affectation of the
different impacting actions over the sub factor.
(ii) values of Pondered Impact Importance (IP) of the lines and columns.
‘@ The sum of the values in the lines, enables to obtain the pondered accumulative

impact of the action over the different sub factors.

‘@ The sum of the values in the columns, enables to obtain the pondered affectation

of the different impacting actions over the sub factor.

March 21st , 2014 Page 152 of 216

tY Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos

CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

9.5 MATRIX RESULTS OF THE ENVIRONMENTAL ANALYS

To facilitate the visualization of the results obtained by the analysis matrices of impact we
have generated tables with percentages obtained for each stage of the project where it is
mentioned the affectation as Negative (harmful) or Positive (beneficial) The information of
the analysis of each matrix of the different stages of the project has been written in the
files elaborated for each sub factor (see Annex - Files of Impact fo Sub factors) In these
files it is specified
‘% Absolut percentage of affectation over the sub factor This percentage
indicates in absolute value the affectation of all the actions over the sub factor and
its percentage relation respect to the sum of all the values of impacted sub factors.
“@ \mpacting Actions All especific actions that potentially affect the sub factor.
‘@ Location. The site where the impacting actions will take place
‘@ \mpacts. They are the affectations expected over the sub factor
‘@% Description of impacts The impacts are described, the actions that potentially
give origin and the possible consequences of the impacts.

9.5.1 CONSTRUCTION STAGE

Positive

Lo Neaative
14.61% Negative
Neaative

48%
Table 30. Impacting actions according to the contribution to the absolute global
impact of the Construction Stage

March 21st , 2014 Page 153 of 216
tY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A.

Author Scudelati & Asociados S.R.L

EIA PEBC 001/14

www.scudelati.com.ar

28.26% Positive
17.44% Negative
15.07% Negative
12.43% Negative
10.02% Negative
6.35% Negative
5.95% Negative
4.47% Positive

Table 31. Impacting actions according to the contribution to the relative
(pondered) global impact of the Construction Stage

Analyzing the previous tables it can be appreciated that either in absolute terms, as in
relative terms the highest percentage of the impacting actions are negative (72,49

% in the absolute analysis and 67,27 % in the pondered analysis). The percentage
increase of the positive values from one analysis to the other is related to the importance
of estimation that was given to the sub factors as Behavior (Mammals and Birds) during
their pondering. Due to this, the positive affectation of the impacting action of filling,
leveling, scarification process and re planting increases notably in its percentage of
influence respect to the other impacting actions This reflects the compromise of the
company in the development of restoration and reconstitution tasks at the end of the

Construction Stage.

March 21st , 2014 Page 154 of 216
"YY Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Socioeconom vc Activi
con Economic Activity 13.42% Positive
Personnel oe indirect 11.86% Positive
Air Quality of air 9.62% Negative
Personnel Personnel Health 8.95% Negative
Soil Soil Science 6.79% Negative
Landscape Visual Incidence 5.82% Negative
Birds . ;
Fauna (@enavien 4.55% Negative
Fauna Habitat quality 4.55% Negative
Fauna Habitat quality 4.33% Negative
Mammals ;
F 4.33% Negati
auna (Behavior) egative
Other affectations
Nearby 7 '
Population’s Health over the 9.50% Negative
population's health
Fauna Microfauna (habitat poe Negative
quality)
Nearby Disturbance noises . ;
Population’s Health |to the neighborhood 2.83% Negative
Microfauna . ;
Fauna (Comportamrento 2.26% Negative
Infrastructure Roads 2.16% Negative
Infrastructure Electric 2.16% Negative
Socioeconom ; . ;
oCnan Cultural Heritage 2.09% Negative
Soil Topography 2.09% Negative
Soil Erosion 1.64% Negative
Herbaceous
Vegetati 1.04% Negati
‘egetation Stratum (Habitat egative
Water Underground water 1.04% Negative
, Bush Stratum ;
Vegetati 0.97% Negati
‘egetation (Habitat quality) egative
Water Surface water 0.67% Negative
. Bush Stratum ;
Vegetation ‘habitat 0.15% Negative
, Herbaceous ;
Vegetation igrbacee 0.15% Negative
Soil Restriction fo the soll 0.07% Positive

Table 32. Affectations over the absolute sub factors Construction Stage

March 21st , 2014

Page 155 of 216

Y Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Socioeconomi | economic Activity 19.65% Positive
c Context
Personnel Direct and 17.36% Positive
indirect job.
Air Quality of air 14.08% Negative
Landscape Visual Incidence 8.51% Negative
Personnel Personnel Health 8.19% Negative
Soil Soil Science 7.45% Negative
Birds ,
Fi 3.33% Negat
‘auna (Benavion legative
Nearb Other affectations
py over the 3.21% Negative
Population’s Health a
population's health
Mammals ,
Fauna (enavion 3.17% Negative
Soil Topography 1.91% Negative
Microfauna
Fi 1.64% Negati
‘auna (Benavion legative
Fauna Mammals (Habitat 1.58% Negative
quality)
Infrastructure Roads 1.58% Negative
Nearby Disturbance noises
Population’s Health |to the neighborhood 1.56% None
(IRAM 4062)
Socioeconomi | Cuttural Heritage 1.53% Negative
c Context
Infrastructure Electric 1.19% Negative
Fauna Habitat quality 0.83% Negative
, Herbaceous Stratum ,
Vegetati 0.76% Negat
‘egetation (Habitat quality) egative
. Bush Stratum ,
Vegetation (Habitat quality) 0.71% Negative
Soil Erosion 0.60% Negative
Fauna Microfauna (habitat 0.55% Negative
quality)
Water Surface water 0.37% Negative
Water Underground water 0.19% Negative
Bush Stratum
Vegetati 0.03% Negati
vegetation (Habitat Quality) egative
, Herbaceous ,
Vegetation ‘Strature (Habitat 0.03% Negative
Soil Restriction to the soll 0.01% Positive

Table 33. Affectations over the relative sub factors Construction Stage

March 21st , 2014

Page 156 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Of the analysis of affectation over the sub factors considering the absolute values it can be
appreciated that exists an important positive incidence in the Direct and Indirect
Employment and the Economic Activity. Both constitute the 25,28 % of the affected
factors. Analyzing these sub factors in the relative analysis we appreciate that the
percentage increases reaching 37% due to the important pondering that both sub factors
had. Such situation is due to the sub factors mentioned before are related to the
generation of employment and cash flow during the construction and mounting tasks of the
wind park. The salaries that direct and contracted personnel earn possibly increase the
consumption of goods and services in the region. Other collateral effect are related to
services and products that the company consumes, which will increase the economic

activity in general.

Respect to the sub factors affected negatively , those which are typically associated to the
construction process are highlighted in the absolute and relative analysis: Air quality,
Personnel Health; Soil Science and Visual Incidence. In the case of negative affectation of
the sub factor Others, the sub factor Nearby Population’s Health is related to the risks of
traffic accidents originated by the circulation of the turbine parts and/or of the heavy

machinery used in the work.

In the tables of sub factor analysis there are no factors that do not have affectation to ease

the reading.

March 21st , 2014 Page 157 of 216

tY Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos

CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

9.5.2 OPERATIVE STAGE AND MAINTENANCE

33.25% Positive
31.94% Negative
18.85% Negative
10.99% Negative
4.97% Negative

Table 34. Absolute Impacting actions according to the contribution to the global
impact of the Operation and Maintenance Stage

38.51% Positive
25.30% Negative
22.13% Negative
12.12% Negative

1.93% Negative

Table 35. Relative Impacting actions according to the contribution to the global
impact of the Operation and Maintenance Stage

In the Operation and Maintenance Stage the pondering of the factors does not evidence a
great change over the absolute analysis, which indicates that there existed a correct
tendency during the estimation of the different sub factors, as well as the analysis of the
influence of impacting actions over them. Also it is appreciated the positive importance of
the start-up of the wind energy park as an alternative source of energy in replacement of
those that use fossil fuels or hydroelectric source (32,25% in the absolute analysis and
38.51% in the relative analysis). Analyzing the negative actions, that of mayor
importance(absolute) is related to the operation of wind turbine equipment given it
influence over all the sub factors affected by this type of projects.

March 21st , 2014 Page 158 of 216
"YY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

__ Socioeconom| nomic Activity 16.90% Positive
ic Context
Personnel Direct and 12.68% Positive
indirect
Landscape | Visual Incidence 9.86% Negative
Personnel Personnel Health 8.17% Negative
Infrastructure Electric 7.04% Positive
Birds ,
Fe 90% Negati
auna (Benavion 6.90 legative
Fauna Mammals 6.20% Negative
(Behavior) . 9
Nearb Other affectations
y, over the 5.77% Negative
Population’s Health vert
population's health
Nearby Disturbance noises .
Population’s Health|to the neighborhood 5.77% Negative
pans a
Fauna Habitat quality 4.51% Negative
Air Quality of air 437% Positive
Fauna Birds (Bio diversity) 2.68% Negative
Fauna Birds (Species in 2.68% Negative
danger)
Infrastructure Roads 2.25% Negative
Soil Restriction to the soil 2.25% Negative
use.
Fauna Habitat quality 1.97% Negative

Table 36. Absolute affectations over the sub
factors in the Operation and Maintenance Stage.

March 21st , 2014

Page 159 of 216

"YY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Vientos
leuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Socioeconomi| economic Activity 19.3% Positive
c Context
Landscape Visual Incidence 13.4% Negative
Direct and indirect 5 ae
Personnel employment 10.9% Positive
Infrastructure Electric 9.1% Positive
Personnel Personnel Health 8.2% Negative
Birds "
9% Negati
Fauna (Behavior) 7.9% legative
Other affectations
Nearby 0, i
Population’s Health over the 6.2% Negative
population’s health
Nearby Disturbance noises 9, -
Population’s Health |to the neighborhood 5.8% Negative
(IRAM 4062)
Air Quality of air 5.0% Positive
Fauna Habitat quality 3.9% Negative
Mammals i
Fi 5%, Negative
auna (Behavior) 3. gat
Soil Restriction to the soil 1.93% Negative
use.
Fauna Birds (Bio diversity) 1.9% Negative
Fauna Birds (Species in 1.5% Negative
danger)
Infrastructure Roads 1.0% Negative
Fauna Habitat quality 0.6% Negative

Table 37. Relative affectations over the sub

factors in the Operation and Maintenance Stage.

March 21st , 2014

Page 160 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

From the analysis of the sub factors affected during the Operation and Maintenance
Stage is obtained that the affectations over the sub factors are related to the Economic
Activity and Direct and Indirect Employment (positive feature). They are related , among
others, to the potential uprise of service companies to perform the maintenance of the
Wind Energy Park. It is important to mentioned as well the Sub factor Electric
Infrastructure, which is related to the improvement in the energetic matrix of the region for
a new form of energy source of sustainable characteristics. Contrasting the absolute
analysis with the relative one it is appreciated that the second increases its positive
percentages as a result of the important pondering of the sub factors previously

mentioned.

Negative affectations over the sub factors of greater importance during the Operation and
Maintenance Stage coincide in both analysis. They are: Behavior of Birds, Personnel
Health (due to risk tasks to be developed during the maintenance tasks) , Visual
Incidence, the Behavior of Mammals and Quality of habitat of Birds. They are all inherent
to the activities proper of wind parks, which as any other human activity affects the
environment in which it is developed. These affectations deserve Preventive and Mitigation
measures that have been developed in the files of each sub factor. The implementation of
these measures will enable the Company to reduce the percentages pointed. Analyzing
the affectation over the sub factor Population’s Health, even though it is negatively
impacted for potential actions (circulation and operation of vehicles, operation of wind
turbines), its affectation is compensated by the positive action of the use of wind energy
sources which contribute to the reduction of the use of fuels that generat greenhouse

effect favoring the reconstruction of the Ozone Layer.

March 21st , 2014 Page 161 of 216

“f Environmental Impact Study Wind Vientos

Energy Park Vientos Neuquinos | @P Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

9.5.3 DEPARTURE STAGE

Absolute
percentage
Impacting Actions of the Affectation
Impacting
Action
Filling, leveling, scarification and re planting activities. 33.40% Positive
Dismantling of the wind turbines. 30.87% Positive
Inadequate waste management 11.06% Negative
WIND ENERGY GENERATION PROCESS 10.22% Negative
Unemployment 8.64% Negative
Circulation and operation of vehicles 5.27% Negative
Demolition/withdrawal of foundations and permanent 0.53% Negative
installations.

Table 38. Absolute Impacting actions according to the
contribution to the global impact of the Departure

Stage
Relative
Impacting Actions percentage of Affectation
contribution of the
Dismantling of the wind turbines. 29.82% Positive
Filling, leveling, scarification and re planting 28.25% Positive
Inadequate waste management 11.71% Negative
Unemployment 10.91% Negative
WIND ENERGY GENERATION PROCESS 10.75% Negative
Demolition/withdrawal of foundations and permanent -
installations. 5.01% Negative
Circulation and operation of vehicles 3.55% Negative

Table 39. Relative Impacting actions according to the
contribution to the global impact of the Departure
Stage

Given that in the Departure stage there are tasks tending to reverse the affectations or
sources of generation of impact will finish, the actions with a higher percentage of
affectation are of a positive character: filling, leveling, scarification process and re planting,
and dismantling of wind turbines Positive actions have an important contribution due to
the fact that the Project does not imply large installations of difficult dismantling and that
the Company have created them with the objective of enabling the recomposition of the
Area of the Project to its initial state. It is appreciated a substantial difference in the action
of greater percentage of affectation. In the case of the absolute analysis, the same is
related to the inadequate waste management. When applying the pondering it is

appreciated the increase of the action of unemployment given its influence over sub

March 2tst , 2014 Page 162

f 216
factors of important estimation like the Economic Activity.

h 21st , 2014

"YY Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Air Quality of air 12.40% Negative
Personnel Personnel Health 10.79% Negative
Socioeconom “os Activa . in
ic Comext Economic Activity 9.30% Positive
Personnel Direct and indirect 7.23% Positive
‘employment
Fauna Habitat quality 6.88% Positive
Soil Restriction to the soll 6.66% Positive
use.
Infrastructure Electric 5.74% Negative
; Bush Stratum ; n
Vegetation (Habitat quality) 5.17% Positive
Fauna Habitat quality 4% Positive
Nearby Disturbance noises 5 m
Population’s Health |to the neighborhood 471% Positive
Microfauna ; n
Fauna (habitat 3.90% Positive
Infrastructure Roads 3.33% Negative
. Herbaceous ; n
Vegetation Stratum (Habitat 3.10% Positive
Landscape | Visual Incidence 2.41% Positive
, Bush Stratum , n
Vegetation (Habitat Quality) 2.30% Positive
. Herbaceous ; n
Vegetation Stratum (Habitat 2.30% Positive
Fauna Birds (Bio diversity) 1.95% Positive
Fauna Birds (Species in 1.95% Positive
danger)
Water Surface water 1.26% Positive
Nearby Other affectations
Population’s Health cover the 1.03% Negative
Pi population’s health
Soil Soil Science 0.92% Positive
Soil Topography 0.80% Positive
Mammals , n
Fauna (Behavior) 0.46% Positive
Birds , n
Fauna (Behavior) 0.46% Positive
Soil Erosion 0.23% Positive

Table 40. Affectations over the absolute sub factors Construction Stage

March 21st , 2014

Page 164 of 216

"YY Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Socioecon , th
‘omic Context Economic Activity 15.21% Positive
Air Quality of air 14.48% Negative
Personnel Personnel Health 12.61% Negative
Personnel Direet and indirect 10.54% Positive
employment
Infrastructure Electric 8.05% Negative
Nearby Disturbance noises . i
Population’s Health |to the neighborhood 5.50% Positive
wana anaa
Landscape Visual Incidence 5.07% Positive
, Bush Stratum ; tn
Vegetation (Habitat quality) 4.83% Positive
Infrastructure Roads 3.89% Negative
Birds (habitat ; 7
Fauna quality) 3.22% Positive
, Herbaceous , 7
Vegetation Stratum (Habitat 2.90% Positive
Fauna wort 2.74% Positive
Fauna Habitat quality 2.20% Positive
Soil Restriction to the soil 1 56% Positive
use.
Soil Soil Science 1.29% Positive
Other affectations
Po Neary Health ‘over the 1.21% Negative
Pt population’s health
Soil Topography 1.13% Positive
Water Surface water 0.59% Positive
, Bush Stratum , 7
Vegetation (Habitat Quality) 0.54% Positive
, Herbaceous , 7
Vegetation ‘Stratum (Habtat 0.54% Positive
Birds 7
Fe 0.46% Positi
una (Biodiversity) osttive
Fauna Birds (Species in 0.46% Positive
danger)
Birds ., 7
Fauna (Behavior) 0.43% Positive
Fauna Mammals 0.43% Positive
(Behavior)
Soil Erosion 0.16% Positive

Table 41. Affectations over the relative sub factors Construction Stage

March 21st , 2014

Page 165 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Form the analysis of the affectation of the sub factors during the Departure Stage it is
marked as the sub factor with greatest affectation the Economic Activity and Direct and
Indirect Employment (both with positive character). Even though the closure of wind
energy park implies the ending of jobs, during the tasks of dismantling of the equipment
there is a flow generation of economic movement in the region and on the other side it is
considered that the existence of other wind energy parks indicate that service companies
developed in the region were re localized giving services to other enterprises of similar
characteristics. The other sub factors in order of importance in the pondered analysis are
related to environment recomposition actions and that affect positively over the sub factors
Quality of Habitat in the herbaceous and bush strata, in the birds and mammals Negative
affectations over the sub factors are related to the activities to perform during the work (
personnel health and diffused emissions that affect air quality) in a similar way to the

analyzed in the Construction Stage.

9.6 MATRIX RESULTS OF PERMANENT ENVIRONMENTAL ANALYSIS

According to what is required by ENRE , below , it is analyzed for each Stage of the
project and for each sub factor the qualitative characteristics of the affectation of the

different impacting activities.

March 21st , 2014 Page 166 of 216

e/a

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Pei

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Air Quality of air :

Water

Surface water :

Underground water -

Topograph -

Soil

Soil :

Erosion :

Soil Use +

Shrub
layer

Habitat quality -

Biodiversity -

A|a}0]0)0] 4] 4] a]

=lZ/=/Z/e]=e)-fe|R

ala} n{o)n|a)n{ajo

Species in danger SIA

Vegetation Herbac

eous

Habitat quality -

1

Biodiversity -

aja

=\=

1

Species in danger SIA

PROTECTED NATURAL AREAS. SIA

Mammals

Behavior :

Habitat quality -

ala

=|m

glo

Biodiversity SIA

Species in danger SIA

Birds
Fauna m

Behavior :

Habitat quality -

Biodiversity -

Species in danger zi

Microfauna

Behavior :

Habitat quality -

a|A}a]aja}a

elr|r|z|s|=

g]o]o]o]ojo

Biodiversity SIA

Species in danger SIA

PROTECTED NATURAL AREAS SIA

Landscape

Visual Incidence :

4

ic}

Personnel

Personnel Health :

m

Direct and indirect employment +

ala

m

o|n

Nearby
Population’s Health

Disturbance noises to the

neighborhood (IRAM

Others. :

Socioeconomi

Economic Activity +

¢ Context

Cultural Heritage -

P

E

Electric :

P

E

Infrastructure

Roads :

T

E

Table 42. Affected sub factors in the Construction Stage

March 21st , 2014

Page 167 of 216

e/a

Environmental Impact Study Wind

Energy Park Vientos Neuquinos |

Pei

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Air Quality of air + P E D
Water Surface water SIA
Underground water SIA
Topograph SIA
soil Soil SIA
Erosion SIA
Soil Use SIA
Habitat quality SIA
Shrub Biodiversity SIA
layer
Species in danger SIA
Vegetation Habitat quality SIA
fetbac Biodiversity SIA
Species in danger SIA
PROTECTED NATURAL AREAS |__S/A
Behavior 5 P M D
Mammals Habitat quality : P L D
Biodiversity SIA
Species in danger SIA
Behavior ei P E D
Habitat quality 5 P M D
Fauna Birds Biodiversity : T M D
Species in danger 5 T M D
Behavior SIA
Microfauna | Habitat quality SIA
Biodiversity SIA
Species in danger SIA
PROTECTED NATURAL AREAS - T M D
Landscape Visual Incidence 5 P M F
Personnel Health 5 T E F
Personnel Direct and indirect employment + T M F
Nearby Disturbance noises to the 5 T E F
Population’s Others 5 T E F
Environment Economic Activity + T E D
Socioeconomic Cultural Heritage SIA
Infrastructure Electric + P E D
Roads - T L D

Table 43. Affected sub factors OPERATIVE STAGE AND MAINTENANCE

March 21st , 2014

Page 168 of 216

e/a

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Us Vientos
£4 Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Factor Subfactor Sign | Duration | Intensity Dispersion
Air Quality of air - T L D
Water Surface water + P L D
Underground water SIA
Topograph + P M F
Soil Soil + P E FE
Erosion + P E FE
Soil Use + P E FE
Habitat quality + P E F
om Biodiversity + P E F
y' Species in danger SIA
Vegetation Habitat quality + P E F
fetbac Biodiversity + P E F
Species in danger SIA
PROTECTED NATURAL AREAS SIA
Behavior + T M D
Habitat quality + P M D
Mammals Biodiversity SIA
Species in danger SIA
Behavior + T E D
Habitat quality + P E D
Fauna Birds Biodiversity SIA
‘Species in danger SIA
Behavior + T M D
Habitat quality + P M D
Microfauna Biodiversity SIA
Species in danger SIA
PROTECTED NATURAL AREAS + P M FE
Landscape Visual Incidence + P E FE
Personnel Personnel Health : T E FE
Direct and indirect employment = P E D
Nearby Disturbance noises to the + P M FE
Population’s Others + P M FE
Environment Economic Activity = T E D
Socioeconomic Cultural Heritage. SIA
Infrastructure Electric - P E D
Roads : T M D
Table 44. Affected sub factors in the Departure Stage
Stage
‘| Operation
Construction P Departure
and
+ PEF 8
+ PED 2 1
+ PMF 1 4
+ PMD 2
+ PLF
+PLD 1
Total 1 2 16
Table 45. Total positive sub factors permanently affected

e/a

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

oe Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Stage
Construction Operation Departure
and
- PEF 1
- PED 1 1 2
- PMF 1 1
- PMD 1 2
- PLF
- PLD 1
Total 4 5 2
Table 46. Total negative sub factors permanently affected

During the Construction Stage most of the affectations are of temporal character and only
are observed two negative permanent characteristics over the sub factors erosion and soil
science. These impacts may be mitigated with concrete actions of prevention of soil blast
and reducing vegetation grubbing. On the positive affectation, this is related to the
diversification of the soil use, given that wind energy projects live together with other

current uses like farming and hydro carbon industry giving value to the site.

Negative permanent affectation that are released from the analysis of the Operation and
Maintenance Stage of the wind park are related to the sub factors of Visual Incidence, the
Behavior and Quality of Habitat of Mammals and Birds. Birds and mammals may be
affected in their sites of feeding, nesting and/or shelter. The positive affectations are
related to the reduction of emission of greenhouse gases for the use of sustainable energy
sources in replacement of fossil and hydroelectric sources. Besides, a permanent
improvement in the energetic matrix in the region is appreciated, being this of high positive

impact.

During the Departure Stage, given its characteristics, most of the sub factors are impacted
permanently. Due to the fact that the Company has planned to perform activities of
restoration, most ot the impacts are positive ones. Only the sub factor direct and indirect
employment and electric infrastructure are seen as negative one, due to the closure of the

wind park.

March 2tst , 2014 Page 170

tY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

10 ENVIRONMENTAL MANAGEMENT,

10.1 IMPACT PREVENTION AND MITIGATION MEASURES.

Down below there are general measures of prevention and mitigation of impact for all the
Stages of the Project. Specific measures for impacting actions are in each of the Files of
Impact over each Sub factor (see Annex)

For the explanation of the different Prevention and Mitigation Measures corresponding to
each Stage of the Project, down below are indicated the responsible person for each one
of them:

Construction Safety and Environment Leader of the Company Contractors

Safety and Environment Leader of the Company Contractors

Operation and Maintenance Leader

Maintenance

Safety and Environment Leader of the Company Contractors
Departure Maintenance Leader

Table 47. People responsible for the application of Prevention and Maintenance
Measures.

10.1.1 GENERAL PREVENTION MEASURES

‘@ For the entrance and exit in the Area of the Project, only the access roads and pre
existing services will be used, which will be conditioned for that end,

‘@ Nehicle and people transit will be minimized. All road signs must be respected and
roads and areas will be moistened, if necessary, to avoid the generation of
suspended particles.

‘@ The water used to moisten the roads will be provided from the nearest city, from a
loading point, prior authorization by local authority, or it will be the water obtained
from the sewage effluent treatment in the compact plant. In this case , it will be
asked the authorization to the EPAS for the dumping, prior the beginning of the
Construction Stage.

‘@ Nebicle parking will be done in different sectors previously delimited and identified
in the access Area of the Project and far from any agent that may cause fire.

March 21st , 2014 Page 170 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘@ A\llvehicles that enter the Area of the Project will be in perfect conditions, avoiding

oil and/or fuel spills .

‘@ There must be established the prohibition of lighting fire in the Area of the Project,
given the existence of vegetation highly combustible. There will be posters and
signs to indicate the Risk of Fire.

‘@ Nehicle circulation at speeds higher than 20 km/h will be banned , placing
adequate road posters in roads /access and training the personnel in the
procedures of driving inside the Area.

‘@ \t will be required that contractors exhibit the Vehicle Technical Inspection of the
vehicles in order to reduce diffuse emissions of combustion gases and the
generation of noise coming from the vehicles that lack maintenance.

‘@ Nehicle maintenance will be done outside the Area of the Project. If these tasks
are done in the Area of the Project, they must be done protecting the soil with a
polyethylene film of medium density.

‘@ \t must be established the prohibition to move the personnel and machinery out of
the work areas and roads, in order to avoid unnecessary affectations to the
herbaceous stratum. If it is strictly necessary, it must circulate over the vegetation,
to minimize the effects on the media.

‘@ The personnel, the contractors and any third parties will be trained in specific
topics related to Waste Management, Safety and Hygiene and Environment.

‘@ The personnel will be trained in the procedure of reporting in case of
archaeological/paleontological finding.

‘@ Correct Waste Management must be conducted. For that, procedures of
classification by generation currents must be implemented, training the personnel
Such procedures must be informed to contrator companies. The Company must
create a temporal treatment site for waste.

‘@ \n case the waste might be blown by the wind (cartons, papers, packing tapes,

etc.) it is convenient that the containers have a net to avoid their blast.

March 21st , 2014 Page 171 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘@  CWhen weather conditions are extreme that they may imply risk over the
personnel, equipment or other environmental factors, tasks will be suspended until
it ends. On days with intense wind tasks will be suspended.

"‘@ \twill be forbidden the affectation on purpose of the cattle, and indigenous flora and
fauna.

‘@ Maintain the vegetation structure with emphasis in small to mmedium bushes
since they are important sources of feeding and nesting for birds, small mammals
and cuises for their cave-like lifestyle.

‘@ \Nhen cutting the bushes, in the sectors needed, trim the excess so the vegetation

will have more possibilities of recovery and the structure is maintained.

‘@ \t will be prohibited to throw waste and remains of cables and those contaminated
by dangerous substances in open trenches.

‘@ \t must be prohibited alcohol and drug consumption in the Area of the Project.

‘@ The personnel will be provided with all the protection equipment needed to ensure
the conditions of healthiness and safety that the hygiene and safety norms
currently established. They will be trained in their use.

‘@ The Company and contractors must have all the corresponding personal accident
insurance or ART, as the case may be, according to current labor legislation.

‘@ The personnel must have the psychophysical exam previos to the beginning of his
activity in the Project..

‘@ The medical area of the temporary facilities will be equipped to give first aids (
antiophidic serum) and must have skilled personnel.

‘@ Dangerous sectors must be signalled with warning posters

‘@ The facilities that work with electric power must be de-energized when tasks are
performed there.

‘@ Fixed facilities, vehicles, and transformer equipment are required to have
authorized fire extinguishers, according to current regularions.

‘@ Special tools, equipments and heavy vehicles, must be handled by skilled workers.

March 21st , 2014 Page 172 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘@ \n the case of needing welding activities, the strong winds that run in the zone and
the frequency of them makes it essential exercise caution, avoiding the propagation
of sparks.

‘@ A\l vehicles will be operated by personnel skilled in the practice of professional

driving.

10.1.2 GENERAL MITIGATION MEASURES

‘@ The personnel in general will be trained to give first aids.

‘@ NNithin the plan of tasks responsibilities must be well defined , for each working
team , according to the Management Plan.

‘@ A\l requirements of safety must be fulfilled, such as posters, signs, permanent
communication, verification of the use of safety elements, team coordination, etc

‘@ \t willbe encouraged the minimization of work time.

‘@ Trenches for the underground wiring must be open the shortest time possible.

‘@ \n case of a spill of dangerous substances, this must be contained, and the
affected sector must be assisted collecting the spill and disposing the contaminated
material to the Temporal Waste Area. There must be a containers with absorbent
powder , sand or diatomite to spread over it and a plastic shovel to collect the soil
affected for its dumping in a container of 200 liters with lid.

‘@ During the construction it will be the least soil movement possible ( given the
conditions of the plateau) respecting the preestablished measures and dimensions
already said, to produce the least alteration in the landscape (principally geoforms,
soil and vegetation).

‘@ \n case of trimming the monte, if it is necessary, try the process of soil scarification
to favor the re-colonizing of the native vegetation species or try a re-planting
immediately with the aims of recovering the habitat of the local fauna..

‘@ Given the flat nature of the site, soil movement connected to the adaptation of

roads of access and services must be

March 21st , 2014 Page 173 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

minimum avoiding activities of leveling or slope trimming and performing the
activities exclusively in the paths that must be removed; and avoid extending out of
the limits, either for the circulation of machinery and/or spills of remaining material.

‘a Fencing, side roads, marks in the roads and /or any other minor rural work that must have been
affected must be maintained.

‘@ \n case that during the circulation of machinery, equipment circulation and material
transportation, fences or tranqueras were damaged, when finishing the tasks they
must be repaired, to avoid conflicts.

‘@ Slopes and drainage lines modified by roads of access must be periodically
maintained.

‘@ \Naste produced during the tasks will have an appropriate final disposal. One
alternative may be to use dumpers to put them temporarily.

‘@ Before the start-up of the Wind Energy Park, it must be assured that it is in perfect
conditions for operation. For that, a series of operations will be performed including
, among others, the verification of the foundation compaction , control of the
laboratory results of materials of all the foundations and towers, situation of
circulation through all the passages for future maintenance, control of the
grounding strap, etc (Operation stage)

‘@ The facilities that work with tension must be well-signalled.

‘@ A\l the facilities prone to generate explosions or fires must have an adequate
preventive system against fire or with sensors, and all the sectors must be
equipped with special fire extinguishers for electric incidents.

‘@ Road signs of approximation must be exhibited in the roads of access.

March 21st , 2014 Page 174 of 216

tY Environmental Impact Study Wind oe Vientos
Energy Park Vientos Neuquinos | Vd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

10.2 RESTORATION MEASURES

The restoration measures of the affected sectors that must be performed during the
Departure Stage with the objective of reducing the environmental impacts that might be
produced are announced below.

‘@ ‘Preliminary environmental evaluation to verify that there are no signs of
environmental passives.

‘@  Reestablishment of the geomorfology of the area developing filling tasks in
trenches and open pits (ex foundation basis) respecting the lithology profile of the
soil.

‘@ Generation of conditions that ensure the natural recuperation of the flora of the
zone, including soil scarification tasks planting native species,considering for that
action the distributions, coverage and diversity of species present identified in the
Study of Base Line.

‘@ Any road not required after the Departure Stage must be scarified and re planted
with native species following the methodology previously mentioned.

10.3 RECOMPOSING MEASURES OF THE ENVIRONMENTAL PASSIVE

In case the preliminary environmental evaluation at the beginning of the Departure Stage
indicates the presence of environmental passives, procedures will be conducted for the

recomposition of the affected sectors according to environmental current regulations.

March 21st , 2014 Page 175 of 216

“Af Environmental Impact Study Wind be Vientos

Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

11 ENVIRONMENTAL MONITORING PLANS

Below are indicated the monitors and studies to be conducted, indicating the means, the
analyzed parameter, the location monitor points, the quantity of samplings and their
regularity. Besides, it is indicated the methodology of analysis and monitoring, as well as
the quantification limit of the method and the guiding level according to current regulation.

11.1 CONSTRUCTION STAGE

Medium = | Workenvironment
Parameter Breathable Particle Material fraction (PM10)

Sites to be indicated in the work sectors Two
samplings in the foundation environment of the
Location point wind turbine equipment. Two samplings in the
environment of the wiring trenches. One sample
to be specified.

Quantity of samples: 5

Sampling frequency Every two months

NIOSH 600. Low flow bomb Equipped . . .
with cyclone and filter of PVC of 10 um wish 600 Five-decimal figure scale. Drying

-size pore
0,03 mg/m*
3 mg/m*
Ley Nacional N° 19.587 — Decreto Reglamentario 351/79
— Resoluci6n 295/03 - Anexo IV

March 21st , 2014 Page 176 of 216
tY Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Parameter Noise in the work environment

Sites to be indicated in the work sectors One
measuring in the office sector One measuring in
the canteen sector Two samplings in the
foundation environment of the wind turbine
equipment. Two samplings in the environment of
the wiring trenches.

Quantity of samples: 6
Sampling frequency Every two months

Location point

Annex Resolution SRT N° 85/12 With
a measuring equipment of integrated
sound level (decibel measuring device) or
a dosimeter, that meet at least the
requirements indicated for instruments
Class or Type 2, established in norms IRAM

Does not apply

Does not apply

85 dB (8 hour-working day)
Ley Nacional N° 19.587 — Regulation Decree 351/79 —
Resolution 295/03 - Annex IV

Parameter Thermal stress

Sites to be indicated in the work sectors Two
samplings in the foundation environment of the
Location point wind turbine equipment. Two samplings in the
environment of the wiring trenches.

Quantity of samples: 4
Sampling frequency Annual

Annex Ill Resolution SRT N° 295/03
With a measuring device for thernal| Does not apply
charge.

-5°C

To be established according to the conditions of
exposure of the worker according to National
Law N° 19.587 - Regulation Decree 351/79-

Resolution 295/03 -Annex III

March 21st , 2014 Page 177 of 216
tY Environmental Impact Study Wind Vientos
Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos I S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

Parameters

1.- Bacteria analysis (coliform bacter escherichia coli,
Pseudomonas aeruginosa and mesophilic bacteria).

2.- Physicochemical (turbidity, color, odor, pH, residual
aluminum , arsenic, cadmium, cyanide, zinc, chloride,
copper, chrome, chloride, total harshness, fluoride, total iron,
manganese, mercury, nitrate, nitrite, silver, lead, total solids
dissolved and sulphate.

Location point

Sites to be indicated in the work sectors One
measuring in the canteen sector One measuring
in the kitchen sector One measuring in the

Quantity of samples:

3

Sampling frequency

SM 1060 using sterilized
containers of the adequate volume for the
sampling (500 ml-capacity). Latex gloves
will be used to avoid contact with the liquid,
close the container hermetically and put
them in a refrigerating container with
coolants. If the samplings comes from a
faucet, this must have bee previoulsy
esterilezed.

1- Bacteria analysis Every six months
2- Physicochemical Annual

ia (SM 9221 B);
ia coli (SM 9221 F); pseudomonas aeruginosa (SM
9213 F); mesophilic bacteria (SM 9215).
2- Physicochemical turbicity (SM 2130 B); color (SM 2120
C); odor (SM 2150 B); pH (SM 4500 H-B), residual aluminum
(SM 3111-D); arsenic (SM 3114 C); cadmium (SM 3111
B); cyanide (SM 4500 Cn C/E); zinc (SM 3111 B); chloride
(SM 4500 Cl B); copper (SM 3111 B);chrome (SM 3111 B);
total harshness (SM 2340 B); fluoride (SM 4500 F D); total
iron(SM 3111 B); manganese (SM 3111 B); mercury (SM
3112 B);nitrate (SM 4500 NO3 E); nitrite (SM 4500 NO2 B);
silver(SM 3111 B); lead(SM 3111 8B); total solid dissolved
(SM 2450 C) and sulphate (SM 4500 SO42 E).

1- Bacteria analysis coliform bacteria (absent); escherichia
coli (absent); pseudomonas aeruginosa (3 NMP/100ml);
mesophilic bacteria (500 UFC/ml).

2- Physicochemical turbicity (3 NTU); color (5 u Pt-Co); odor
(absent); pH (0,01), residual aluminum (0,1 mg/lt); arsenic
(0,01 mgj/It); cadmium (0,005 mg/It); cyanide(0,001 mg/It); zinc
(0,005 mg/It); chloride (5 mg/It); copper (0,001 mg/It);chrome
(0,02 mg/t);total harshness (0,5 mg/l); fluoride (0,2
mg/It);total iron (0,01 mgj/It); manganese(0,01 mg/lt); mercury
(0,0003 mg/It); nitrate (5 mg/It); nitrite (0,05 mg/l); silver
(0,005 mg/l); lead (0,005 mg/It); total solid dissolved (1 mg/It)
and sulphate (5 mg/It).

1- Bacteria analysis coliform bacteria (3 NMP); escherichia
coli (absent in 100 mil); pseudomonas aeruginosa
(absent in 100 ml); mesophilic bacteria (UFC/ml 500).
2- Physicochemical turbicity (3 NTU); color (5 u Pt-Co); odor
(absent); pH (6,5 — 8,5), residual aluminum (0,20 mg/l);
arsenic (0,05 mg/It); cadmium (0,005 mgj/It); cyanide (0,10
mg/l); zinc (5 mgjit);chloride (350 mgJlt);copper (1
mg/It);chrome

(0,05 mgj/It); total harshness (400 mg/It); fluoride (1,7 mgj/lt);

total iron (0,30 mg/lt); manganese (0,10 mg/lt); mercury
(0,001 mg/It); nitrate (45 mg/lt); nitrite (0,10 mg/It); silver (0,05
mg/lt); lead (0,05 mg/It); total solid dissoved (1500 mgj/It)
and sulphate (400 mg/It).

Ley Nacional N° 19.587 — Regulation Decree 351/79 —
Resolution 295/03

March 21st , 2014

Page 178 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

CLIENT. Vientos Neuquinos | S.A.

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Parameter

Total Petrol Hydro carbons(HTP);
lead; copper; zinc and chrome.

Location point

Sites to be determined according the Study of Soil
Base Line

Quantity of samples:

7

Sampling frequency

ASTM 1452/09 "Standard Practice for
Soil Exploration and Sampling by Auger
Borings". Clean containers must be used
with the adequate volume for the sampling
(500 gr capacity). Latex gloves will be

used to avoid contact with the solid and
close the container hermetically once the
sampling is collected. The sampling must
be collected at a medium depth of 30 cm
and must be formed by material coming
from different excavations in an area of one
square meter.

At 50% of the Construction Stage At
the end of the Construction Stage

HTP (EPA 8015 B); lead (SM 3111 B); copper
(SM 3111 B); zinc (SM 3111 B); and chrome
(SM 3111 B)

lead
zinc

HTP (20 mg/kg MS);
copper (0,001 mg/kg);
chrome (0,02 mg/kg).

(0,005 mg/kg);
(0,005 mg/kg)y

HTP (does not contain, the Dutch List is
considered as reference); lead a) mg/g);

copper (0,5 mg/g); zinc (1,5 mg/g) and chrome

Ley Nacional N° 24.051 — Regulation Decree 831/93 —
Table 9- Agricultural Use

March 21st , 2014

Page 179 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

Parameter

Coliformes; escherichia coli ; pseudomonas aeruginosa
mesophilic bacterias; pH, total solids dissolved ; DBO and

Point location

At the exit side (inspection camera) of the
sewage treatment compact plant.

Quantity of samples:

1

Sampling frequency

SM 1060 ig sterilized
containers of the adequate volume for the
sampling (500 ml-capacity). Latex gloves
will be used to avoid contact with the liquid,
close the container hermetically and put
them in a refrigerating container with
coolants. If the sampling comes from a
faucet, this must have be previously

sterilized.

Every two months

Coliform (SM 9221 B); escherichia coli (SM 9221 F);
pseudomonas aeruginosa (SM 9213 F); mesophilic bacteria
(SM 9215); pH (SM 4500 H-B), total solid dissolved (SM 2450
C); DBO y DQO.

Coliform (absent); escherichia coli (absent);
pseudomonas aeruginosa (3 NMP/100ml); mesophilic
bacteria (500 UFC/ml), pH (0,01 total solid dissolved (1 mg/It),
DBO y BQO

Law 899 (Dto. 7910/99) and Provincial Decree 1485/12.

March 21st , 2014

Page 180 of 216

“Af Environmental Impact Study Wind Vientos

Energy Park Vientos Neuquinos | Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

11.2 OPERATIVE STAGE AND MAINTENANCE

Parameter Noise in the work environment

Sites to be indicated in the work sectors Two
samplings in the base of the wind turbine
equipments One measuring in the transformer

Location points

sector
Quantity of samples: 3
Sampling frequency Annual

Annex Resolution SRT N° 85/12 With
a measuring equipment of integrated
sound level (decibel measuring device) or
a dosimeter, that meet at least the
requirements indicated for instruments
Class or Type 2, established in norms IRAM

0.01 dB
85 dB (8 hour-working day)
Ley Nacional N° 19.587 — Regulation Decree 351/79 —
Resolution 295/03 - Annex IV

Does not apply

Parameter Lighting
One in the personnel offices One in the park
Location points control offices Two inside the nacelle of the
wind turbine
Quantity of samples: 4

Sampling frequency Annual

Annex Resolution SRT N° 84/12 Using
a measuring equipment of light intensity
(luxometer)

Does not apply

1 Lux
To be established according to the conditions of
exposure of the worker according to National Law N°
19.587 - Regulation Decree 351/79- Resolution 295/03
-Annex V

March 21st , 2014 Page 181 of 216
tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | P Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L. www.scudelati.com.ar

Parameter mesophiis bacteria: pH. total solide disolved DBO and
At the exit side (inspection camera) of the
sewage treatment compact plant.

Quantity of samples: 1

Sampling frequency Annual

SM 1060 ig sterilized
containers of the adequate volume for the
sampling (500 ml-capacity). Latex gloves
will be used to avoid contact with the liquid, | Coliform (SM 9221 B); escherichia coli (SM 9221 F);
close the container hermetically and put} pseudomonas aeruginosa (SM 9213 F); mesophilic bacteria
them in a refrigerating container with | (SM 9215); pH (SM 4500 H-B), total solid dissolved (SM 2450
coolants. If the sampling comes from a| ©);DBO y DQO.

faucet, this must have be previously
sterilized.

Point location

Coliform (absent); escherichia coli (absent);
pseudomonas aeruginosa (3 NMP/100ml); mesophilic
bacteria (500 UFC/ml), pH (0,01 total solid dissolved (1 mg/It),
DBO y BQO.

Law 899 (Dto. 7910/99) and Provincial Decree 1485/12.

11.1 DEPARTURE STAGE

In this Stage the same parameters used during the Construction Stage will be used

March 21st , 2014 Page 182 of 216
tY Environmental Impact Study Wind oe Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

12 BIRD MONITORING PLAN

12.1 GENERAL OBJECTIVE

To characterize in one year time, in different seasons, bird communities present in the
area of study, in such a way to have information available to evaluate the project impact on

them.

12.2 SPECIFIC OBJECTIVES

e Describe, in terms of abundance, richness, diversity and equity the community of
birds present in the area of influence of the project.

¢ Determine if possible, sites of nesting

e If there are migration species, establish their potential origin and final destination in
a way to approximate the migration route.

¢ Characterize the potential and real impact caused by the project over the
community of birds existing in the area.

e Report about the modifications and/or mitigation actions required to reduce the risk
of bird collision.

12.3 MONITORING METHODOLOGY

12.3.1 Point Counting Method

Point counting is the main monitoring method for terrestrial birds in several countries due
to its efficacy in all types of grounds and habitats, and the utility of the data obtained. The
methods enables to study the annual changes in bird population in fixed points, different
specific compositions according the type of habitat and patterns of abundance of each
species. The counting point method is often the most appropriate one in the majority of the
cases and has been adopted as a standard monitoring method. (1.995).

In this methodology, the observer stays in a fixed point and takes notes of all the birds
seen and heard in a limited area ( 50 m radio) during a period of a deterrmined

March 21st , 2014 Page 183 of 216
"YY Environmental Impact Study Wind » Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

period of time (10 minutes). Between point and point, the observer moves on feet.

During the study the observer has to record the number of birds found in the area of the

Project.

12.3.2 EQUIPMENT

For the activity, the observer needs binoculars, a notebook , a pencil, a watch, a map of
the zone under study and the guide of birds in the zone of study Counting points are
indicated in the map and, if necessary, the can also be marked in the field with stakes, so

the points can be found in following monitoring activities.

12.3.3 SELECTION OF POINTS

The transect points will be located in a systematic way at random, either if it is in a road or
far from it. The systematic marking of the points in a grid is advisable and will help to place
the points at predetermined and regular distances along the transect points. If the objective
is to estimate population patterns in the totality of one unit of management, the point will be
distributed in a regular form by all the unit, or along a transect point network, without
paying attention to the configuration of the different habitats (Ralph, Geupel, Pyle, Martin,
DeSante & Mila, 1996). The minimum distance between the counting points is 250 m. The
birds counted in previous points will not be counted again (Ralph, Geupel, Pyle, Martin,
DeSante,$& Mila, 1996) For the present Monitoring Plan the distance used between the

counting points will be 500m.

12.3.4 DATA COLLECTION SYSTEM

To carry out the field task, it will be used the "Direct Registry of Data" It consists on

registering the birds (dead or alive) detected directly on the data sheet.

The data sheet will have the following information:

March 21st , 2014 Page 184 of 216

tY Environmental Impact Study Wind oe Vientos
Energy Park Vientos Neuquinos | PF Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

e Province.

e Project

¢ Sampling Point (PM)

e Date: day, month and year.

¢ Campaign n° : indicating the number of visits along the year

e Observer: name of the observer

e Number of the counting point: two-figure number

¢ Quantity of dead birds

¢ Quantity of birds alive

e Indirect evidence of the presence in the area (nests, eggs, etc)

12.3.5 TIME OF SAMPLING

The samplings will be done at dawn and sunset Preferably it will start 15 minutes before

sunrise up to 10:00 am and 2 hours before sunset, up to 15 minutes after sunset.

The times will be kept to compare the probability of detection of different species among

the different points.

12.4 LOCATION OF THE MONITORING SITES

Following the methodology suggested, below are the different transect points of monitoring

selected (determined according the areas of each project) with a total distance of 2000 m

and fractioned every 500 m in different monitoring points

March 21st , 2014

Page 185 of 216

"YY Environmental Impact Study Wind me Vientos
Energy Park Vientos Neuquinos | ? Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L.

www.scudelati.com.ar

.
Picture 23 Location of the monitoring points of the Area of the Project

Google

PM 1. 39°44'28.01"S. 69°49'36.75"W
PM 2. 39°44'13.57"S 69°49'26.88"W

A PM 3. 39°43'59.13"S 69°49'17.32"W
PM 4. 39°43'44.55"S 69°49'7.46"W

PM 5. 39°43'30.45"S 69°48'57.85"W

PM 6. 39°44'15.21"S 69°48'32.26"W

PM 7. 39°44'28.62"S 69°48'19.67"W

B PM 8. 39°44'41.87'S 69°48'7.52"W
PM 9. 39°44'55.00"S 69°47'55.13"W

PM 39°45'7.70"S 69°47'43.14"W

PM 39°45'16.47"S 69°45'46.00"W

PM 39°45'6.21"S 69°45'30.05"W

c PM 39°44'55.94"S 69°45'13.94"W
PM 39°44'45.65"S 69°44'57.72"W

PM 39°44'34.91"S 69°44'41.13"W

PM 39°45'10.08"S 69°44'58.06"W

PM 39°45'21.99"S 69°44'44.05"W

D PM 39°45'33.75"S 69°44'29.94"W
PM 39°45'45.76"S. 69°44'15.84"W

PM 39°45'57.70"S 69°44'1.68"W

Table 48. Transect point coordinates of monitoring

March 21st , 2014

Page 186 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos |

@ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

12.5 MONITORING PERIOD

The monitoring period of birds is planned for a whole year, with the aims of observing the
four seasons (Spring, Summer, Autumn, Winter) and so cover in a complete way any
period of nesting, migration, etc that may be created in the area under study. Given that in
the area of study there are no important water courses, wetlands, ecologic reservations,
and/or any area of ecologic interest relevant that indicates an important presence of
species, the observation during 5 days per period is considered effective.

These are the monitoring periods with their influence and days

MONITORING Days of

UM LNTISISIINE GS FREQUENC observation

riod (months)

Breeding season From October to 1 5
December (Spring)
From January to March

1 5
cage (Summer)
Migration season
From July to August 1 5
(Winter)
Monitoring out of the migration} From April to June 1 5
season (Autumn)

Table 49. BIRD MONITORING PLAN

March 21st , 2014 Page 187 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

 Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

13 COMMUNICATION ACTIONS

Within the measures to consider for an adequate Environmental Management, it is

suggested that the Company communicates the nearby community, informing through

brochures or direct dialogue, the advantages of the Project and the tasks that will be

performed mainly during the Construction Stage (soil movement, transport, among others)

jarch 21st , 2014

Page 188 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

14 CONTINGENCY PLAN

Given that the project is in a development stage there is no Contingency Plan. The

authorization of dumping will be issued at the beginning of the Construction Stage.

March 21st , 2014

Page 189 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar
15 EXECUTIVE SUMMARY

The objective of the Wind Energy Park Vientos Neuquinos | is the construction and start-
up of a Wind Energy Park located 7.0 km North of Paraje Bajada Colorada, 38.5km NE of
the city of Piedra del Aguila and 49.0SE of the town Pict Leufu, in the Department of
Collén Cura, Neuquén Province, in the Paraje Bajada Colorada, National Rout N°237, km
1.391.

Vientos Neuquinos | S.A is un corporation created specifically to the development of the
park mentioned. This company is performing all the investigations and managements
according to the requirements of the Mercado Eléctrico Mayorista (MEM), CAMMESA,
ENRE, EPEN and the Environmental and Sustainable Development Department. Once
obtained all the permits and approvals , the Company, will start the management stage of
the purchase contract of energy, the integration of capital needed for the installation,
construction, operation and maintenance of the wind energy park; thus fulfilling its social

goal.

The Project of the Wind Energy Park has the objective of placing 50 wind energy turbines
and infrastructure related to the capacity of quick insertion in the National Interconnected
System connecting with LAT of 132 kV TS | Chocon - Piedra del Aguila operated by
EPEN. At present Argentina has a strong dependence on fossil fuels and water as a
source of electric energy. The activity of the Project has the object to collaborate with the
reduction of this dependency al the national and at a global level with the reduction of

emissions of Greenhouse Effect Gases from thermal stations.

This WInd Energy Park has as specific objectives:

‘@% Obtain a more diversity of energetic sources, to ensure less dependence of fossil

and hydroelectric resources.

‘@ Ensure satisfaction of the energetic demand reducing costs in the long turn.

March 21st , 2014 Page 190 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

‘“’ Guarantee a reliable supply through adequate energetic infrastructure.
‘@ Develop an energetic plan respectful of the environment.

‘@ Favor the development of synergy between the competitive objectives, security of

supply and environmental safety.

‘“@ ~~ Creating jobs in the region during the Construction Stage (engineering,
infrastructure, civil and electric works and installation) and during the Operation

Stage (maintenance, service, management).

‘%@ Collaborate in the reduction of environmental impact replacing more

contaminating energies of worse effects in the environment.

‘@ Mitigate the generation of Environmental Passives once the service life of the

project has finished.

‘% Collaborate in the strengthening of ecologic and environment! conscience of the

people considering the use of sustainable energy supply systems.

During the Construction Stage, the project will increase local and regional demand of: (i)
services: accommodation for the workers, food consumption ,soil movement, personnel
transportation, car renting, car repairing, provision of water, among others; (ii) supplies:
work materiasl, electric materials, fuel and oil, among others; (iii) manpower: specialized
workers (welders, electricians, engineers, mechanics, etc) and technical personnel for

permanent facility mounting

Once the Operation Stage has started and given the characteristics of sustainability of the
project, it will enable the region to have energy resources that will enhance its energetic
matrix, diversifying generation sources and trying to mitigate risks implied by the use of
hydroelectric sources in particular during drought seasons. To consolidate the energetic
matrix will enable the region to have an industrial, social and economic growth. Given that
the increase in energy demand is an indicator intimately connected to the economic

development , industrial growth and

March 21st , 2014 Page 191 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

the improvement in the quality of life, it is estimated that it will increase being required

alternative sources of energy generation like the one mentioned in the present study. In
the region, the development of the hydro carbon sector, the improvement in the quality of
life, as well as the number of inhabitants give evidence of potential energetic necessities in
the long and short run. The start-up of the Wind Energy Park will satisfy rapidly and in a

sustainable way the provision of additional energy from the hydroelectric source.

On the other side, wind energy projects are compatible with the current and potential use
of the soil in the area of the project (extensive farming and hydro carbon activity). These
types of projects do not restrict, modify or affect the micro economy of the population, but
revalue the use of the ground to employ the wind resource which is generally sub used

only for water extraction (water mills).

It must be mentioned as well that the increase of more projects to the regional scale will
enable the development of supply service companies of wind energy parks maintenance

with the subsequent creation of new jobs and specialties.

Given the type of Project, after finishing the Departure Stage the risk of generation of

Environmental Passives which can affect the health of future generations is minimum.

Finally, the Project will keep to the norms and requirements related to social impacts and
will consider the participation of the community in regards the promotion of information
about the technological characteristics and its affectation to the environment. These topics
have already been taken into consideration during the preparation of the present report. In
this sense, it will be considered that the communities are informed in every moment and
that their opinions will be respected and applied. It is also guaranteed the training and
education, no only in the transmission of technology, but in an ample transference of

knowlege

March 21st , 2014 Page 192 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

related to the services required by this type of enterprises in their Operation Stage.

About the location

The Project is located over an area of fiscal property in the Neuquén Province. The Fiscal
Lot has been set apart by the Neuquén Province , so that Vientos Neuquinos ISA
develops its project. The Area assigned to the Project is 2.603 has of which 0.9% will be

used for the placement of infrastructure.

The Area of interest is located over a plateau and soft undulation zone and altitude varies
between 550 and 650 msnm. These characteristics together with the absence of natural
obstacles and the high speed media of the wind in the zone, contribute in a positive was
with the objectives and development of the Project. Within the consideration of its location,
it can be mentioned that it is near RN N° 237 (it can be reached from RP N° 47), there
are no sites of indigenous peoples , there are evidences of the use of land for cattle and

there are ducts for the transportation of hydro carbon industry products..

About general technical aspects of the project

For the project 50 wind energy turbine equipment VESTAS V80/2.0 MW will be used:
VESTAS Turbines have a three-blade rotor and self-regulating inclination and orientation.
They have a rotor diameter of 90 m which operates using the OptiSpeed TM Turbines will
be equipped with the OptiTip® system , pitch regulation special system (inclination of the
attack angle) VESTAS. With OptiTip®, blade inclination angles are constantly regulated to
the optimal position according to the wind regime The purpose of this system is to
improve energy production as well as the sound emission level.

The turbine will be equipped with an aerodynamic braking system, which will stop the
rotation in case it is needed. This braking system will perform a change in the attack angle
of the blades taking the rotation speed of the rotor to the desired control value. Besides,
there will be a disk brake system which will be located in the axis of high speed of the

multiplier.

March 21st , 2014 Page 193 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

axis of high speed of the multiplier. This brake will only be activated by hand pulsating the

emergency stop inside the turbine.

Given that potentially the blades of a wind turbine may reflect electromagnetic waves, the
height of the wind energy turbine and its blade-length are important elements to consider
in the design. Potential electromagnetic interference are related to terrestrial
telecommunications (radio AM/FM, radio links, among others), aerial radio navigation
systems and radar systems. The location of the Wind Energy Park respect to nearby towns
and the height of the equipments make us assume that the affectations by electromagnetic
interference will occur in the radius of 1 to 2 Km from the wind energy equipment , being
perceived by the Company employees, passers-by and rural settlers in the nearest work

station.

Wind energy equipment are coated with anti reflecting coating (matte) reducing the risks of

sudden glare by sunlight over the blades of the equipment.

To avoid risks for the airplanes that circulate through the zone, the equipment will have the
adequate beaconing system with paint and lights according to the required by aerial
authorities. The foundations of the wind energy turbines will be connected to a steel mesh
which will act as earthing and each equipment will have a lightning rod. Auxiliary Electric

installations also will count with inbuilt earthing and lightning rods.

The wind energy turbine position has been given considering the predominant directions of
the wind. So, the distribution of the wind turbines has been projected in a perpendicular
form to the direction of predominant winds. It has been kept a minimum distance between
the foundations of the wind turbines of 7 to 8 rotor- diameter in perpendicular direction to
predominant winds. This separation is enough to guarantee a good rendering and reduce

the turbulence produced by wind turbines, minimize the risk of the chain effect

March 21st , 2014 Page 194 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

in the event of a detachment of a turbine part or a falling of a tower

The project has a service life of 20 years since its start-up.

About the Construction Stage.
During the Construction Stage the following actions are anticipated:

‘@ The transportation by truck of the equipment and accesories brought by ship from
the port of Bahia Blanca to the site of location respecting transit regulations and

communicating previously the activities to the population and authorities.

‘@ The adaptation of the existing slopes of access and the construction of internal

roads.
‘@ The construction of platforms for crane works

‘@ The construction of foundations for the wind turbines and trench excavation for

underground wiring.(communication, electric interconnection and protection).
“@% The mounting of the wind turbine equipment and the underground wiring in the site

‘@ The construction of a Transformer sub station, control facilities for the personnel
(auxiliaries) and service (compact system of sewage effluent treatment and

storage sector of dangerous waste).

For the development of work tasks it is anticipated the placement of temporal facilities.
They will be formed by (i) an area of supply and construction material stockpiling; (ii) a
temporal site for Waste Management provided with dumpers with lid located inside a pan
for spill containment;

(iii) (iii) a parking lot for heavy equipment and another for light vehicles; (iv) a deposit for
lubricants; (v) restrooms for the personnel equipped with a compacting system of gray and
black waters according the indication by current environmental regulations and authorized

by environmental authority at the beginning of the Construction

March 21st , 2014 Page 195 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Stage; (vi) a metallic tank for fuel storage (gasoil) of 30 m* capacity with characteristics
indicated by current regulation of the Secretaria de Energia de la Nacién and of the
environmental requirements for this type of faciliies; (vii) PRFV tank for drinking water and
sanitary use and canteen (10 m’); (viii) a sentry of access control. All the sectors will be
properly delimited with perimeter fencing with gates for access. There will be external and
internal lighting and portable generators. Internal and access roads will have signs and
posters signaling risks and prevention. There will be extinguishers according to what is
indicated by study of charge and the vehicles will have flame arresters. It is predicted

that the temporary facilities will occupy a surface of 5.000 m2.

The equipment and supplies to be used in the work will be provided by local and/or
regional contractors duly authorized. In the case of provision of aggregates, it will be
required that the contractor company will present the duly legal authorization for their
extraction by the Subsecretaria de Mineria e Hidrocarburos de la Provincia which will be

presented to environmental authority prior to the beginning of the works.

The material removed from foundation excavations and trenches will be stored considering
the identified edaphic sequence and it will be stored in the surroundings (one meter). It
must be covered with polyethylene of medium density to avoid its blast by wind erosion.
The same will be used in the filling tasks of the site of the foundations and trenches. In
case there is excess material, it will be used for filling and stabilization of the internal roads

or deposited where the environmental authority indicates.

Considering the availability of local infrastructure and the presence of local providers of
reinforced concrete, the concrete for the foundations will be generated in situ by a
temporal plant installed in the surrounding of the workroom. The characteristics of such

plant will be informed prior to the beginning

March 21st , 2014 Page 196 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

of the Construction Stage considering the technology reported by the selected provider.

Such plant must fulfill the measures tending to avoid the affectation of the environment.

Such measures will be informed previously to the beginning of the works through the
development of a specific study for that activity. The foundations include a foundation slab
of 17 m for 17 m (289m2) formed by concrete with steel core, of approximately 2 m height
in the border and 2.6 m up to the base of the tower. It will be visible at the ground level the
concrete plinth with tubular form (of 4.15 m diameter) that fixes the steel cylindrical-conical
tower to the foundation. The excavation volume of the wind turbine will be approximately
578 m3 . Considering the 50 wind turbines, the total movement of soil related to the
excavations of foundations will be of 28.900 m3. The quality of the concrete will be

determined by the test tubes with samples of the material in authorized laboratories

For internal roads there will be minimum tasks of construction of new roads. Roads will
be conditioned in a way that the conditions required for their traffic ability will not be
modified by weather events. Road mapping will enable the adequate natural drainage of
the zone. For that pipings will be installed in cross points with natural runoffs that enable
the natural liquid flow and avoid water accumulation. The localization of runoffs will be
identified in the hydro geologic map of local scale that is attached in the Annexes. It is
anticipated the construction of approximately 24 Km of new roads, which means a surface
of 168.000 m2 equivalent to 0.6% of the soil surface

During the mounting activity and for subsequent maintenance tasks cranes will be used for
the hoisting of the constitutive parts of the wind turbines. For the movement of these
equipments there will be required the construction of 50 mounting platforms, called
"Staging Areas" (one for each generator) of 1.400 m2 each (35 m by 40 m)). Considering
the totality of equipment, the affected area will be of 70.000 m2.

Each wind turbine mounting will be completed in one or two days, depending on the
weather conditions. For the mounting, it will be obligatory to operate with two cranes of
different sizes (600 tn and 100 tn), whose details will be specified in the subsequent stage
of the Project. Firstly, the tower segments will be assembled Then, the nacelle will be

installed in the upper part of the tower. Rotor blades will connect with

March 21st , 2014 Page 197 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

to the hub on the ground and the complete rotor will be mounted in the nacelle with crane

help.

The wind turbines will be totally interconnected by underground cables of medium tension
(MT) of 33 kV. Together with this underground wiring the optical fiber will be disposed to
communicate the wind energy station. Trenches will be 1.2 m deep and 0.6 m wide. This
implies a soil removal of approximately 22.320 m3. The trenches will be carved pilling the
removed material at the sides, respecting the edaphic horizons and covering them with
polythylene of medium density. Once the wiring is finished, the trenches will be covered
with this material and there will be actions of replanting and scarification activities with
indigenous species as it was mentioned for the foundation excavations. Each generator
will connect to underground cables through a medium tension cell located at the bottom of
the tower. As well, by means of PVC pipes inserted , the cables will trace the respective

trenches.

Each wind energy turbine will have a grounding strap which will meet the requirements of
applicable laws. The grounding strap resistance, measured in each wind turbine without
interconnection with the rest, will not be over 5Q. To that effect, in each one, there will be
installed electrodes of PAT needed (javelin, nude cooper cables), bonded to the frames of

the concrete foundations and all the ground cables of the equipments.

All the system will be inspected and tested before the energizing. Underground wiring of a
group of turbines will be connected to the 33 kV bar of the Transformer Station through a
primary anti-arc cell, from where the power transformers will be connected to the

transmission headline 132

To interconnect the Wind Energy Station to the Regional System Comahue, there will be a
Transformer Station (TS) 132/33/13.2 kV - 2x63 MVA according to procedures of
CAMMESA Annex 16 REGULATION OF CONNECTION AND USE OF THE ELECTRIC
ENERGY TRANSPORT SYSTEM

March 21st , 2014 Page 198 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Electric energy. The Transformer Station will have a typical architecture according to the
regulations required by the transport company for this type of work. The site of the
transformer station will be 120 m by 100 m. As a requirement in the design of any
Transformer Station it will be essential the installation of a grounding strap mesh. It will be
used to ensure that the potential of the TS will not exceed the maximum shift and contact
tensions permitted for the operators’safety. Having in mind the danger that exists for high
tension inside the Transformer Station there will be a safety perimeter fencing surrounding
it. The fencing will be designed to reduce the risk of animals and strangers entrance.
Over these fencings there will be a poster with ENTRANCE FORBIDDEN TO ANY
PERSON FOREIGN TO THE COMPANY and the safety poster that indicates the RISK OF
ELECTRIC SHOCK. Also there will be signs that indicate the personal protection
equipment needed for the entrance. As part of the protection systems, the Transformer
Station will require a lightning bolt and additional equipment like guard wires. For the
connection of the project to the Sistema Argentino De Interconexi6n, there will be an
opening of the LAT 132 kV "Chocén - Piedra del Aguila" in the retention structure,
geographic coordinates (39°44'33.55"S; 69°44'17.70"W).

To achieve the transference of energy from the wind energy turbines it is predicted the
installation of two transformers with a power of (33/132 kV - 63 MVA). The
transformers will be mounted over the bases of reinforced concrete. The safe separation
between the equipment will be provided with firebreaks of concrete. As a coolant fluid it wiil
be used oil free of PCBs The transformers will be located inside a pan for spill
containment tending to prevent contingencies related to the loss of the coolant liquid Such
pan will be connected to an underground cesspool deposit located inside a site for spill
containment. In case of contingencies that imply the falling of the equipment and the
spillage of the fluid, this will be trapped in the cesspool deposit and then withdrawn by
trucks equipped with a pump and extraction of liquid systems to send them to their final

disposal to a company authorized for its treatment.

March 21st , 2014 Page 199 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

There will be an auxiliary building adyacent to the TS. The installation will be of the wet

type (reinforced concrete independent bearing with partitioning of masonry, and the roof
coated with metal with good insulation.) It is a one-store building with a surface of 120 m2
approximately. In this building there will be (i) a workshop for the basic maintenance of
the wind turbines; (ii) a canteen for the personnel; (iii) two meeting rooms; (iv) a training
room; (v) a reception room for visitors;

(vi) a dormitory for the personnel; (vii) a restroom sector connected to the sewage effluent
treatment approved by competent environmental authority; (viii) a security sentry with a
toilet connected to the system previously mentioned; (ix) a stockpiling sector for spare
parts;(x) a conditioned service room; (xi) a deposit for maintenance supplies. Next to the
auxiliary building there will be an area of 25 m for 25 m destined to: (i) material stockpiling:
350m;; (ii) a place for the generator;( iii) a tank for drinking water;

(iv) a temporary waste storage sector.

It is not predicted the construction of a LAT of 132 kV given that the site of the project is
crossed by the LAT already mentioned.

Apart from the supplies for the construction work it is predicted the use of: (i) fuels(gasoil)
and lubricants for the vehicles and electric generators; (ii) drinking water for the personnel

and the preparation of food; (iii) electric energy provided by diesel generators.

There will be an adequate Solid and Semi Solid Wast Management which will identify and
manage in situ the following: (i) waste from excavations and construction;(ii) ferrous
waste;(iii) assimilable and domestic waste; (iv) dangerous waste; (v) pathogenic waste.
Dangerous Liquid Waste will also be properly managed and as in the case of the solid and

semi solid waste will be transported by a transport company according to

March 21st , 2014 Page 200 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

current environmental regulations and will be treated in a company authorized It is not
anticipated the performance of maintenance of vehicles in the work sector. Their
maintenance will be done in especialized workhops out of the area of the project in

workshops located in the city of Neuquén.

As mentioned for grey and black waters coming from the sectors of personnel, they will be

treated in a compacting plant according to the requirements of current legislation.

It is predicted that during the Stage there will be diffused emissions of particle material and
combustion gases. The activities that produce noise are punctual and discontinuous in

the surrounding of the Project Area.

Below there are studies, plans and reports that are under execution or have already been
executed. They are attached to the Annexed or will be presented prior to the beginning of

the Construction Stage to competent environmental authority.

‘@ Electric Study. Stage |.

“@ Study of feasibility of the project and wind map “#

Structural Soil Study

“@ Study of the soil base line

‘@Theorical studies of disturbing noise in the neighborhood

‘@ Base line study of disturbing noises in the neighborhood

‘@ Study of the “shadow flicker” effect

“@ Study of the Biota base line “%

Archaeological and paleontological study

“@ Communication and transportation of the components of the wind turbines

Plan ““ Disassembling and withdrawal of temporary facilities Plan

‘@ Study of fire charge in the facilities of the workroom

‘@ Permit of dumping of liquid effluents treated by EPAS.

March 21st , 2014 Page 201 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

As mentioned the actions of negative affectation of grubbing and soil compacting will be
mitigated at the end of the work by restoration tasks which will consist on the scarification
activities and re planting with native species, planting exemplars according to the
distribution and type of species determined in the Study of Base Line These actions will
be developed in: (i) temporal roads; (ii) hoisting crane platforms; (iii) workroom site; (iv)
trenching for underground wiring; (v) any sector that has been affected temporarily. All the
temporary facilities as signs, fencing, work materials, and waste generated will be

withdrawn once the Construction Stage has finished.

About the Operation and Maintenance Stage

Once in action, the Wind Energy Park will have the following plans: (i) Safety, health and
environment; (ii) Operation and Maintenance. With the aims of guaranteeing the safety
and protection of the functioning of the Wind Park there will be performed certain operative
tasks like: (i) Induction and personnel training;(ii) programmed maintenance of the wind
turbines, civil infrastructure and electric infrastructure;(iii) non programmed maintenance.
For the maintenance tasks it is estimated a consumption of supplies like oil (gears and

hydraulic systems), lubricant grease and cooling products.

Even though in this Stage the generation of waste will be small, it is predicted that there
will be a solid and semi solid management with the following currents of generation:
(i)ferrous); (ii) assimilables and domestic; (iii) dangerous. The treatment of dangerous
liquid waste will be done in a similar way as in the Construction Stage. The generation of
liquid effluents from the personnel sectors will be small related to the small number of
permanent personnel Despite its little volume the Company anticipates it treatment

through a compacting plant according to the requirements of environmental regulations.

With respect to gaseous emissions, they will be reduced and very little (related to the little

traffic of maintenance vehicles in the area of the project)

March 21st , 2014 Page 202 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Mechanic and aerodynamic noises will be produced due to the proper operation of the
wind turbines. Given that there is no permanent population nearby, only the construction
of eventual occupation (puestero) the monitoring using Norma IRAM 4062 _ is not

considered relevant for this stage of the project.

About the Departure Stage.

During the Departure Stage dismantling tasks will be done in the facilities . They will be: (i)
withdrawal of wind turbines and external electric lines
(ii) withdrawal of the undergroun channeling and foundations bases; (iii) withdrawal of the

transformation station; (iv) withdrawal of perimeter fencing and posters; (v) closure of the

facilities and shut down For these tasks it is anticipated the waste management and liquid
effluent treatment similar to the announced in the Construction Stage. The gaseous
emission and noise generation will be similar to what is announced in the Construction
Stage.

Scarification tasks will be conducted tending to promote the natural re planting of the
indigenous flora in all the areas affected with the aim of returning the environment and
landscape to the its original setting, reducing the affectation that might have caused the
anthropic activities conducted. Attention will be paid in the planting of indigenous species
disponsing them on the ground according to the density , diversity and coverage identified

in the base line.

About audits

During the SEI, a field investigation and base information were developed. With the
information supplied by the Company and certified with the available in the meteorologic
station Cutral CO (INTA) the parameters of temperature, winds, precipitations and

humidity were established for the area of the project.

From field observation and analysis of the cabinet, the geology, geomorphology, edaphic,
water resources and anthropic affectation characteristics were stated. With this information

maps were elaborated and are attached to the Annexes.

March 21st , 2014 Page 203 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

It was observed that the area of the project is located in a zone of reduced seismic danger
and the characterization of underground hydric resources was done. From field
observation it was appreciated the the Area of the Project is plateau with no temporal
runoffs (they are observed only outside the area of the project) The type of superficial soil
is sandy. As part of the present study the Study of the Biota Base Line was done with the
identification of flora and fauna, the development of transect points and indicators to be
used as part of the Monitoring Plan The main vegetation is characteristics of the
Province. Phytogeography of the Monte, mainly in bushes of medium height with an
average coverage of 20 to 40%. From the zoogeographic point of view. The species
reflect media conditions, showing adaptability to rigorous conditions, as water or
vegetation scarcity, or suffering the brunts of autumn--winter coldness. As part of the
theoretical underpinnings and for its use as reference, there is a development of a filtered
list of the previous tables of species potentially present in the zone and their state of
conservation according to the "Red List" of the International Union of Conservation of
Nature (www.iucnredlist.org) The polygon of the Project is not located within any of the
Protected Natural Areas. The nearest Protected Natural Area El Mangrullo is at 64Km

North of the porject.

The location zone stands for having less than 3% slope, the development of poor soils in
terms of productivity and the dominion of species like the Grindelia Chiloensi, Prosopis
Alpataco and Stipa Spinosa of medium coverage. The plateau enables an open
panoramic view delimited softly by the surrounding geoforms. The landscape is completed
with anthropogenic interventions like the installation of electric networks (LAT) and the
signaling of underground installations of ducts (gas duct "Cordillerano" of the company
Transportadora de Gas del Sur SA) Out of the area of the project, at a distance of 250 m
approximately to the South, there is a rural post.(39°45'10.1"S; 69°49'24.7"W). North of the
Area of the Project and at a distance of 2.000 m, there is an inactive oil well
(YPF.Nq.HS.es-1) which belongs to the company Americs Petrogas Argentina SA
(39°43'03.8"S; 69°45'56.6"W).

March 21st , 2014 Page 204 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

As part of the analysis and according to the requirements by Resolution N° 77/98 of the
Secretaria de Energia, the visual impact was analyzed with two methologies: (i)
photomontage of the wind park using software WINDPRO*; done from Ruta Nacional N°
237 (39°48'27.91"S; 69°42'32.54"W) (ii) pondering method by weights according to
Conesa. With the first method it was observed that the Wind Park will not be seen by

passers-by. With the other, it was concluded that the visual impact will be low.

Considering the socioeconomic medium , the demographic information was analyzed; the
economic activity in the region; the socioeconomic indicators and infrastructure of services
for the city of Piedra del Aguila (closest populated point). In the Area of the Project there
are no indigenous peoples communities that may be affected by the installation of the
Wind Energy Park The closest is the mapuche community Ancatruz, located at 30 Km
from Piedra del Aguile (70 Km frm the project area) Given the importance of the area in the
potentiality of archaeologic and paleontologi findings, a Study of the Base Line will be

conducted and presented prior to the beginning of the Construction Stage.

As it can be seen in the map of anthropic affectation, attached to the Annexes, in the area
of the Project there are tracing lines for gas. According to this the Company has executed
this Project considering the NAG 100 of ENARGAS ( Minimum Argentinian Norms of
Safety for the Transport and Distribution of Natural Gas and other Gases through Piping)
in particular in all related to: (i) minimum safety distances to place the foundations of the
wind turbines and the wiring for them,(ii) bonding road tracing between the equipment; (iii)
the need of conducting an analysis of the cathodic/anodic protections to determine the

potential affectation of corrosion over the ducts.

It is important to say that during the field investigation there were no environmental

passives detected.

March 21st , 2014 Page 205 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

be Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

About the legal frame

For the development of the present study, current environmental and labor regulations of

provincial and national range were analyzed Furthermore, the Resolutions of ENRE

specific fot the topic were taken as legal theoretical underpinning. Also, the NAG 100 of

ENARGAS ( Minimum Argentinian Norms of Safety for the Transport and Distribution of

Natural gas and Other gases through piping) was considered for the analysis.

It is to indicate that the National State has developed a legal frame tending to promote

renewable energies. These are the specific laws for the sector:

‘@ National Law N° 25.019 and Regulation Decree N° 1.597/99. National
Regime of Wind and Solar Energy It backs up the generation of wind energy with

a subvention and a deferment in tax payment.

‘@ National Law N° 26.190.

“Régimen de Fomento Nacional para el Uso de

Fuentes de Energia Renovables destinada a la Produccién de Energia

Eléctrica”. It promotes the use of them for subventions and tax exemption.

“@ Provision N° 220/07 Spot Operations

It establishes the possibility of

incorporating new strategies for the generation of energy to the Mercado Eléctrico

Mayorista (MEM)

On its part, the Neuquén Province has specific regulations tending to promote these types

of projects.

“@ Provincial Decree N° 1.837/09

It declares special interest in the generation of

energy through renewable sources. Through this regulation, the sites of the Area of

the Project were permanently reserved and with ends to public use, in favor of ADI

NQN S.E.P. (Agencia para la promocién y Desarrollo de Inversiones del

Neuquén, Sociedad del Estado Provincial), among others, according to the

provincial interest declared in article 2° of the Provincial Law N° 2.596, and what is
indicated in article 39 of Provincial Law N° 263 (T.O. -Res. N° 669/2.003 de la H.

Legislatura Provincial), for the development of investment proyects of generation,

transport and distribution of electric energy coming from wind energy that is

conducted by itself or through third parties.

March 21st , 2014

Page 206 of 216

tY Environmental Impact Study Wind be Vientos
Energy Park Vientos Neuquinos | Yd Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

With respect to the present study, it has been conducted applying Law N° 1.875 and
Decree N° 2.656/99, in accordance with Annex V of the Decree N° 422/13 that
indicates the need of conducting this type of Studies for Wind Parks.

About the environmental evaluation of permanent impacts

According to Res ENRE N° 1725/98 the matrices of Evaluation of Environmental Impact
must present a chart whose columns and lines must indicate the factors over which
projects produce or may produce some impact and the stages of the projects where these
affectations will occur. In each of them the union the the matrices cells must indicate the

qualification of specific impact for the following ponding factors.

+ (Beneficial) S/A (no affectation) | - (Harmful)

T (Temporal) P (Permanent)
E (High) M (Medium) L (Low)

F (Focused) D (Disperse)

The activities to be developed by the Company were analyzed from the current regulations

mentioned before and were evaluated the three stages of the Project:
“% Construction
“@ Operation and

Maintenance ‘““ Departure

Following the methodology proposed by ENRE the impacting actions of the Project will be
described, afterwards a qualitative valuation of the identified impacts is done, then these
impacts are described and finally the matrix of identified permanent impacts will be

presented

During the Construction Stage most of the affectations are of temporal character and only
are observed two negative permanent characteristics over the sub factors erosion and soil

science.

March 21st , 2014 Page 207 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Erosion and Soil Science These impacts may be mitigated with concrete actions of
prevention of soil blast and reducing vegetation grubbing. On the positive affectation, this
is related to the diversification of the soil use, given that wind energy projects live together

with other current uses like farming and hydro carbon industry giving value to the site.

Negative permanent affectation that are released from the analysis of the Operation and
Maintenance Stage of the wind park are related to the sub factors of Visual Incidence, the
Behavior and Quality of Habitat of Mammals and Birds. Birds and mammals may be
affected in their sites of feeding, nesting and/or shelter. The positive affectations are
related to the reduction of emission of greenhouse gases for the use of sustainable energy
sources in replacement of fossil and hydroelectric sources. Besides, a permanent
improvement in the energetic matrix in the region is appreciated, being this of high positive

impact.

During the Departure Stage, given its characteristics, most of the sub factors are impacted
permanently. Due to the fact that the Company has planned to perform activities of
restoration, most ot the impacts are positive ones. Only the sub factor direct and indirect
employment and electric infrastructure are seen as negative one, due to the closure of the

wind park.

About the environmental evaluation through matrix of pondered estimation of

impacts

The methodology to be used in the estimation of the impacts was based in what is
exposed by V.Conesa Fernandez Vitora (Methodological guidelines for the evaluation of
the environmental impact, 1997) where a Matrix is stated with double input, called cause-
effect matrix, in whose columns environmental factors and impacting actions are stated.
The Impact Importance is a qualitative estimation which arises from the incidence
degree or the intensity of alteration produced, as the characterization of the effect which
correspond to certain features of the qualitative type, such as: _ sign, extension, type pf

effect, period of ,manifestation,

March 21st , 2014 Page 208 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

persistence, reversibility, recoverability , synergy, accumulation and periodicity which are
estimated individually in function of the experience and the characteristics of the project
evaluated in the field and certified with bibliography and information provided by the

Company of the Project.

For this project were identified 36 potential sub factors that by be affected by any of the
impacting actions identified in the different stages of the project. Each one of the analysis
of sub factors enable the construction of files with individual analysis in which the 3 stages
are observed, there is a characterization and development of the impacting action, its
affectation on the sub factor and actions are recommended for the prevention and
mitigation indicating the degree of priority in its application and the effectiveness expected.

These files are in the Annex

With the objective of determining the relative importance of each subfactor respect to the
others analyzed it is considered a base of 1000 unit of importance (UIP) for the totality of
them. This base of 1000 UIP is used to calculate the pondering or each sub factor.

The pondering value of each environmental sub factor arises from the analysis conducted
by the interdisciplinary team according to the field investigation and the experience on

previous similar works.

For each Stage of the Project, each matrix cell is completed first with the values of Impact
Importance in the analysis of each impacting action (lines) over each sub factor
(columns). According to this equation the results may vary between a minimum of 13 anda
maximum of 100. The contiguous cell is completed with the relative or pondered
importance The matrices obtained are attached to the Annexes and indicate the degree of

affectation of un sub factor with respect to the other in each stage of the project.

Of the analysis of affectation over the sub factors considering the absolute values it can be

appreciated that exists an important positive incidence in the Direct and

March 21st , 2014 Page 209 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Indirecty Employment of the Economic Activity Both constitute the 25,28 % of the affected
factors. Analyzing these sub factors in the relative analysis we appreciate that the
percentage increases reaching 37% due to the important pondering that both sub factors
had. Such situation is due to the sub factors mentioned before are related to the
generation of employment and cash flow during the construction and mounting tasks of the
wind park. The salaries that direct and contracted personnel earn possibly increase the
consumption of goods and services in the region. Other collateral effect are related to
services and products that the company consumes, which will increase the economic

activity in general.

Respect to the sub factors affected negatively , those which are typically associated to the
construction process are highlighted in the absolute and relative analysis: Air quality,
Personnel Health; Soil Science and Visual Incidence. In the case of negative affectation of
the sub factor Others, the sub factor Nearby Population’s Health is related to the risks of
traffic accidents originated by the circulation of the turbine parts and/or of the heavy
machinery used in the work.

In the Operation and Maintenance Stage the pondering of the factors does not evidence a
great change over the absolute analysis, which indicates that there existed a correct
tendency during the estimation of the different sub factors, as well as the analysis of the
influence of impacting actions over them. Also it is appreciated the positive importance of
the start-up of the wind energy park as an alternative source of energy in replacement of
those that use fossil fuels or hydroelectric source (32,25% in the absolute analysis and
38.51% in the relative analysis). Analyzing the negative actions, that of mayor
importance(absolute) is related to the operation of wind turbine equipment given it

influence over all the sub factors affected by this type of projects.

From the analysis of the sub factors affected during the Operation and Maintenance
Stage is obtained that the affectations over the sub factors are related to the Economic
Activity and Direct and Indirect Employment (positive feature). They are related , among
others, to the potential uprise of service companies to perform the maintenance of the
Wind Energy Park. It is important to be mentioned that

March 21st , 2014 Page 210 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

that the Sub factor Electric Infrastructure, which is related to the improvement in the
energetic matrix of the region for a new form of energy source of sustainable
characteristics. Contrasting the absolute analysis with the relative one it is appreciated that
the second increases its positive percentages as a result of the important pondering of the

sub factors previously mentioned.

Negative affectations over the sub factors of greater importance during the Operation and
Maintenance Stage coincide in both analysis. They are: Behavior of Birds, Personnel
Health (due to risk tasks to be developed during the maintenance tasks) , Visual
Incidence, the Behavior of Mammals and Quality of habitat of Birds. They are all inherent
to the activities proper of wind parks, which as any other human activity affects the
environment in which it is developed. These affectations deserve Preventive and Mitigation
measures that have been developed in the files of each sub factor. The implementation of
these measures will enable the Company to reduce the percentages pointed. Analyzing
the affectation over the sub factor Population’s Health, even though it is negatively
impacted for potential actions (circulation and operation of vehicles, operation of wind
turbines), its affectation is compensated by the positive action of the use of wind energy
sources which contribute to the reduction of the use of fuels that generat greenhouse

effect favoring the reconstruction of the Ozone Layer.

Given that in the Departure stage there are tasks tending to reverse the affectations or
sources of generation of impact will finish, the actions with a higher percentage of
affectation are of a positive character: filling, leveling, scarification process and re planting,
and dismantling of wind turbines Positive actions have an important contribution due to the
fact that the Project does not imply large installations of difficult dismantling and that the
Company have created them with the objective of enabling the recomposition of the Area
of the Project to its initial state. It is appreciated a substantial difference in the action of
greater percentage of affectation. In the case of the absolute analysis, the same is related
to the inadequate waste management. When applying the pondering it is appreciated the
increase of the action of unemployment given its influence over sub factors of important

estimation like the Economic Activity.

March 21st , 2014 Page 211 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Form the analysis of the affectation of the sub factors during the Departure Stage it is
marked as the sub factor with greatest affectation the Economic Activity and Direct and
Indirect Employment (both with positive character). Even though the closure of wind
energy park implies the ending of jobs, during the tasks of dismantling of the equipment
there is a flow generation of economic movement in the region and on the other side it is
considered that the existence of other wind energy parks indicate that service companies
developed in the region were re localized giving services to other enterprises of similar
characteristics. The other sub factors in order of importance in the pondered analysis are
related to environment recomposition actions and that affect positively over the sub factors
Quality of Habitat in the herbaceous and bush strata, in the birds and mammals Negative
affectations over the sub factors are related to the activities to perform during the work (
personnel health and diffused emissions that affect air quality) in a similar way to the

analyzed in the Construction Stage.

About the environmental management

As mentioned before, together with the analysis of the impacted environmental sub factors
mitigation and prevention actions have been elaborated. Such actions have been
summarized and more actions were added to the general application of the work. For the
application of such actions , the responsible personnel has been identified in each stage of
the project. As well, restoration and environmental passive recomposition measures have

been established during the Departure Stage.

In this study the Environmental Monitoring Plan suggested by the Company is presented
for each Stage of the Project. It is also developed the Bird Monitoring Plan where the
monitoring methodology, equipment, data collection, sampling times, location of transect
points and period of monitoring are suggested, Finally, basic guidelines for the

communicative actions to the population are indicated

March 21st , 2014 Page 212 of 216

"YY Environmental Impact Study Wind be Gown
Energy Park Vientos Neuquinos |

@ Neuquinos
CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14
Author Scudelati & Asociados S.R.L www.scudelati.com.ar

Conclusions.

As it is evidenced in the development of the present study, the Wind Energy Park Project
Vientos Neuquinos | in its different stages has a positive potentiality either for the zone of
influence as for the Neuquén Province and the country. The most important aspects are

related to:

‘@ The generation of temporal sources of employment (Construction and Departure
Stages) using the knowledge of the population in the region related in particular to
the building industry and mounting tasks.

‘@ The generation of sources of permanent employment during the Operation and
Maintenance Stage, related to the personnel that operate the Wind Energy Park

and the workers of regional service companies for the maintenance.

‘@ The diversification of the energetic matrix with the improvement in supply safety
which will collaborate in the industrial development and the economic growth of the
Province

‘@ To collaborate, together with other wind projects with the consolidation of the wind

leadership of the Nequén Province.

Most of the negative affectations over the environment will occur in a temporal way during
the Construction Stage. The operation and Maintenance Stage, differently to most of the
industrial processes, has a high percentage of positive affectations to the environment ,
showing the positive impact of these types of projects. The Departure Stage on its part is
characterized by having an important number of permanent positive affectations to the
environment showing that these type of projects have impacts which are reversible when

ended applying the correct environmental management.

Finally, wind energy projects, due to the use of the wind as renewable resource permit the
reduction of greenhouse effect gases helping with the quality of life improvement in the

global scale.

March 21st , 2014 Page 213 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

Nw Vientos

CO Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

March 21st , 2014

Page 214 of 216

"YY Environmental Impact Study Wind de Vientos
Energy Park Vientos Neuquinos | PF Neuquinos

CLIENT. Vientos Neuquinos | S.A. EIA PEBC 001/14

Author Scudelati & Asociados S.R.L www.scudelati.com.ar

16 BIBLIOGRAPHY:

‘@  (Mtienza, J.C., |. Martin Fierro, O. Infante, J. Valls y J. Dominguez. 2.011.
Directrices para la evaluacién del impacto de los parques edlicos en aves y
murciélagos (version 3.0). SEO/BirdLife, Madrid.

“@ Aves Argentinas - Asociacién Ornitolégica del Plata . (2.004). Observacion de las
aves silvestres en libertad. Buenos Aires:

‘@ Cabrera, A. L. 1976. Argentinian Fitogeografic Regions IN: Enciclopedia
Argentina de Agricultura y Ganaderia, Tomo Il. Editorial Acme S.A.C.I.,
Buenos Aires.

‘@ Conesa Fernandez-Vitora, V. 1997. Guia metodolégica para la evaluacion
del impacto ambiental. Ed. Mundi-Prensa. 412 pp.

‘@ Dela Pefia, M.R., 1994. Guia de aves argentinas. 2° Edicion. Tomos | a VI.

L.O.L.A. (Literature of Latin American), Buenos Aires.

‘@ \nstituto Nacional de Estadistica y Censos (INDEC). Censo Nacional de Poblacion,
Hogares y Viviendas 2001 y 2010.

‘@ \nstituto Nacional de Estadistica y Censos (INDEC). Censo Nacional Agropecuario
2002.

‘@ Mourelle, A. y Barro, F. 2004. Los Parques Edlicos y la Avifauna. Disefio de
un plan de proteccién y vigilancia eficaz. Ambio S.A.

‘@ Narosky, T. y D. Izurieta, 1987. Guia para la identificacion de las aves de
Argentina y Uruguay. Asociacién Ornitolégica de la Plata. VaquezMazzini,
editores, Buenos Aires, 345 pp.

‘@ Olrog, C. 1982. Lista y distribucion de las aves argentinas. IN: Opera Lilloana.

‘@ Olrog, C. 1984. Las aves argentinas. Una nueva guia de campo. Buenos Aires,
Administraci6n de Parques Nacionales.

‘@ Olrog, C.C. y M.M. Lucero, 1980. Guia de los mamiferos argentinos. Ministerio de
Cultura y Educacién, Fundacion Miguel Lillo, S.M. de Tucuman, 151 pp.

‘@ O.M.S. Los campos electromagnéticos y la salud publica: Las
frecuencias extremadamente bajas (ELF), nota descriptiva N° 205, 1998.

‘@ ©O.M.S. Manual “Estableciendo un Didlogo sobre los riesgos de los campos electro

magnéticos” 2002.

March 21st , 2014 Page 215 of 216

KA

Environmental Impact Study Wind
Energy Park Vientos Neuquinos |

de Vientos
@ Neuquinos

CLIENT. Vientos Neuquinos | S.A.

EIA PEBC 001/14

Author Scudelati & Asociados S.R.L

www.scudelati.com.ar

‘@ SEO/BirdLife. Directrices para la evaluacion del impacto ambiental para aves

y murciélagos, 2012.
Websites

“@ \ww.aba.org

‘@ www.atlasneuquen.uncoma.edu.ar “4

www.avesargentinas.org.ar

“@ ‘www. biomonitoreo.org “4

www.birdlife.org
‘@ web.catie.ac.cr/pma
“@ ‘www.cielo.org.ar “4

www.cricyt.edu.ar

“@ \www.energia3.mecon.gov.ar “4

www.fws.gov

“@ \www.ign.gob.ar
“@ \ww.indec.gov.ar
“@ ‘ww .inta.gov.ar

“@ \www.iucnredlist.org

“@ \ww.mininterior.gov.ar

‘@ \NW.proaves.org

“@ \www.sinca.cultura.gov.ar “4

www.segemar.gov.ar

‘@ \ww.neuquen.com

‘@ \www.oni.escuelas.edu.ar

March 21st , 2014

Page 216 of 216

